Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 1 of 81. PageID #: 152


                                                                           Page 1
                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                      EASTERN DIVISION
                            - - -
   ADAM FRIED, ADMINISTRATOR, )
   et al.,                     )
                Plaintiffs,    )
                               )
        v.                     ) Case No. 1:18-CV-00139
                               ) Judge Patricia A. Gaughan
   CITY OF STRONGSVILLE,       )
   et al.,                     )
                Defendants.    )
                                    - - -
         THE DEPOSITION OF OFFICER WILLIAM JASON MILLER
                       THURSDAY, AUGUST 23, 2018
                                    - - -
          The deposition of OFFICER WILLIAM JASON MILLER, a
   Defendant herein, called for examination by the
   Plaintiffs, under the Federal Rules of Civil Procedure,
   taken before me, Kristine M. Esber, a Notary Public in
   and for the State of Ohio, pursuant to agreement of
   counsel, at the Strongsville Police Department, 18688
   Royalton Road,       Strongsville, Ohio, commencing at 10:19
   a.m., the day and date above set forth.
                                    - - -
                      HOFFMASTER & BARBERIC, INC.
                      THE GRAY'S BLOCK, SUITE 440
                        1360 WEST NINTH STREET
                         CLEVELAND, OH 44113
                            (216) 621-2550
                          FAX (216) 621-3377
                            1-888-595-1970
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 2 of 81. PageID #: 153

                                                               Page 2                                                      Page 4
 1   APPEARANCES:                                                        1             OFFICER WILLIAM JASON MILLER
 2   On behalf of the Plaintiffs Amanda Pauley, Individually
     and as parent and next friend of Devon Connard, Yasmyn              2   a Defendant herein, called for examination by the
 3   Evans, and Roy Evans, Jr:
 4      JOSEPH F. SCOTT, ESQ.                                            3   Plaintiffs, under the Rules, having been first duly
        Scott & Winters Law Firm, LLC
 5      The Caxton Building
                                                                         4   sworn, as hereinafter certified, deposed and said as
        812 Huron Road, Suite 490                                        5   follows:
 6      Cleveland, Ohio 44115
        440-498-9100                                                     6                      ---
 7      email: jscott@ohiowagelawyers.com
 8   On behalf of the Plaintiff Adam Fried, Administrator of             7             MR. SCOTT:                Please let the
     the Estate of Roy Evans, Jr., Deceased:                             8             record reflect that we're here for the
 9
        MARCUS SIDOTI, ESQ.                                              9             deposition of Strongsville Police Officer
10      Jordan & Sidoti, LLP
        The Terminal Tower                                              10             William Jason Miller being taken in the
11      50 Public Square, Suite 1900                                    11             matter of Adam Fried, Administrator, et
        Cleveland, Ohio 44113
12      (216) 357-3350                                                  12             al., versus City of Strongsville, et al.
        email: marcus@jordansidoti.com
13                                                                      13             This case is pending in the United States
14   On behalf of the Defendants City of Strongsville,
     Jason Miller, Sergeant Shamus Kelley, and James Kobak:
                                                                        14             District Court for the Northern District
15                                                                      15             of Ohio, Case Number 1:18-CV-139 before
        TODD M. RASKIN, ESQ.
16      Mazanec, Raskin & Ryder Co., LP.                                16             the Honorable Patricia A. Gaughan.
        100 Franklin's Row
17      34305 Solon Road                                                17                      ---
        Cleveland, Ohio 44139                                           18                  CROSS-EXAMINATION
18      (440) 248-7906
        email: traskin@mrrlaw.com                                       19   BY MR. SCOTT:
19
20   On behalf of the Fraternal Order of Police Lodge #15:              20   Q. Officer Miller, my name is Joseph Scott. And I
21     ROBERT M. PHILLIPS, ESQ.                                         21   together with Attorney Marcus Sidoti have the privilege
       Faulkner, Hoffman & Phillips, LLC
22     20445 Emerald Parkway Drive, Suite 210                           22   of representing the Plaintiffs in this civil action
       Cleveland, Ohio 44135
23     (216) 781-3600                                                   23   that we have filed concerning the events of March 7th,
       email: Phillips@fhplaw.com
24
                                                                        24   2017.
25                  ---                                                 25        And we've asked you here today to ask you a

                                                               Page 3                                                      Page 5
 1                              INDEX                                    1   number of questions relative to that complaint. You
 2                          PAGES                                        2   understand that, correct?
 3       CROSS-EXAMINATION BY                                            3   A. Yes.
 4         MR. SCOTT               4, 181
 5         MR. SIDOTI             116, 184
                                                                         4   Q. Okay. And, Officer Miller, I know you've had
 6                                                                       5   your deposition taken before, but if I could, again, I
 7                              ---                                      6   would just ask you as we go through this today, if I
 8                                                                       7   ask you anything that's not clear or you don't
 9       PLAINTIFFS' EXHIBITS MARKED                                     8   understand, please tell me and I'll try and rephrase my
10         9                    7                                        9   question. Otherwise I'm going to assume that you're
           10                    9                                      10   trying to answer my question to the best your ability;
11         11                    16
           12                    (41), 45                               11   is that fair?
12         13                    46                                     12   A. Yes.
           14                    103                                    13   Q. If at any time you want to take a break, please
13         15                    189                                    14   let me know and we'll do so. I only ask that you
14                                                                      15   answer the question that's in front of you before we
15                              ---
16
                                                                        16   break. Okay?
17       OBJECTIONS BY
                                                                        17   A. Yes.
18         MR. RASKIN      11, 15, 16, 17(2), 19, 42, 54,               18   Q. And, as always, please try and give a verbal
                    57, 58, 70, 86, 104, 113, 117,                      19   response as opposed to a nod of the head or uh-huh or
19                  129, 144, 149, 180, 188                             20   huh-uh as we won't have a clear understanding of what
20                                                                      21   that means when they transcribe this record. Okay?
21                              ---                                     22   A. Yes.
22
23                                                                      23   Q. All right. Would you please state your full
24                                                                      24   name for the record?
25                                                                      25   A. William Jason Miller.


                                                        Hoffmaster & Barberic, Inc.
                                                              (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 3 of 81. PageID #: 154

                                                    Page 6                                                         Page 8
 1     Q. Okay. And, Officer Miller, you are employed             1   BY MR. SCOTT:
 2     with the City of Strongsville Police Department,           2   Q. And please take a few moments to look that over.
 3     correct?                                                   3            MR. RASKIN:              Do you want
 4     A. Yes.                                                    4            him to read the entire document, Joe?
 5     Q. Okay. And what is your current position with            5            MR. SCOTT:               No. I'm not
 6     the Strongsville Police Department?                        6            going to ask him about the document right
 7     A. I am a canine officer on night shift.                   7            now. I just want him to be comfortable
 8     Q. And how long have you been employed with the            8            that he had a chance to look at it and
 9     City of Strongsville Police Department?                    9            knows what it is.
10     A. Since August of 2001.                                  10   A. I know what it is.
11     Q. August of 2000?                                        11   Q. Okay. Officer Miller, is this the statement
12     A. 2001.                                                  12   that you were just referencing that you reviewed prior
13     Q. Okay. 2001. Have you spent your entire law             13   to today's deposition?
14     enforcement career here in the City of Strongsville?      14   A. It appears so.
15     A. Yes.                                                   15   Q. Okay. And Plaintiffs' Exhibit 9 is a statement
16     Q. You didn't have any prior service with any other       16   that was taken during an interview between yourself and
17     community or police department, correct?                  17   Special Agent Charles Moran with the Bureau of Criminal
18     A. No.                                                    18   Investigation, correct?
19     Q. Officer Miller, did you have the chance to do          19   A. Yes.
20     anything in preparation for today's deposition?           20   Q. That interview occurred on or about March 14th
21          I don't want to know about things you discussed      21   of 2017; is that correct?
22     with your attorney, but did you have a chance to look     22   A. Yes.
23     at documents or meet with other officers or review        23   Q. Okay. And I know that -- or I don't believe
24     materials?                                                24   this statement was made under oath, but is the
25     A. Yes.                                                   25   statement to the best of your knowledge truthful and

                                                    Page 7                                                         Page 9
 1     Q. Can you please tell me what you did to prepare          1   accurate?
 2     for today's deposition?                                    2   A. Yes.
 3     A. I read my statement to BCI.                             3   Q. Is there anything in this statement that you
 4     Q. Okay.                                                   4   would change as you sit here today?
 5     A. And listened to the audio of that statement to          5           MR. RASKIN:              Make sure you
 6     BCI.                                                       6           read the entire statement if you are being
 7     Q. Okay.                                                   7           asked that question.
 8     A. And watched the cruiser dash cams that were             8               (Thereupon, Plaintiffs' Exhibit 10 to
 9     involved in the incident.                                  9           the deposition of OFFICER WILLIAM JASON
10     Q. Okay. Did you have a chance to speak with any          10           MILLER was marked for identification.)
11     of the other officers that were involved in the pursuit   11           MR. RASKIN:             Take your time.
12     that we're here to talk about today?                      12               (Thereupon, there was a discussion
13     A. Regarding this topic?                                  13           off the record.)
14     Q. Yes, sir.                                              14   BY MR. SCOTT:
15     A. No.                                                    15   Q. Okay. Officer Miller, you've had an opportunity
16     Q. Okay. I appreciate that you work with these            16   to look over the statement that you gave to BCI back on
17     same officers every day and you may have interaction      17   March 14 of 2017. Again, is there anything in that
18     about other business. So you didn't talk about this       18   statement that you would change as you sit here today?
19     case?                                                     19   A. No.
20     A. No.                                                    20   Q. Okay. Thank you. Let me hand you what's been
21     Q. Okay. Let me, since you mentioned it, I will           21   marked as Plaintiffs' Exhibit Number 10.
22     hand you what I will mark as Plaintiffs' Exhibit 9.       22           MR. PHILLIPS:             Do you have
23                  (Thereupon, Plaintiffs' Exhibit 9 to         23           enough, Joe?
24              the deposition of OFFICER WILLIAM JASON          24           MR. SCOTT:               It's okay. We
25              MILLER was marked for identification.)           25           all have that.


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 4 of 81. PageID #: 155

                                                   Page 10                                                        Page 12
 1              MR. PHILLIPS:               Okay.                 1   here in Strongsville, correct?
 2              MR. SCOTT:                 It's discovery         2   A. Yes.
 3              requests.                                         3   Q. And correct me if I'm wrong, at the time of the
 4              MR. PHILLIPS:               Thank you.            4   Lawrence McKissic incident were you operating as part
 5              MR. SCOTT:                 You're                 5   of a multi-jurisdictional task force or possibly as a
 6              welcome.                                          6   deputized federal agent?
 7     BY MR. SCOTT:                                              7   A. Yes.
 8     Q. Officer Miller, I'll represent to you that these        8   Q. Both?
 9     were discovery responses that were provided to me          9   A. Yes.
10     through your counsel for interrogatories that were        10   Q. All right. Fair enough. And you had indicated
11     directed to you in this case. Do you see that?            11   that your understanding was that the case was dismissed
12     A. Yes.                                                   12   on summary judgment in your answer. Do you understand
13     Q. Okay. And I think these were answered on or            13   that the case was actually settled?
14     about June 12th of 2018. Do you see that?                 14   A. Well, at the time I didn't know the difference.
15              MR. RASKIN:                 Can I direct         15   Q. And I appreciate that.
16              him?                                             16   A. And to my knowledge at the time it was
17              MR. SCOTT:                 Oh, please,           17   dismissed.
18              please. Yes. Thank you.                          18   Q. Okay.
19     A. Yes.                                                   19   A. Or I was removed from the case and so I was
20     Q. And, again, Officer, I would ask as you sit here       20   dismissed, so to speak.
21     today is there anything in there that you would change    21   Q. Okay.
22     or supplement as you sit here today?                      22   A. And so that's where I assumed that that was
23              MR. RASKIN:                 Just read your       23   applicable.
24              answers on the bottom of page 5.                 24   Q. Did you ever hear of the Westfall Act?
25                  While Officer Miller is reading              25   A. No.


                                                   Page 11                                                        Page 13
 1              Plaintiffs' Exhibit 10 let me just                1   Q.    Did anybody ever mention that to you?
 2              interpose an objection to the extent that         2        Okay. That's fine. We don't need to get in to
 3              your question seeks to have him comment           3   it. And I appreciate your understanding was the case
 4              upon the objections that were asserted by         4   was resolved somehow, that you were dropped from the
 5              counsel.                                          5   case. But do you understand now that the case in fact
 6              MR. SCOTT:                  Oh, no, I             6   was settled?
 7              appreciate that. That wasn't my intent.           7   A. If you say it was. I don't know the answer to
 8              MR. RASKIN:                 Okay. So he           8   that.
 9              can ignore the objections --                      9            MR. RASKIN:              He asked for
10              MR. SCOTT:                  Absolutely.          10            your understanding, not what you think he
11              MR. RASKIN:                 -- that we           11            means. Just answer his question.
12              made.                                            12   A. Ask it again, please.
13                  So wherever you see an objection to a        13   Q. Do you understand now that the case was settled?
14              question or an interrogatory, don't bother       14   A. No.
15              with that. We're taking a legal position.        15   Q. Okay. And after the resolution of the McKissic
16              MR. SCOTT:                  Absolutely.          16   case was there any further review within the
17              Correct.                                         17   Strongsville Police Department concerning your
18     A. No.                                                    18   involvement in that incident?
19     Q. Okay. Officer Miller, I wanted to ask you about        19   A. No.
20     two of the interrogatories in particular, if I may.       20   Q. Okay. Were you ever subject to any sort of
21     The first one concerned the prior litigation involving    21   review by the Strongsville Police Department concerning
22     a Lawrence McKissic. It was reflected in interrogatory    22   your involvement in the Lawrence McKissic incident?
23     Number 11. And I believe this was one of four, the        23   A. Yes.
24     Lawrence McKissic was one of four use of deadly force     24   Q. What do you recall about that?
25     incidents that you've been involved in during your time   25   A. I believe the Chief of Police at the time Chief


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 5 of 81. PageID #: 156

                                                  Page 14                                                         Page 16
 1     Goss reviewed the incident and the application of          1            may.
 2     force.                                                     2               (Thereupon, Plaintiffs' Exhibit 11 to
 3     Q. Did you ever meet with Chief Goss regarding the         3            the deposition of OFFICER WILLIAM JASON
 4     incident and your particular use of force?                 4            MILLER was marked for identification.)
 5     A. Yes.                                                    5   BY MR. SCOTT:
 6     Q. Okay. Individually?                                     6   Q. Officer Miller, I'm going to hand you what has
 7     A. Yes.                                                    7   been marked as Plaintiffs' Exhibit 11. Take a moment
 8     Q. Okay. And this was a use of deadly force,               8   to look that over.
 9     correct?                                                   9        And, Officer Miller, let me begin by asking you
10     A. Yes.                                                   10   have you ever seen Plaintiffs' Exhibit 11 before?
11     Q. And Mr. McKissic as it turned out was an unarmed       11            MR. RASKIN:               Objection.
12     suspect; is that fair?                                    12               Same instructions, you can answer his
13     A. No.                                                    13            questions so long as you don't reveal
14     Q. What is your understanding?                            14            discussions you had or information you
15     A. He used his vehicle as a weapon.                       15            received from consultation with counsel.
16     Q. Okay. He didn't have a gun; he used his vehicle        16            Subject to that instruction, you can
17     as a weapon?                                              17            answer the question.
18     A. Yes.                                                   18   A. I've never seen this form before today.
19     Q. Okay. And then let me ask you about the other          19   Q. Okay. Now, we received this late yesterday, and
20     interrogatory on that page, interrogatory Number 13.      20   my understanding is that this is a summary of
21     And I'd asked you about your knowledge of the early       21   administrative proceedings involving yourself during
22     warning system for the City of Strongsville. Do you       22   your time here at the City of Strongsville Police
23     see that?                                                 23   Department.
24     A. Yes.                                                   24        Let me ask you, and this appears to be in
25     Q. Okay. And you had indicated at that time that          25   reverse chronological order with the first entry being

                                                  Page 15                                                         Page 17
 1     you haven't received any training and you really didn't    1   the most recent and the last entry being the oldest.
 2     have any knowledge of the early warning system; am I       2   As you look through these do you remember any of these
 3     correct?                                                   3   administrative proceedings?
 4     A. That's correct.                                         4            MR. RASKIN:               Objection.
 5     Q. Is that still true today?                               5                 That mischaracterizes the document.
 6             MR. RASKIN:               Objection.               6                 You can answer the question if you
 7                You may answer that question, however           7            know.
 8             you may not disclose any information you           8   A. I can't answer to any of this, what it
 9             received as a result of your consultations         9   represents or what it means to the police department
10             with counsel. Subject to that                     10   because I've never seen it before and I didn't know it
11             instruction, you can answer.                      11   existed.
12     A. Ask the question again, please.                        12   Q. Okay. Let me just ask you about a couple of the
13     Q. Yes. Let me ask it this way: since answering           13   entries, if I may. In the one column, we go 11 columns
14     these interrogatories on June 12th of 2018 have you       14   over, there's a column captioned pursuit. Do you see
15     received any training as regards the City of              15   that?
16     Strongsville Police Department's early warning system?    16   A. Yes.
17     A. No.                                                    17   Q. And then as we go down there's a number of
18     Q. Okay. And I take it inasmuch as you were not           18   document files and check boxes that I assume indicate a
19     aware, at least as of June 12th, 2018, of the City of     19   pursuit that maybe you were involved with. Do you
20     Strongsville's early warning system, I take it you were   20   know?
21     not aware of any enhanced early warning system policy     21            MR. RASKIN:               Objection,
22     during the tenure of Chief James Kobak; is that fair?     22            foundation.
23     A. It's fair.                                             23                 You can answer.
24             MR. SCOTT:                Okay. Let me            24   A. I don't know what qualifies a check mark and
25             mark this as Plaintiffs' Exhibit 11, if I         25   what does not for any of those columns, or what my


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 6 of 81. PageID #: 157

                                                   Page 18                                                        Page 20
 1     involvement would have been for any of them or for any     1   Q. What would be a range that fits better with your
 2     of the subject matter.                                     2   recollection?
 3     Q. As I look through the pursuit column I see              3   A. I don't think it would be fair to say. I just
 4     approximately 27 checked boxes. Let me ask you, do you     4   don't keep the stats. I don't keep record of it.
 5     recall being involved in 27 pursuits during your time      5   Q. But you think it's fewer than 27?
 6     here?                                                      6   A. Yes.
 7     A. I don't keep track of how many pursuits I've            7   Q. Okay. Do you know of those how many would have
 8     been involved with outside of report writing.              8   been high speed pursuits?
 9     Q. Okay.                                                   9   A. I can't give you an exact number.
10     A. So I couldn't answer that.                             10   Q. Okay. Do you think the majority of the pursuits
11     Q. Do you think you've been involved in 27                11   where you've been involved in where you've been the
12     pursuits?                                                 12   primary responding officer would have been high speed
13     A. I would like for you to specify, do you mean as        13   pursuits?
14     a primary responder, or I responded to the scene after    14   A. Yes.
15     a pursuit?                                                15   Q. Do you know how many of those pursuits where
16          I can't answer this because I don't know what        16   you've been the primary responding officer have
17     the qualifications of involvement are.                    17   terminated with the driver voluntarily stopping at some
18     Q. Okay.                                                  18   point?
19     A. I could have responded to a scene after a              19   A. I do not.
20     pursuit. I get calls out for the dog after a pursuit,     20   Q. Do you know how many of those pursuits where
21     a crash. I don't know how they compile this               21   you've been the primary responding officer terminated
22     information or what constitutes a check mark.             22   involuntarily with either a vehicle crash or through
23     Q. Okay. Let's go through it a couple of different        23   other means?
24     ways. First of all, using possibly the broadest           24   A. No, I don't know how many.
25     definition, so a pursuit whether you were primary         25   Q. Okay. Would you believe that to be the majority

                                                   Page 19                                                        Page 21
 1     responder, support, or arrived on scene following          1   of the pursuits?
 2     determination of a pursuit. Does the number 27 comport     2   A. Which?
 3     with your recollection as to how many pursuits you may     3   Q. That the vehicle -- the pursuit terminated
 4     have been involved in?                                     4   involuntarily with either the vehicle crashing or
 5     A. I just can't answer that definitively. I really         5   otherwise being forced to stop.
 6     don't keep track of how many pursuits I've been            6   A. No. I don't feel that that's accurate.
 7     involved with.                                             7   Q. Okay. What would you say is more accurate?
 8     Q. I guess I'm just trying to find range. Does             8   A. If we're breaking this down in to ways that the
 9     that number sound high or low?                             9   individual pursuits were stopped, I would think more
10              MR. RASKIN:              Objection,              10   were called off because of the speed or the environment
11              asked and answered.                              11   we were in, in combination with them pulling over,
12                 You can answer it again if you can.           12   being compliant, rather than -- I think those would
13     A. If I knew specifically what their criteria was         13   outweigh any of the crashes that took place.
14     to say that I was involved versus what I was not          14   Q. Okay. Do you have -- the pursuit that we're
15     involved with, at what level of involvement, I could      15   here to talk about today did not end voluntarily. Can
16     answer that.                                              16   we agree on that?
17     Q. Okay. Let's try it another way. Pursuits where         17   A. That's correct.
18     you were the primary responding officer, would 27 sound   18   Q. Okay. How many other pursuits do you recall
19     high to you in terms of the number of pursuits that       19   being involved in as a primary responder or a support
20     you've been involved in during your time with             20   vehicle where the pursuit did not end voluntarily?
21     Strongsville?                                             21   A. Define voluntarily. Do you mean by way of our
22     A. Yes.                                                   22   direct causality, or the driver miscalculated and
23     Q. Okay. So you think it's been fewer than 27             23   crashed.
24     where you've been the primary officer?                    24   Q. Well, including situations where the driver
25     A. Yes.                                                   25   miscalculated and crashed or some other use of force,


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 7 of 81. PageID #: 158

                                                   Page 22                                                        Page 24
 1     whether it be stop strips, rolling roadblock.              1   A. I gave out the information that I was in pursuit
 2     A. That's not some other use of force. Either they         2   of the vehicle. I don't remember a lot of specifics.
 3     crashed because they made a mistake and miscalculated      3   I know it was a maroon four door, two black male
 4     their ability to drive, or we specifically did             4   occupants northbound.
 5     something. So I can't throw those two together.            5        And I was operating the same Ford Crown Vic
 6     Q. Take them one at a time. Pursuits where the             6   which had a hard time keeping up. And I put the
 7     driver miscalculated and crashed, how many of those do     7   information out to radio and everybody else that was
 8     you recall?                                                8   listening that I was in pursuit. And that's when
 9     A. I recall individuals, but I can't give you a            9   everybody else started to converge on the pursuit.
10     specific number.                                          10   Q. Okay. That pursuit ultimately ended with the
11     Q. Okay. More than one?                                   11   suspect vehicle wrecking?
12     A. Yes.                                                   12   A. Well, I was not present for how the vehicle came
13     Q. Okay. More than five?                                  13   to a stop. We lost view on 71 northbound near West
14     A. I would have to read the individual reports            14   65th. We lost contact with the vehicle. In fact, we
15     because there were some where they crashed after the      15   found out later the vehicle got off at West 65th and we
16     pursuit was called off.                                   16   continued northbound.
17     Q. Okay.                                                  17        I don't remember who the other officer was. I
18     A. And without reading a report, I can't separate         18   believe it was Officer Glover who was immediately with
19     the details right now off of memory.                      19   me. And after we had overshot the exit that the
20     Q. Were you involved in one such pursuit within a         20   vehicle took, it was -- I want to say it was pretty icy
21     few weeks of the March 7th, 2017 event?                   21   and slippery.
22     A. Prior, just prior to it. Yes.                          22        When we responded back because OSP, Ohio State
23     Q. Yes. With Officer Vlna, was that the other             23   Highway Patrol called to say they found the vehicle and
24     officer involved, or was it somebody else?                24   what street it was on. It was just off the ramp. We
25     A. Wow, the pursuit I'm particularly thinking of          25   went back to that, and that as you exit the ramp at


                                                   Page 23                                                        Page 25
 1     included the majority of night shift. So to say who        1   West 65th and you go across the street, so to speak,
 2     was involved primary or secondary, I can't. I would        2   it's a dip, it's a downhill descent and it was very
 3     imagine the majority of the shift was involved at some     3   icy. When we arrived it was very slippery.
 4     point.                                                     4         We don't know if that car crashed by itself or
 5     Q. Okay. What do you recall about that pursuit,            5   if they bailed and the car rolled to a stop. So to
 6     the one that occurred just a couple weeks prior to         6   answer your question I don't know exactly how it ended.
 7     March 7th, 2017?                                           7   It did leave the roadway at some point. Whether it was
 8     A. We had been having a rash of car thefts in a            8   occupied at the time or not, we don't know. And it did
 9     particular zone in Strongsville. And I was posted at       9   come in contact with a tree lawn and maybe a tree and a
10     the top of the hill on Pearl Road near Boston and I was   10   fence.
11     running traffic in that area.                             11   Q. Okay. Do you have a recollection of how many
12          A vehicle came off of Admiralty north of my          12   motor vehicle accidents you've been involved in while
13     position and proceeded towards me. There was no other     13   performing your duties as a Strongsville Police
14     traffic on the road. My radar just blew up, meaning       14   Officer?
15     the car looked like it was driving very, very fast.       15   A. No.
16     The speed limit through there is only 35. And I don't     16   Q. Okay. Again, if we look at Plaintiffs' Exhibit
17     recall the speed as we sit here today, however I recall   17   11, there is a column designated as cruiser MVA. Do
18     being astonished that it was very high. I want to say     18   you see that?
19     over 60.                                                  19   A. Yes.
20          I turned in after it as it went by and the           20   Q. And we look down and see one, two, three, four,
21     vehicle almost immediately did a U-turn at the top of     21   five, six instances where the box in that column has
22     the hill just into Medina County. Did a U-turn into       22   been checked. Would that comport with your
23     the BP that's there, gas station, then proceeded          23   recollection of the number of motor vehicle accidents
24     northbound the way it came.                               24   that you've been involved in?
25     Q. Okay.                                                  25   A. I don't know the standards by which they call it


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 8 of 81. PageID #: 159

                                                   Page 26                                                       Page 28
 1     a cruiser MVA. If you're telling me that this means        1   A. Not specifically, no.
 2     they reported to the state, I don't know. I really         2   Q. Okay. And would it be your testimony that that
 3     don't know.                                                3   record is inaccurate, that you did not have such a
 4     Q. Well, do you recall being involved in six motor         4   suspension, or you just simply don't remember one way
 5     vehicle accidents during your time as a Strongsville       5   or the other?
 6     Police Officer?                                            6   A. Well, I suppose if you could provide a document
 7     A. No.                                                     7   that described this incident or described what happened
 8     Q. Do you think, do you recall fewer or more than          8   as a matter of that, I can't say one way or another. I
 9     six motor vehicle accidents?                               9   can't remember ever being disciplined and suspended in
10     A. Well, I guess I'm trying to separate my recall         10   2015.
11     from -- I've hit several deer. I don't know the           11   Q. Okay. This was a record that was provided in
12     application of the cruiser MVA. It could be from deer     12   response to a public records request by the City of
13     accidents, from pursuits. I don't know. So to be able     13   Strongsville back on September 1 of 2015. So that's
14     to say have I wrecked or caused damage on six cruisers,   14   where I got the information was from the city, but you
15     it's possible.                                            15   don't have any recollection of that particular
16     Q. Okay.                                                  16   suspension?
17     A. However I don't know the action.                       17   A. I'm sure it's accurate, but I don't know. I
18     Q. Do you think you've caused damage on more than         18   can't recall.
19     six cruisers?                                             19            MR. RASKIN:               Don't guess.
20     A. No.                                                    20            Just answer his question.
21     Q. Okay. I want to turn back to Plaintiffs'               21   BY MR. SCOTT:
22     Exhibit 10 for just a second and I want to ask you        22   Q. All right. Officer Miller, during your time
23     about interrogatory Number 12, if I may. And in           23   here at the City of Strongsville have you received
24     interrogatory 12 I had asked about any suspensions that   24   regular, and by regular I mean scheduled, periodic
25     you might have experienced during your time with          25   performance evaluations?


                                                   Page 27                                                       Page 29
 1     Strongsville. Do you see that?                             1   A. Yes.
 2     A. Yes.                                                    2   Q. Okay. And has the process for completing the
 3     Q. And you did mention one day's suspension back in        3   performance evaluations changed at all throughout your
 4     2010; is that correct?                                     4   career?
 5     A. Yes.                                                    5   A. Yes.
 6     Q. Okay. Did you have another suspension in 2015?          6   Q. Okay. What has changed; what's different?
 7          And here, let me -- to be fair let me show you        7   A. Generally we use a bubble system that describes
 8     what was previously marked as Plaintiffs' Exhibit 8        8   characteristics of the expected -- of what's expected
 9     during Chief Kobak's deposition, and I'll show you what    9   of the police officer. And that's changed based on
10     I'm looking at. Look at the whole thing if you like,      10   stats and the way we sign off on it. It's now
11     but I'm specifically looking at the information in        11   electronic versus handwritten, things like that.
12     section B.                                                12   Q. When did it become electronic to your knowledge?
13              MR. RASKIN:               Section B you          13   A. Maybe a year ago.
14              said.                                            14   Q. Okay. So is the form, the performance
15              MR. SCOTT:                Yes. You'll            15   evaluation form then completed online with some
16              see it. It's about halfway right down            16   software or something, some electronic version?
17              there. (Indicating).                             17   A. It's done on a computer in the sergeant's
18              MR. RASKIN:               Read back the          18   office.
19              question, please.                                19   Q. Okay. And it's done in the sergeant's office?
20              MR. SCOTT:                I can ask a            20   A. Yes.
21              different question.                              21   Q. Okay. My understanding is that one of the
22     BY MR. SCOTT:                                             22   sergeants for whatever shift you're primarily working
23     Q. Officer Miller, what I'm trying to ask you is do       23   will be the individual who completes the performance
24     you recall a disciplinary suspension on or about July     24   evaluation; is that right?
25     5th I think it is of 2015?                                25   A. Completes it, or does the review with the


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 9 of 81. PageID #: 160

                                                    Page 30                                                      Page 32
 1     officer?                                                   1   correct?
 2     Q. Well, why don't you tell me how it works.               2   A. Yes.
 3     A. My understanding is the three sergeants that are        3   Q. And what are the hours of that?
 4     in charge of the officer have a discussion on the          4   A. 2200 to 0700.
 5     evaluation and how it should be filled out per officer.    5   Q. Okay. We marked several of the performance
 6     And then one of those sergeants does the review of that    6   evaluations at Chief Kobak's deposition. Let me just
 7     evaluation with the officer individually.                  7   hand them to you. They were previously marked as
 8     Q. Okay. So is it your understanding that the              8   Plaintiffs' Exhibit 5, 6 and 7. If you could just take
 9     performance evaluation reflects the collective opinion     9   a minute and familiarize yourself with those, please.
10     of the three shift sergeants?                             10             MR. RASKIN:                 Okay. Thank
11     A. No.                                                    11             you.
12     Q. What is your understanding?                            12   BY MR. SCOTT:
13     A. It's not always done -- I'm not present when           13   Q. Officer Miller, you had a chance to look at
14     those are filled out. Sometimes they are filled out       14   Plaintiffs' Exhibits 5, 6 and 7, correct?
15     without the other sergeants present, because the          15   A. Yes.
16     sergeant who has to get that task completed has to get    16   Q. And these appear to be quarterly evaluations for
17     the job done and they have to be turned in by a           17   yourself. Plaintiffs' Exhibit 5 is for the period of
18     deadline.                                                 18   1-1-2014 to 4-30-2014, correct?
19     Q. Okay.                                                  19   A. Yes.
20     A. So there are times when the sergeants have not         20   Q. And then Plaintiffs' Exhibit 6 would be for the
21     all been available to complete that.                      21   period of 5-1-2014 to 8-31-2014, correct?
22     Q. Okay. Is it your understanding that ideally all        22   A. Yes.
23     three sergeants will meet to confer about each officer    23   Q. And Plaintiffs' Exhibit 7 is for the period of
24     under their supervision when completing a performance     24   1-1-2015 to 4-30-2015, correct?
25     evaluation?                                               25   A. Yes.

                                                    Page 31                                                      Page 33
 1     A. It would be ideal.                                      1   Q. And the form that these are printed on, this is
 2     Q. But you're saying that that may not always be           2   a preprinted form. Is the online or computer-based
 3     possible due to time constraints and whatever demands      3   form similar to the information that's contained in
 4     the sergeants are responding to when the performance       4   Plaintiffs' Exhibits 5, 6 and 7?
 5     evaluation is being completed, correct?                    5        In terms of the structure of the form. Not the
 6     A. That's correct.                                         6   part that's been handwritten, but just how the form is
 7     Q. All right. Are you given some sort of                   7   structured.
 8     notification?                                              8   A. Without seeing one, I can't say that any of the
 9          It's my understanding these are quarterly             9   criteria 1 through 9 on the cover page is still the
10     evaluations; is that correct?                             10   same or worded the same as page 2.
11     A. Yes.                                                   11   Q. Okay.
12     Q. Okay. Are you given some sort of notification          12   A. They seem similar, but I can't say that they're
13     when these are going to occur, or are you just called     13   the same.
14     in after the fact and say we have your quarterly          14   Q. All right. Now, you would have met with one of
15     evaluation and we'd like to go through it with you?       15   the shift sergeants when each of these evaluation forms
16     A. That's correct, the latter.                            16   was completed, correct?
17     Q. So you're notified after the evaluation has been       17   A. That's correct.
18     completed that one of the sergeants wants to have a       18   Q. And on the second page of each of those
19     meeting with you to discuss the evaluation?               19   evaluation forms is a space for a performance
20     A. That's correct.                                        20   improvement plan. Do you see that?
21     Q. Okay. And it's not necessarily the same                21   A. Yes.
22     sergeant each time, correct?                              22   Q. Okay. And on the three exhibits that you have
23     A. That's correct.                                        23   Plaintiffs' Exhibits 5, 6 and 7, the performance
24     Q. Okay. But it will be one of the three from the         24   improvement plan section is blank, correct?
25     shift. And you primarily work third shift; is that        25   A. Yes.


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 10 of 81. PageID #: 161

                                                Page 34                                                       Page 36
 1   Q. Were you ever given -- for the time reflected by        1   A. No.
 2   these evaluations were you ever given a written            2   Q. For any other evaluation that you may have
 3   performance improvement plan?                              3   received as a City of Strongsville Police Officer?
 4   A. Never.                                                  4   A. No.
 5   Q. Okay. Have you ever been given a written                5   Q. What about the lieutenants, did you ever meet
 6   performance plan during your career here with the City     6   with any City of Strongsville Police lieutenant during
 7   of Strongsville Police Department?                         7   Chief Kobak's tenure to discuss your performance as a
 8   A. No.                                                     8   City of Strongsville Police Officer?
 9   Q. Other than meeting with the shift sergeant for          9   A. For these particular three?
10   each of the evaluations reflected in Plaintiffs'          10   Q. Yes.
11   Exhibits 5, 6 and 7, did you meet with anyone else in     11   A. No.
12   the chain of command regarding your particular            12   Q. Okay. Did you ever meet with any City of
13   evaluations for each of those periods?                    13   Strongsville Police Lieutenant again during Chief
14   A. No.                                                    14   Kobak's tenure concerning any other performance
15   Q. My understanding from talking to former Chief          15   evaluation that you may have received other than those
16   Kobak is the structure of the department is such that     16   contained in Plaintiffs' Exhibits 5, 6 and 7?
17   beneath the chief are two deputy chiefs. Am I correct     17   A. It's possible.
18   about that, if you know?                                  18   Q. All right. Do you have a specific recollection
19   A. It depends. There were times when during               19   of doing that, or are you just guessing that that may
20   transitions it's not always like that, but essentially    20   have happened?
21   yes.                                                      21   A. I'm not guessing. I know that I sat down with
22   Q. Well, I appreciate that. So there might have           22   who at one time was Sergeant O'Deens who was then
23   been subtle differences when transitioning from one       23   promoted to lieutenant and had the evaluations
24   chief to another you mean?                                24   completed. I don't recall if that was during the end
25   A. Yes.                                                   25   of Kobak's career or the beginning of Fender's tenure

                                                Page 35                                                       Page 37
 1   Q. Certainly under Chief Kobak my understanding is         1   as Chief.
 2   there were two deputy chiefs. Does that comport --         2   Q. Okay.
 3   A. Yes.                                                    3   A. There was a time while he was a lieutenant he
 4   Q. And beneath the two deputy chiefs would have            4   was still assigned to the night shift. And I don't
 5   been two lieutenants?                                      5   recall specifically if he was lieutenant at the time,
 6   A. There could have been a third.                          6   but I did sit down with him.
 7   Q. Okay. Do you know if the individuals who held           7   Q. Okay.
 8   the position of deputy chief under Chief Kobak, if         8   A. On occasion.
 9   those were the two same individuals throughout his time    9   Q. Is Lieutenant O'Deens still a lieutenant with
10   as Chief of Police for the City of Strongsville?          10   the City of Strongsville Police Department?
11   A. No.                                                    11   A. Yes.
12   Q. You don't know, or they weren't?                       12   Q. Okay. And I want to understand this. Was this
13   A. I don't recall when they were promoted or --           13   something that you recall only happening once in your
14   Q. I think one of those individuals was                   14   career here where you met with a lieutenant concerning
15   Chief Fender. Is that your recollection?                  15   your performance evaluation?
16   A. Yes.                                                   16   A. In my career?
17   Q. Okay. Did you ever meet with either                    17   Q. Here, yes.
18   Chief Fender or the individual who held the other post    18   A. No.
19   as deputy chief under Chief Kobak, did you ever meet      19   Q. Okay. There's been other occasions where you
20   with any of those deputy chiefs concerning your           20   meet with a lieutenant here at City of Strongsville to
21   evaluation, the evaluation of your performance as a       21   discuss a performance evaluation?
22   City of Strongsville Police Officer?                      22   A. Yes.
23   A. For these particular three that we're talking          23   Q. How many other times do you think you've met
24   about?                                                    24   with a lieutenant?
25   Q. Yes, sir.                                              25   A. During my career, early in my career Charles


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 11 of 81. PageID #: 162

                                                  Page 38                                                        Page 40
 1     Goss was chief and Lieutenant Fender, currently Chief,     1   reinstruction or anything like that?
 2     was the lieutenant of night shift. And he filled out       2   A. Not that I'm familiar with.
 3     several of these during the time he was assigned to        3   Q. Okay. Have you ever been sent to any sort of
 4     night shift as a lieutenant.                               4   retraining because of your involvement in any
 5     Q. Okay. So early on in your career when                   5   particular incident?
 6     Lieutenant Fender, then Lieutenant Fender was assigned     6   A. No.
 7     to night shift, he took on the responsibility on some      7             MR. RASKIN:                 He's done with
 8     occasions to complete the performance evaluation as        8             these. You can focus on his questions.
 9     opposed to the night shift sergeant?                       9   BY MR. SCOTT:
10     A. To complete it, or review it with the officer?         10   Q. I understand that there may be times when there
11     Q. Okay. You tell me which.                               11   is roll call training or other types of in-service
12     A. I don't know who completed them.                       12   training that all the officers may attend together. I
13     Q. Okay.                                                  13   want to ask you about other types of training. For
14     A. I know that I sat down for review on multiple          14   instance, have you received any training outside of the
15     occasions with the lieutenant because he was the only     15   academy on performing a rolling roadblock?
16     OIC that night or that week that he was doing the         16   A. No.
17     reviews.                                                  17   Q. Have you ever practiced performing a rolling
18     Q. Okay. During the time of Chief Kobak's tenure          18   roadblock with other officers here?
19     am I correct it was not the regular practice for the      19   A. No.
20     night shift lieutenant to meet with night shift           20   Q. What about felony call out stops as a traffic
21     officers to review the performance evaluations?           21   stop tactic, have you ever practiced performing a
22     A. I don't recall the transition. I don't remember        22   felony call out stop with other officers here?
23     specifically when. It may have been on paper that's       23   A. No.
24     what they expected to do, but I don't recall              24   Q. I want to ask you --
25     specifically.                                             25             MR. SCOTT:                  Let's go ahead

                                                  Page 39                                                        Page 41
 1      Q. Well, what you've told me about is one instance        1             and mark this.
 2      possibly close to the end of Chief Kobak's tenure or      2                (Thereupon, Plaintiffs' Exhibit 12 to
 3      possibly the beginning of Chief Fender's tenure, one      3             the deposition of OFFICER WILLIAM JASON
 4      incident where you meet with Lieutenant O'Deens to        4             MILLER was marked for identification.)
 5      discuss your performance evaluation.                      5   BY MR. SCOTT:
 6      A. Yes.                                                   6   Q. Officer Miller, let me hand you what I've marked
 7      Q. And that's the only incident where you recall          7   as Plaintiffs' Exhibit 12.
 8      meeting with a lieutenant during or near the time of      8             MR. PHILLIPS:            Thank you,
 9      Chief Kobak's tenure as Chief of Police; is that fair?    9             Joseph.
10      A. We filled out four of these a year since I've         10             MR. SCOTT:             You're welcome.
11      been here and I can't recall specifically.               11             MR. RASKIN:            Thank you.
12      Q. Okay. And all I'm asking is what you remember         12   Q. Please take a minute to look that over.
13      as you sit here. You remember the one incident,          13       Officer Miller, you've had a chance to look at
14      correct?                                                 14   Plaintiffs' Exhibit 12. Are you familiar with that
15      A. And I was clear that I'm not sure if he was           15   document?
16      still a sergeant at that time. He could have been a      16   A. Yes.
17      lieutenant at the time.                                  17   Q. Okay. This purports to be City of
18      Q. Oh, no, I understand that.                            18   Strongsville's policy regarding motorist stops; is that
19      A. Okay.                                                 19   correct?
20      Q. I understand. And I understand you have never         20   A. That's correct.
21      received a written performance improvement plan during   21   Q. Are you aware of any other written policies
22      your time here as a City of Strongsville Police          22   maintained by the City of Strongsville Police
23      Officer, correct?                                        23   Department other than this policy that discusses or
24      A. That's correct.                                       24   gives direction on how to perform a motor vehicle stop?
25      Q. Have you ever received any sort of letter of          25   A. No.


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 12 of 81. PageID #: 163

                                                Page 42                                                         Page 44
 1   Q. Okay. The second page of Plaintiffs' Exhibit            1         This is implying that they're compliant and pull
 2   12, section B is captioned high risk stops.                2   over knowing what we're dealing with as the occupants.
 3   A. I see that.                                             3   Q. Let me make sure. Let's look at section 2 under
 4   Q. Okay. Again, are you aware of any other written         4   B, high risk stop. It states the officer will keep the
 5   policy maintained by the City of Strongsville governing    5   suspect vehicle in view and request sufficient
 6   how Strongsville Police Officers perform high risk         6   assistance to make the stop. So you understand that to
 7   stops?                                                     7   be a voluntary stop by the driver of the vehicle?
 8   A. No.                                                     8   A. That's the -- this is speaking of when the plan
 9   Q. Okay. What is your understanding of what                9   -- the planned initiating of a stop is to take place.
10   qualifies as a high risk stop?                            10   It's not describing -- it's describing what the officer
11   A. Essentially a high risk stop are those stops           11   should be thinking of and doing prior to initiating
12   that are not for just common traffic violations. They     12   this stop, allowing other officers to get close and get
13   include when it's a shoplifting, you know, there's a      13   in place in case it turns into something worse and they
14   misdemeanor warrant involved, those types of things.      14   do not comply and they do not stop.
15   It's a rolling domestic.                                  15   Q. So your understanding is that this policy
16   Q. Okay. The policy indicates that, if I'm reading        16   wouldn't have any application under circumstance where
17   this correctly, special procedures shall be utilized      17   the driver of the suspect vehicle does not voluntarily
18   when stopping and approaching suspected or confirmed      18   come to a stop?
19   felony violators or other high risk stops, correct?       19   A. That's correct.
20   A. For traffic stops, yes.                                20   Q. All right. What written policies exist within
21            MR. RASKIN:                Excuse me,            21   the City of Strongsville for stopping a vehicle where
22            Joe. I'm going to object to the use of           22   the driver of the suspect vehicle does not voluntarily
23            this exhibit as being marked because it's        23   stop?
24            highlighted. I think you may have given          24   A. We have a pursuit policy. And during that
25            us your copy.                                    25   pursuit if that person voluntarily stops and that


                                                Page 43                                                         Page 45
 1            MR. SCOTT:                 Let me switch          1   person stops and is compliant, then we would revert
 2            that. I'll give you that and we'll remark         2   back to the high risk stops.
 3            that.                                             3   Q. Okay. What written policy exists for a
 4            MR. RASKIN:               Thank you.              4   situation where the driver of the suspect vehicle does
 5   BY MR. SCOTT:                                              5   not voluntarily stop?
 6   Q. Go ahead.                                               6   A. That would be our pursuit policy.
 7            MR. RASKIN:                You want to            7   Q. Okay. Did you want to take a break?
 8            read back the question or withdraw it and         8            MR. RASKIN:               Excuse me,
 9            ask it again? Sorry to interrupt you.             9            Joe.
10            MR. SCOTT:                 No, no. It's          10                Do you need to, or do you still have
11            quite all right.                                 11            some time?
12   Q. Officer Miller, if I'm reading this correctly          12            THE WITNESS:                We started 10
13   underneath the caption high risk stops, it indicates      13            after 10:00?
14   special procedures shall be utilized when stopping and    14            MR. RASKIN:               Yeah.
15   approaching suspected or confirmed felony violators or    15            THE WITNESS:                We're good.
16   other high risk stops, correct?                           16            Go to the top of the hour.
17   A. Traffic stops, correct.                                17            MR. RASKIN:               Joe, just to
18   Q. Okay. So if you're trying to stop -- you               18            give you a heads up, about 30 minutes.
19   believe that if you're trying to stop a vehicle for       19            MR. SCOTT:                I was trying
20   something other than a traffic stop, this policy would    20            to watch that myself.
21   not apply?                                                21            MR. RASKIN:               Thank you.
22   A. You used the word trying. This is referencing          22                Madam reporter, would you remark
23   the actions of the officer when the vehicle has come to   23            this?
24   a stop. It's a traffic stop. This isn't the process       24                (Thereupon, Plaintiffs' Exhibit 12 to
25   by which.                                                 25            the deposition of OFFICER WILLIAM JASON


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 13 of 81. PageID #: 164

                                                    Page 46                                                       Page 48
 1                MILLER was remarked for identification.)         1   discussion about.
 2      BY MR. SCOTT:                                              2   Q. Okay. Which ones in particular?
 3      Q. While I'm getting this ready to mark, Officer,          3   A. The time sheets and the reports.
 4      looking back at Plaintiffs' Exhibit 12, section B and      4   Q. And what do you recall discussing with Officer
 5      specifically looking at the section B 6, paragraphs A      5   O'Deens?
 6      and B, I want to ask you the tactics, if you will, that    6   A. At the time Officer Glover and I were wearing
 7      are described in Plaintiffs' Exhibit 12, section B 6, A    7   two hats, so to speak. I was assigned to patrol and I
 8      and B. Does that basically define the procedures for       8   was also handling most of or all of the narcotics
 9      performing a felony call out stop?                         9   interdiction work that the bureau did not do. Glover
10      A. Yes.                                                   10   and I maintained all of the narcotics investigations.
11                MR. SCOTT:                Mark this as          11        And so at the time I was -- I had many reports
12                13, please.                                     12   sitting on my desk that were based on waiting for
13                   (Thereupon, Plaintiffs' Exhibit 13 to        13   certain subjects of those reports to decide whether or
14                the deposition of OFFICER WILLIAM JASON         14   not they wanted to work or were currently working with
15                MILLER was marked for identification.)          15   us. And so those reports were sitting on our desk for
16      Q. Officer Miller, handing you what we've marked as       16   quite a long time waiting for the outcome of the
17      Plaintiffs' Exhibit 13.                                   17   opportunities to perform based on what the prosecutor
18                MR. RASKIN:               Hang on a             18   wanted to see happen.
19                second.                                         19        And so there was a time when there were time
20      Q. Take a minute and look at that.                        20   sheets built up because we didn't -- it was very rare
21                MR. RASKIN:               Go ahead, Joe.        21   that we could incur overtime while doing the vice work
22      Q. Officer, what I've handed you as Plaintiffs'           22   or the narcotics work as well as doing patrol work. So
23      Exhibit 13 is an -- I think it's captioned motor          23   we had to keep individual time sheets separate from
24      vehicle pursuits; is that correct?                        24   what is normal to patrol where they just clock in.
25      A. Yes.                                                   25        And sometimes with normal patrol work and


                                                    Page 47                                                       Page 49
 1     Q. Are there any other written policies by the City         1   narcotics work a lot of stuff blended together. And it
 2     of Strongsville concerning motor vehicle pursuits other     2   was difficult to keep on top of all the paperwork.
 3     than what's contained in Plaintiffs' Exhibit 13?            3   From the patrol side it was they had an expectation of
 4     A. No.                                                      4   certain reports to be done on time. And our hours were
 5     Q. Okay. Can I have it back, please? Thank you.             5   -- we often incurred extra hours that normally would
 6          I wanted to back up for a second. On                   6   have been overtime, but we had to keep track of those.
 7     Plaintiffs' Exhibits 5, 6 and 7, these were the             7         So there was difficulty in understanding how
 8     performance evaluations that we looked at before. Do        8   those extra hours translated to hours that we had to
 9     you recall the meetings that you would have had with        9   take off from the patrol side, and there was quite a
10     the shift sergeant following each of these particular      10   bit of difficulty going back and forth at that time.
11     performance evaluations?                                   11   Q. Okay. So I think what you're telling me is you
12     A. Only one of them.                                       12   felt that the rating was undeserved, given what was
13     Q. Which one do you recall?                                13   being asked of you at the time and the time constraints
14     A. The one dated 1-1-15 to 4-30-15.                        14   that you were operating under.
15     Q. What do you recall about that?                          15   A. Well, not necessarily. What I'm saying is that
16     A. This particular evaluation was reviewed with me         16   we were bogged down and this whole process was new to
17     by Tom O'Deens.                                            17   both patrol and the bureau having two guys that were
18     Q. Okay.                                                   18   assigned to patrol full time but while also handling
19     A. And, again, I don't remember if he was a                19   almost full time narcotics. And so there was a time
20     sergeant or lieutenant at the time.                        20   when it was a learning curve for all of us to figure
21     Q. Okay. Anything else you recall about that               21   out exactly how to get this more efficient.
22     meeting?                                                   22   Q. Okay. Any other written notes that you recall
23     A. Yes.                                                    23   discussing with Officer O'Deens at that time?
24     Q. And please tell me.                                     24   A. Yes.
25     A. Some of the handwritten notes I remember having         25   Q. Please tell me about those.


                                      Hoffmaster & Barberic, Inc.
                                            (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 14 of 81. PageID #: 165

                                                  Page 50                                                         Page 52
 1     A. Giving the dispatchers a hard time.                     1   haven't discussed that you recall discussing with
 2     Q. Okay. What was that about?                              2   Officer O'Deens?
 3     A. Specifically at that time we were doing quite a         3   A. Yes.
 4     bit of narcotics work and at the time it was pretty        4   Q. Please tell me.
 5     dangerous. And there were times when we had                5   A. Line 6 where it says incomplete paperwork, that
 6     dispatchers who weren't familiar with that type of         6   was basically rehashing the reports sitting on my desk
 7     work. And we would have difficulty in getting the          7   for quite a long time waiting on informants and court
 8     information that we needed as soon as possible rather      8   paperwork, and it just takes a long time.
 9     than when they got around to it. We needed to make         9   Q. Okay.
10     sure they understood the priority when we were on the     10   A. As well as the written warnings.
11     road.                                                     11   Q. Any other notes?
12          And there were times when we had disagreements       12   A. Yes, written warnings.
13     on, or personal conflict on how important it was. In      13   Q. That's 7?
14     fact, I think that evolved -- that was part of -- even    14   A. Yes.
15     possibly that discussion evolved into when we were        15   Q. Please tell me about that.
16     doing our narcotics work, we would have a separate        16   A. That's under 6 on 7, is that what you mean?
17     dispatcher assigned to us to handle the workload.         17   Q. Well, you tell me what you recall discussing
18     Q. Were those disagreements something that occurred       18   with Officer O'Deens regarding --
19     on more than one occasion?                                19   A. Where it says owner, there was a time when we
20     A. Yes.                                                   20   went to a new type of written warnings rather than a
21     Q. Okay. Was there anything else that you                 21   tiny little piece of paper. And I understood that it
22     understood formed the basis for the notes that you're     22   was okay to circle owner as part of filling it out. So
23     referencing other than your disagreements with            23   I would circle owner, much like we do with our parking
24     dispatchers?                                              24   violations. Rather than putting all of the address and
25     A. For line 3?                                            25   owner's information, we would circle owner.


                                                  Page 51                                                         Page 53
 1     Q. Yes, sir.                                               1        And so for a while I had been turning in written
 2     A. No.                                                     2   warnings for stopping somebody and writing a warning.
 3     Q. Anything else, any other notes, and we're               3   I would fill out vehicle information and circle owner,
 4     looking at, what, Exhibit 7?                               4   rather than filling it all out. And that's part of
 5     A. Yes.                                                    5   that discussion.
 6     Q. Anything else that you recall discussing with           6   Q. Okay. Any other notes on Plaintiffs' Exhibit 7
 7     Officer O'Deens relative to Plaintiffs' Exhibit 7?         7   that you recall discussing with Officer O'Deens?
 8     A. Yes.                                                    8   A. No.
 9     Q. Please tell me.                                         9   Q. Okay. And I take it from your earlier answer
10     A. The part where it says mumbles on the radio.           10   you don't recall any discussions with whoever the
11     Q. Yes.                                                   11   sergeant may have been relative to Plaintiffs' Exhibits
12     A. I'm rather soft spoken, and at the time I was          12   5 or 6.
13     fresh out of doing a lot of undercover work and it took   13   A. No.
14     me quite a long time to get used to bringing the mic      14   Q. Okay. And I don't know if I asked you earlier.
15     back to my mouth, because when you're undercover out in   15   Did you ever meet with Chief Kobak during his tenure as
16     the world, you don't bring the mic to your mouth,         16   Chief directly concerning your performance as a police
17     you'll give yourself away.                                17   officer?
18     Q. Okay.                                                  18            MR. RASKIN:               You did ask
19     A. And it was quite difficult breaking that habit         19            that question.
20     of never bringing the radio to your mouth when you        20            MR. SCOTT:                Did I ask
21     speak. And so that was one of the things we had a         21            that?
22     discussion about.                                         22            MR. RASKIN:               But you can
23     Q. Anything else?                                         23            answer.
24     A. Not sure line 4.                                       24   A. No.
25     Q. Any other notes on Plaintiffs' Exhibit 7 that we       25   Q. Thank you.


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 15 of 81. PageID #: 166

                                                 Page 54                                                       Page 56
 1        Okay. I want to go back to the BCI interview          1   A. I don't specifically recall as preparing. I may
 2   statement that we marked earlier in the deposition. Do     2   have heard Ms. Pauley's conversations on the phone.
 3   you still have that?                                       3   Q. Okay. Were those provided to you?
 4   A. Yes.                                                    4        How did you obtain those?
 5   Q. And, again, this was prepared from your meeting         5   A. Those were provided by a dispatcher to Officer
 6   with Special Agent Charles Moran of the Bureau of          6   Glover.
 7   Criminal Investigation approximately one week after the    7   Q. Okay. And did Officer Glover then provide them
 8   events of March 7th, 2017, correct?                        8   to you?
 9   A. Yes.                                                    9   A. Yes.
10   Q. And on the last page of that exhibit there's a         10   Q. Do you know how those phone conversations were
11   notification with your name and signature there; is       11   obtained?
12   that correct?                                             12   A. How they were actually put onto a piece of
13   A. Yes.                                                   13   media, or can you specify?
14   Q. Dated 3-14-17. Is it ten o'clock or 1000 hours?        14   Q. No. Let me ask it this way: is it your
15   A. Yes.                                                   15   understanding that those were phone calls that
16   Q. So that was the time of the interview?                 16   Amanda Paully made to various individuals in the early
17   A. Yes.                                                   17   morning hours of March 7th, 2017 after she had returned
18   Q. Okay. Had you done anything to prepare for that        18   to the Strongsville Police station?
19   interview?                                                19   A. Did I know what they were? Yes.
20             MR. RASKIN:             Objection.              20   Q. And to your knowledge is there any -- did
21                 You may answer that question,               21   anybody tell Ms. Pauley that her conversations were
22             however, since you were present with            22   being recorded?
23             counsel, you may not disclose any               23   A. I wasn't present for that. No.
24             information from your preparation with          24   Q. Okay. Were you aware of any signage here in the
25             counsel.                                        25   Strongsville Police Department that cautions those

                                                 Page 55                                                       Page 57
 1   A. Yes.                                                    1   using the phones here that their conversations may be
 2   Q. What did you do to prepare for the interview            2   recorded?
 3   with Special Agent Moran?                                  3   A. There may be in the jail, but not that I'm
 4   A. I watched some of the cruiser in dash -- the            4   familiar with on station.
 5   dash cam cruiser videos of the pursuit, but not all of     5   Q. Well, it's your understanding that she used a
 6   them.                                                      6   phone here at the station, correct?
 7   Q. Okay. Anything else?                                    7   A. Yes.
 8   A. I may have read Steving's report in our CAD             8   Q. Did anybody ever tell you that they had
 9   system. He was the only one that typed a narrative.        9   Ms. Pauley's permission to record her telephone
10   Q. Okay. Do you know why that was?                        10   conversations?
11   A. Why it was?                                            11   A. No.
12   Q. Yeah. That Officer Steving was the only one            12   Q. I'm sorry, did you tell me would it have been
13   that typed a narrative?                                   13   Officer Glover who provided you with a summary of those
14   A. I do not know.                                         14   phone conversations or the conversations themselves?
15   Q. Would it be typical that all the officers              15           MR. RASKIN:               Objection.
16   involved in the incident would have typed a narrative?    16           That mischaracterizes the evidence.
17   A. Not always, no.                                        17              Why don't you answer the question
18   Q. Well, is it required in a use of force incident        18           again.
19   that any officer using force type a narrative             19   A. Ask the question again.
20   concerning the force they used in that event?             20   Q. Yeah. Well, let me ask you again, did Officer
21   A. I don't think it specifically says type a              21   Glover provide you with the tape recordings themselves
22   narrative, but you're expected to give a statement as     22   of those phone conversations?
23   part of the report.                                       23   A. They weren't on tape. It was an e-mail sent to
24   Q. Okay. Please tell me anything else you recall          24   him with them digitally put onto an e-mail format.
25   doing to prepare for the March 14th, 2017 interview.      25   Yes.


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 16 of 81. PageID #: 167

                                                   Page 58                                                        Page 60
 1     Q. So you were able to hear the digital file of the         1   A. No.
 2     actual phone calls?                                         2   Q. And I'm correct that Sergeant Kelley was in
 3     A. I heard files. I don't know how complete they            3   charge of this pursuit, correct?
 4     were. I don't know how many phone calls there were. I       4   A. Yes.
 5     heard calls. I don't remember how many there were that      5   Q. And that was always the case, Sergeant Kelley
 6     she actually made versus what we received.                  6   was always in charge of the pursuit throughout the
 7     Q. In addition to hearing the audio files did               7   entirety of the event, correct?
 8     Officer Glover send you any sort of summary of those        8   A. Yes.
 9     phone calls?                                                9   Q. So you never communicated to him your intention
10     A. Yes.                                                    10   to exit your vehicle and rush the van, correct?
11     Q. Okay. Were you provided with any other                  11   A. No.
12     information prior to your interview on March 14th,         12   Q. Do you recall how long it was between the time
13     2017?                                                      13   you exited your vehicle and you actually reached the
14               MR. RASKIN:                 Objection.           14   driver's side door of the van?
15               That mischaracterizes his testimony. He          15   A. No.
16               said he wasn't sure when he received that        16   Q. Do you know if it was a matter of seconds?
17               in relation to his interview.                    17   A. I don't recall.
18     BY MR. SCOTT:                                              18   Q. You indicate during this time, and I'm reading
19     Q. What I've been asking you about are things that         19   about the middle of the paragraph, first full
20     you were able to review prior to your interview.           20   paragraph, you say, now I had a real good view of the
21     A. I think I started that by saying I wasn't sure          21   driver from all my lights and everything. So you could
22     if I got those prior to or not.                            22   see clearly -- you could see Mr. Evans clearly inside
23     Q. Okay.                                                   23   the van; is that correct?
24     A. What I said was I may have.                             24   A. Yes.
25     Q. I see. Well, let me ask you about information.          25   Q. And you could see Ms. Pauley inside the van at

                                                   Page 59                                                        Page 61
 1      We've talked about some of the video. We talked about      1   that time?
 2      possibly Officer Steving's incident report. And I          2   A. I don't recall exactly when I saw her
 3      understand that you may or may not have actually           3   specifically. I saw him. I don't remember how many
 4      received or heard the phone conversations involving        4   moments passed that I recognized her.
 5      Amanda Pauley prior to your interview.                     5   Q. Well, you were aware that there was a front seat
 6           Is there anything else that you specifically          6   passenger in the van before the van ever stopped,
 7      remember reviewing prior to your March 14th, 2017          7   correct?
 8      interview?                                                 8   A. Yes.
 9      A. No.                                                     9   Q. Okay. In your mind as you approached the van
10      Q. Okay. If we look at page 4 of that interview,          10   had this pursuit terminated?
11      and I'm sorry, we marked that as Plaintiffs' Exhibit --   11   A. No.
12      A. 9.                                                     12   Q. When did this pursuit terminate as you
13      Q. -- 9. You were discussing with Special Agent           13   understood?
14      Moran what happened as you approached the van.            14   A. When we removed Mr. Evans from the vehicle.
15                MR. RASKIN:             You want to             15   Q. So not until after Mr. Evans had been shot and
16                point him to a paragraph?                       16   removed from the vehicle was this pursuit over as far
17      BY MR. SCOTT:                                             17   as you were concerned, correct?
18      Q. And I'm looking at the first full paragraph on         18   A. Correct.
19      page 4. And this is after the van has spun out. And       19   Q. You indicate as you're looking through the
20      you stopped your vehicle. Okay?                           20   driver's side window, is that correct, as you're
21      A. Yes.                                                   21   approaching the van?
22      Q. First of all, did you radio or tell any of the         22   A. Not just that window.
23      other officers involved in this pursuit prior to          23   Q. Okay. What parts of the van were you able to
24      exiting the vehicle that you intended to exit your        24   see through and observe the driver?
25      vehicle and rush the van?                                 25   A. Well, I could only see the driver through the


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 17 of 81. PageID #: 168

                                                   Page 62                                                       Page 64
 1     driver's side window, but I was also looking through       1        You indicated to me you could see -- through
 2     the windows behind him.                                    2   the driver's side door you could see Mr. Evans,
 3     Q. Okay. Could you see anybody inside the van or           3   correct?
 4     anything inside the van as you looked through the          4   A. Yes.
 5     windows behind the driver?                                 5   Q. And you recall as you approached, got closer to
 6     A. At what point?                                          6   the van at some point you could see through the windows
 7     Q. As you approached the van.                              7   behind the driver's side door into the back of the van;
 8     A. Not initially, no.                                      8   is that correct?
 9     Q. Okay. Subsequently as you got closer to the van         9   A. Yes.
10     could you see anything inside the van through the other   10   Q. And this is all prior to you opening the door on
11     windows, the windows behind the driver?                   11   the van, correct?
12     A. At this point I don't recall exactly when I saw        12   A. Yes.
13     the children in the back moving around and recognized     13   Q. Okay. And we can agree that ultimately you
14     that there was at least one person back there.            14   opened the door on the van as opposed to Mr. Evans
15     Q. Well, do you recall realizing that somebody was        15   opening it or someone else opening the door; is that
16     in the back of the van before or after the first shot     16   correct?
17     was fired?                                                17   A. That's correct.
18     A. Yes.                                                   18   Q. Okay. I want to ask you about the last full
19     Q. Which was it, before or after?                         19   paragraph on page 4. It begins Officer Miller
20     A. Before.                                                20   continued, so when I stood up I initially started to
21     Q. So before the first shot was fired you were            21   draw my gun and immediately saw the passenger female.
22     aware there was a driver, there was a front seat          22        And I want to understand at what point in time
23     passenger, and there was at least one passenger in the    23   specifically you're referencing when you say so when I
24     rear of the van?                                          24   stood up. Do you mean when you stood up as you got out
25     A. I think what I testified was in fact I couldn't        25   of your cruiser, or at some other point?

                                                   Page 63                                                       Page 65
 1     recall if it was just before or just after. I want to      1   A. Yes. It's not the first time I saw her. I
 2     say it was as I engaged him, I saw the head of someone     2   guess what I should have said is I realized her in the
 3     moving around between the seat and the pillar where the    3   background.
 4     seat belt would attach to the wall. I could see            4   Q. Okay. And when you stood up, you're referring
 5     someone moving around there, or it was through the         5   to standing up as you got out of your car?
 6     curve of the window at the lower portion of the rear       6   A. Correct.
 7     window where it meets the door.                            7   Q. So approximately how far were you from the van
 8     Q. Okay. And I just want to understand at what             8   from where you were standing outside your car door?
 9     point in time do you recall observing that, was that       9   A. I don't know the answer to that.
10     before or after the first shot was fired?                 10   Q. Okay. Do you have an estimate of how far away
11     A. I still can't say. I really just -- I was not          11   you were?
12     100 percent sure when I gave the statement and I want     12   A. No, I don't.
13     to say it was before, but I can't say specifically.       13   Q. Let me ask it this way: when the van spun out in
14               MR. RASKIN:                He needs to          14   front of you I think you indicated in your statement
15               take a break.                                   15   you tried to position your car so as to block the
16               MR. SCOTT:                Okay. That's          16   driver's side door so nobody could bail from the
17               fine. Thank you.                                17   vehicle; is that fair?
18                   (Thereupon, there was a recess.)            18   A. That's correct.
19     BY MR. SCOTT:                                             19   Q. And you actually ended up making contact with
20     Q. Officer Miller, we were going through your             20   the side of the van behind the driver's door; is that
21     interview with Special Agent Moran dated March 14th of    21   correct?
22     2017. And I had been asking you about what you were       22   A. Yes.
23     able to observe as you approached the van after it had    23   Q. Okay. When you exited your vehicle was your
24     spun out. You exited your cruiser and began               24   vehicle still in physical contact with the van, still
25     approaching the van.                                      25   touching the van?


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 18 of 81. PageID #: 169

                                                Page 66                                                        Page 68
 1   A. I don't recall.                                         1   A. Okay. Ask the question again, please.
 2   Q. Okay. Can we agree that whether it was actually         2   Q. Well, first of all, did I read that correctly?
 3   touching the van or not, the front end of your vehicle     3   A. Well, read it again because I don't remember
 4   would have been in very close proximity to the side of     4   what you said.
 5   the van?                                                   5   Q. Okay. I saw him plain as day with his left hand
 6   A. That's correct.                                         6   on the steering wheel and his right hand trying to
 7   Q. Within a foot or so; is that fair?                      7   jimmy the or maneuver the -- work the gear selector
 8   A. Yes.                                                    8   just before and just after he made contact with
 9   Q. Okay. So really the distance you would have             9   Sergeant Kelley.
10   been from the driver's side door of the van from your     10   A. Yes, you read that correctly.
11   position as you were exiting your car would have been     11   Q. Okay. And is that what you recall?
12   whatever the length of your car is from the front to      12   A. Yes.
13   the back of your driver's door; is that fair?             13   Q. Okay. You had said before you thought something
14   A. Yes.                                                   14   was not correct. Is what's written here as you recall
15   Q. And when you stand up as you're getting up out         15   correct?
16   of your car you say I saw him plain as day. So you        16   A. That's specific to that moment, yes.
17   could clearly see inside the van at this point?           17   Q. Okay. And when you say just before and just
18   A. I could see his left side plain as day from            18   after he made contact with Sergeant Kelley, you're
19   about his elbow up is what I believe I said.              19   talking about the last time that the van made contact
20   Q. Okay. And what you observed at that time was           20   with Sergeant Kelley's vehicle; is that correct?
21   that Mr. Evans had his left hand on the steering wheel,   21   A. No.
22   correct?                                                  22   Q. Okay. So was there further contact between the
23   A. Correct.                                               23   van and Sergeant Kelley's vehicle after this moment
24   Q. And his right hand on the gear shift?                  24   that you're describing?
25   A. That's correct.                                        25   A. At that moment he had just made contact, and it

                                                Page 67                                                        Page 69
 1   Q. Okay. And you believed that he was trying to            1   was clear by his actions trying to put it in reverse
 2   maneuver the gear shift in some manner; is that            2   and revving the engine that he was trying to put it in
 3   correct?                                                   3   reverse to do the same thing again. So that is just
 4   A. Yes.                                                    4   before and just after.
 5   Q. Okay. And you said this was just before and             5   Q. Okay. So there was a subsequent contact between
 6   just after he made contact with Sergeant Kelley; is        6   the van and Sergeant Kelley's vehicle?
 7   that correct?                                              7   A. Which time?
 8   A. Just after and just before.                             8   Q. After this.
 9   Q. Okay.                                                   9   A. After what?
10   A. Well, that's not true.                                 10   Q. After the moment you're describing in this final
11   Q. Okay.                                                  11   paragraph on page 4.
12   A. Ask that question again, please.                       12   A. You're asking if there was another one?
13   Q. Let me ask you this, and I'm just reading it           13   Q. Yes.
14   from the statement. Let me read what's written here on    14   A. No.
15   the exhibit. I saw him plain as day with his left hand    15   Q. Okay. Let me see if I understand what you're
16   on the steering wheel and his right hand trying to        16   trying to tell me. After the van spins out --
17   jimmy or maneuver the -- work the gear selector just      17   A. Yes.
18   before and just after he made contact with Sergeant       18   Q. -- am I correct that the van and Sergeant
19   Kelley. Do you see that?                                  19   Kelley's vehicle made contact twice?
20   A. Which paragraph are we at?                             20   A. Yes.
21   Q. I'm looking at the final paragraph on page 4.          21   Q. Okay. And the second -- has the second contact
22            MR. RASKIN:             Can I point it           22   occurred as you're standing there outside your vehicle
23            to him?                                          23   looking in and seeing Mr. Evans, the left hand on the
24            MR. SCOTT:              Oh, please               24   steering wheel and the right hand on the gear shift?
25            please. Yes. Thank you.                          25   A. Yes.


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 19 of 81. PageID #: 170

                                                 Page 70                                                         Page 72
 1   Q. Okay. There was no further contact between the          1   time you opened the door and the time the first shot is
 2   van and Sergeant Kelley's vehicle after that point in      2   fired?
 3   time, correct?                                             3   A. Specifically, no.
 4           MR. RASKIN:               Objection as             4   Q. No recollection at all?
 5           to form. After what point in time?                 5   A. If you're asking me to give you a few seconds
 6           MR. SCOTT:                The point in             6   versus minutes, it's a few seconds.
 7           time that's described in this final                7   Q. Okay. Well, is it even a few seconds?
 8           paragraph, the second contact.                     8   A. I can't specify. I don't know for sure.
 9   BY MR. SCOTT:                                              9   Q. Whatever appears on the video, that's what it
10   Q. You said both contacts had occurred as you're          10   is, right?
11   standing there outside.                                   11   A. Yes.
12   A. What I said was just before and just after. I          12   Q. Okay. Prior to approaching the vehicle as the
13   didn't say the second time. I said worked the gear        13   van was spinning out you had observed that as a result
14   selector just before and just after he made contact       14   of hitting the stop strips one of the front tires on
15   with Sergeant Kelley.                                     15   the van had been deflated, correct?
16   Q. Okay. So let me go back again just so I                16   A. No, that's not correct.
17   understand what you have to tell us. Was there a          17   Q. Tell me what it is.
18   subsequent contact between the van and Officer Kelley's   18   A. The first thing I observed was the rear tire was
19   vehicle after this moment?                                19   falling apart and then moments later observed the front
20   A. What I'm referencing in that statement is I was        20   tire deflating.
21   expecting him to do that again and that would be the      21   Q. And when you say falling apart, actually coming
22   part that I described as just before. I expected him      22   apart and coming off the vehicle, correct?
23   trying to put it in reverse to repeat what he had just    23   A. Yes.
24   done to hit Sergeant Kelley.                              24   Q. So at the point in time when the van is stopped
25   Q. Okay. And did the van ever hit Sergeant                25   and you're exiting your vehicle at least one of the


                                                 Page 71                                                         Page 73
 1   Kelley's vehicle again after this moment?                  1   rear tires is completely gone, correct?
 2   A. For a third time after he spun out, no.                 2   A. The van wasn't stopped.
 3   Q. Okay. So whatever contact there was between the         3   Q. I understand. But one of the rear tires was
 4   van and Officer Kelley's vehicle had completed as you      4   completely gone; is that correct
 5   were standing there outside your vehicle exiting your      5   A. At which point?
 6   vehicle; is that fair?                                     6        When he made the second contact after spinning
 7   A. Yes.                                                    7   out, yes.
 8   Q. So there was no further contact between the van         8   Q. And at that same point in time at least one of
 9   and Sergeant Kelley's vehicle as you approached the        9   the front tires was deflated?
10   van; is that fair?                                        10   A. It looked low and it was losing air, but I don't
11   A. That's fair.                                           11   know to what status it was.
12   Q. And you indicate in your statement following           12   Q. Okay. Do you know what condition the other two
13   that last paragraph on page 4 and the very, very          13   tires on the van were in?
14   beginning of page 5, you indicate because you could see   14   A. Not until later, no.
15   both of Mr. Evans' hands you decided to just open the     15   Q. Okay. You indicate in the next paragraph that
16   door and pull him out.                                    16   you were afraid that the van was going to back up and
17   A. That's correct.                                        17   pin you between your car and the door because you were
18   Q. So immediately before you opened the door of the       18   essentially between your front bumper and the van.
19   van you could see both of Mr. Evans' hands; is that       19            MR. RASKIN:               Again, I'm
20   correct?                                                  20            just going to point him to where you're
21   A. That's correct.                                        21            at.
22   Q. Okay. You've seen the video, the dash cam              22            MR. SCOTT:                Yes, please.
23   video, correct?                                           23            Thank you.
24   A. Yes.                                                   24            MR. RASKIN:               The top of
25   Q. Do you know how much time passes between the           25            this part.


                                   Hoffmaster & Barberic, Inc.
                                         (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 20 of 81. PageID #: 171

                                                   Page 74                                                        Page 76
 1     BY MR. SCOTT:                                              1   that door coming open.
 2     Q. Do you see that?                                        2   Q. So when you opened the door you recall that
 3     A. Yes.                                                    3   Mr. Evans had a surprised look on his face?
 4     Q. Okay. Let me ask you, have you received                 4   A. Yes.
 5     training on what to do if a vehicle starts moving when     5   Q. All right. And you don't recall Mr. Evans
 6     you're at the side of the vehicle?                         6   looking in your direction as you approached the
 7     A. Well, I'd have to know the context and the              7   vehicle?
 8     specific situation to be able to say that.                 8   A. He never did. He was intently focused on
 9     Q. Well, in a situation like this have you received        9   ramming Sergeant Kelley and moving him out of the way
10     training on what to do?                                   10   so he could escape. He never acknowledged my presence.
11     A. When I was with the feds doing the undercover          11   Q. Well, do you know if during the second contact
12     work on the drug task force there were multiple times     12   between the van and Sergeant Kelley's vehicle if
13     where we trained for dynamic vehicle extractions which    13   Sergeant Kelley's vehicle moved into the path of the
14     included a vehicle in traffic, the occupant or            14   van?
15     occupants were targets of an investigation, and we were   15   A. I don't know the answer to that. Or at the time
16     going to perform a dynamic vehicle extraction which is    16   I didn't know the answer to that.
17     very similar to the situation we had at hand at the       17   Q. So you don't know if Mr. Evans drove at Sergeant
18     moment that we're here for today.                         18   Kelley's vehicle, or if Sergeant Kelley's vehicle
19     Q. And was that training sort of a practice               19   pulled into Mr. Evans' path?
20     demonstration, if you will, or was it a classroom         20   A. Right now today?
21     training; what form?                                      21   Q. At that time.
22     A. It was an actual physical we were out doing the        22   A. No, I did not.
23     work.                                                     23   Q. Do you know as you sit here today?
24     Q. So somebody was physically demonstrating what          24   A. I know as I sit here today Sergeant Kelley tried
25     would be acceptable tactics; is that correct?             25   to maintain the box and Mr. Evans backed up and rammed


                                                   Page 75                                                        Page 77
 1     A. Yes.                                                    1   him.
 2     Q. Were you ever trained to simply step back away          2   Q. Okay. So do you understand as you sit here
 3     from a vehicle that might start moving as you              3   today from looking at the vehicle that as Mr. Evans
 4     approached it?                                             4   began to pull forward again, Sergeant Kelley positioned
 5     A. I don't recall specifically.                            5   his vehicle into the path of the van?
 6     Q. Okay. That's something that may or may not have         6   A. The path in terms that he didn't have time to
 7     happened, you don't recall as you sit here today?          7   stop and couldn't help himself and made contact? I
 8     A. That's correct.                                         8   don't know what you're saying.
 9     Q. You indicate that when you opened the door              9   Q. Well, from looking at the videos --
10     Mr. Evans was looking right at you; is that correct?      10   A. Yes. They made contact, so he had to.
11     A. No, that's not correct.                                11             MR. RASKIN:              This isn't a
12     Q. All right. What is correct?                            12             conversation. Let him ask his question.
13             MR. RASKIN:               Again, do you           13             Answer his question.
14             want him to read this paragraph; is that          14   BY MR. SCOTT:
15             what you're asking?                               15   Q. We watched the video and I suppose we can queue
16     BY MR. SCOTT:                                             16   it up at some point. The van appears to be moving
17     Q. Let me ask you what you recall. Do you recall          17   straight forward. The wheels aren't turned at the
18     as you opened the door Mr. Evans was looking at you?      18   point in time that Sergeant Kelley pulls his vehicle
19     A. He wasn't looking at me until I opened the door        19   further into the path of the van and then the van makes
20     and started to engage him, and he looked at me in         20   contact with Sergeant Kelley's vehicle. Have you seen
21     shock.                                                    21   that?
22     Q. He looked at you in?                                   22   A. You're asking me to say that he wasn't already
23     A. In shock. What I think I testified was that, or        23   partially in front of him. I don't know where he was
24     my statement was that he was as surprised as I was that   24   in relationship as that second movement forward began.
25     the door opened. But he did not look at me prior to       25   I don't know if it was even necessary for him to pull


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 21 of 81. PageID #: 172

                                                   Page 78                                                        Page 80
 1      forward. I don't know.                                    1   least my interpretation was I caught him off guard. I
 2      Q. But what you see on the video is Officer               2   started to give commands with the expectation I was
 3      Kelley's vehicle moving forward into the path of the      3   just going to put hands on and pull him out of the
 4      van, correct?                                             4   vehicle.
 5      A. He may have already been into the path, so I           5        As he did this and turned, he turned to his left
 6      can't agree with you on that.                             6   to acknowledge my presence and his right hand came off
 7      Q. Well, it's moving further into the path of the         7   the gear selector and went down below where I could no
 8      van.                                                      8   longer see it.
 9      A. Yes.                                                   9   Q. When Mr. Evans' hand came off the gear selector
10      Q. Okay. When you opened the door could you see          10   was he still seated upright in the front seat?
11      Mr. Evans, either of his hands?                          11   A. Yes.
12      A. Yes.                                                  12   Q. Could you see his left hand?
13      Q. What could you see?                                   13   A. It was still on the -- yes.
14      A. Both of his hands.                                    14   Q. You think it was still on the steering wheel?
15      Q. As you opened the door?                               15   A. I'm sure it was still on the steering wheel.
16      A. Yes.                                                  16   Q. When you fired the first shot was Mr. Evans
17      Q. And where were they?                                  17   turned towards you?
18      A. On the steering. His left hand was on the             18   A. His face and head were turned towards me, but
19      steering wheel in about the 10:00 position and his       19   his body -- he did not blade, he did not square off if
20      right hand was on the gear selector.                     20   that's what you mean.
21      Q. So when you opened the door Mr. Evans' hands          21   Q. Yes, that is what I mean. At any time did he
22      were still more or less in the same position that you    22   square off?
23      had observed them when you first got out of your car?    23   A. No.
24      A. Yes.                                                  24   Q. And I think you indicated in your statement, and
25      Q. Okay. So whatever occurred that made you fear         25   I'm looking at the middle of that first full paragraph


                                                   Page 79                                                        Page 81
 1     Mr. Evans might be reaching for a weapon occurred after    1   that takes up most of the page on page 5, you indicated
 2     you opened the van door?                                   2   I decided to shoot him because of my close proximity.
 3     A. That's correct.                                         3   Do you see that?
 4     Q. What do you recall what happened next?                  4   A. Yes.
 5           You had the door open. You see Mr. Evans' left       5   Q. All right. So you made the decision to fire
 6     hand on the steering wheel, right hand on the gear         6   because you were positioned so close to Mr. Evans?
 7     shift.                                                     7   A. Well, that's a very broad statement.
 8     A. What I do recall next? There was quite a bit            8   Q. Tell me what would be more accurate.
 9     going on.                                                  9   A. Well, what this statement has to do with is
10     Q. Okay. Please tell me what you can remember.            10   everything that's going on at the moment. I didn't
11     A. When I opened the door my intent was to go hands       11   have an opportunity to retreat because he was clearly
12     on because I could see his hands and he wasn't paying     12   trying to still ram Sergeant Kelley and put his life in
13     attention to me at the moment. I was quite surprised      13   danger. Had I retreated he still would have had the
14     that the door opened. My intent was to go hands on and    14   opportunity to continue attacking Sergeant Kelley.
15     just pull him out of the vehicle before he could back     15        He would have -- at that moment that he dipped
16     up again.                                                 16   and his put his hand down, had he come up with a
17           And as I started to give commands he turned --      17   weapon, he could have clearly engaged me and then my
18     he recognized that the door was open. Somewhere in        18   accuracy at that moment drops the farther I get away.
19     that moment of when the door comes open he may have       19        So with the passenger as a back drop, that
20     turned to look at me prior to me giving commands or       20   would have been a very terrible situation to try and
21     during the commands. I don't know if it was because       21   take a shot or engage somebody. Not to mention I had
22     the door came open and he felt the air exchange or        22   Officer Plut and other officers that I was not aware
23     heard the sirens suddenly louder. I don't know why he     23   of. I knew there were other officers coming on foot,
24     looked at me.                                             24   but had anyone else engaged, it's quite possible -- at
25           But it was clear I caught him off guard. At         25   that moment I was the only person who knew there was


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 22 of 81. PageID #: 173

                                                Page 82                                                        Page 84
 1   someone else behind him. And had Sergeant Kelley           1   A. If he had complied and come to a stop, correct.
 2   engaged him with a weapon, it's very possible those        2   Q. In terms of approaching the vehicle, that was
 3   children would have been hit.                              3   the last order that was given, correct?
 4        So what I'm saying there in that moment is            4   A. No, that's not correct.
 5   because I was so close to him, I clearly was the only      5   Q. What was the last order?
 6   one who had the opportunity to put this to an end by       6   A. That we were going to try to do another rolling
 7   shooting him.                                              7   roadblock.
 8   Q. What you indicated in your statement on March           8   Q. Between the first and second shots what
 9   14th, 2017 was simply I decided to shoot him because of    9   happened?
10   my close proximity, correct?                              10   A. The actions of Mr. Evans remained the same. He
11   A. If you look at just that statement by itself,          11   still posed a threat to Sergeant Kelley.
12   yes, that's what that reads.                              12   Q. How did he --
13   Q. Was there any reason why you could not have            13   A. And to the occupants.
14   remained in your cruiser and performed a felony call      14   Q. -- pose a threat?
15   out stop?                                                 15   A. I could hear the engine revving. The engine was
16   A. Well, no felony call out stop, had he stopped          16   still revving, and I expected after the first shot that
17   and had he pulled over and complied, takes place with     17   all of that would stop and it did not stop.
18   anyone inside their cruisers. Everyone exits their        18   Q. So because the engine was still revving,
19   cruisers. So it would have been foolish for me to stay    19   anything else that Mr. Evans did that you thought was
20   in my vehicle for any such event.                         20   threatening yourself or any other officers on scene?
21   Q. When you say everybody exits their cruisers, do        21   A. He was still trying to maintain -- his right
22   they stay by their cruisers?                              22   hand was still below where I couldn't see it. So if he
23   A. They do.                                               23   still had the wherewithal to have his foot on the
24   Q. Was there any reason why you couldn't have             24   accelerator, I expected that he still had the ability
25   remained by your cruiser and called Mr. Evans out of      25   to raise his hand with a weapon.

                                                Page 83                                                        Page 85
 1   this van?                                                  1   Q. Okay. Well, do you know if he didn't raise his
 2   A. Yes.                                                    2   hand because he'd been shot?
 3   Q. Why?                                                    3   A. No, I don't know that.
 4   A. The sirens were extremely loud. He was still in         4   Q. Did you consider that?
 5   a manner of attacking Sergeant Kelley. He had no           5   A. I don't know that I had time to.
 6   intention of stopping. This had not come to a stop.        6   Q. So the engine is still revving, you can't see
 7   At no point did he come to a point we could do or          7   his right hand and you fire a second time; is that
 8   perform a felony call out.                                 8   correct?
 9   Q. Well, you could have turned the sirens off if           9   A. Yes.
10   that was a problem, right?                                10   Q. And how far do you think Ms. Pauley was away
11   A. Depending on which car you're in, the car --           11   from Mr. Evans when you shot each time?
12   some cars, the sirens turn off automatically when you     12   A. Whatever the distance is between the passenger's
13   put the car in park. And I wasn't prepared for that.      13   seat and the driver's seat.
14   My car, for whatever reason, the sirens did not turn      14   Q. What about the distance between Mr. Evans and
15   off.                                                      15   the children in the back of the van?
16   Q. And the last order that was exchanged between          16   A. Possibly closer.
17   you and the other officers in the pursuit was that you    17   Q. Did any other officer on scene fire their
18   were going to perform a felony call out stop, right?      18   weapons?
19   A. No, that's not correct.                                19   A. No.
20   Q. What was the last order exchanged between you          20   Q. Did you see the location of the children in the
21   and the other officers?                                   21   back between the first and second shots?
22   A. That we were going to try to perform a rolling         22   A. Well, we keep saying children. I don't know
23   roadblock.                                                23   that I ever knew that they were children. I knew that
24   Q. Okay. There had been an agreement to do a              24   there was a head there. I knew there was at least one
25   felony call out stop, correct?                            25   person. So to be specific and say children, plural, I


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 23 of 81. PageID #: 174

                                                   Page 86                                                       Page 88
 1     don't know the ages and I didn't know there was more       1    Q. And I don't want you to speculate. I'm sorry.
 2     than one person.                                           2    I just want what you recall. And if you don't recall
 3     Q. Okay. Did you become aware of a person or               3    one way or the other, that's fine. And I appreciate
 4     persons, the location of a person or persons in the        4    that.
 5     back seat between the first and second shots?              5    A. I don't recall.
 6               MR. RASKIN:             Objection.               6    Q. At any time after the second shots were fired,
 7               There was no back seat.                          7    and at any time after that did Mr. Evans say anything
 8     BY MR. SCOTT:                                              8    to you?
 9     Q. Back area of the van between the first and              9    A. Never.
10     second shots.                                             10    Q. Did he say anything at all?
11     A. I think what my statement was I still can't            11    A. Never.
12     recall if I was aware of the children just prior to the   12    Q. Did he make any kind of sound, a groan or
13     first shot or just after. However I do remember a         13    anything like that that you recall?
14     child's voice crying somewhere in that moment. And I      14    A. Those sirens were so loud, I just couldn't hear
15     would have to refer to my statement on that one because   15    anything if he did say anything.
16     I don't recall specifically.                              16    Q. Could you tell if Mr. Evans was still breathing
17     Q. Okay. Whatever is in your statement would be an        17    at that point in time?
18     accurate depiction of certainly what you remembered       18    A. At which moment?
19     back on March 14th, right?                                19    Q. After the second shot as you're extracting him
20     A. Yes.                                                   20    from the --
21     Q. Okay. What happened next as regards extracting         21    A. No, I did not know if he was breathing. I had
22     Mr. Evans from the van?                                   22    no idea if that round incapacitated him or not.
23     A. Sometime about that moment after the second shot       23    Q. Okay. After Mr. Evans was taken out of the van
24     his hand came in to view and he -- there was a lot        24    do you know if at any time you were able to detect
25     going on, you have to understand. The passenger was       25    breathing by Mr. Evans?

                                                   Page 87                                                       Page 89
 1     extremely upset and animated. She had reached out to       1   A. My primary concern at that moment had to do with
 2     his shoulder and was pulling on his arm. There was         2   stopping the bleeding. And the chaos was so
 3     lots of screaming, lots of crying.                         3   overwhelming, all I could focus on was finding the
 4          I guess I would have to know -- if you asked me       4   wound and stopping the bleeding and getting EMS support
 5     a specific question, I could answer it. But you're         5   and medical support from anyone else that was on the
 6     asking me a very broad question on quite a bit of          6   scene that could help out.
 7     information?                                               7        I don't know. I don't know if I at the moment
 8     Q. Let me ask you a specific question. You said            8   knew that he was breathing or didn't know. I don't
 9     Mr. Evans -- after the second shot Mr. Evans' right        9   recall one way or another at this moment.
10     hand came in to view. Did I understand that correctly?    10   Q. Okay. Do you recall any vital signs from
11     A. I'd have to refer to my statement, but I recall        11   Mr. Evans as he was being removed from the van and as
12     his right hand coming in to view, yes, after the second   12   medical treatment was being performed on him?
13     shot.                                                     13   A. No, I don't.
14     Q. And from your recollection did it come in              14   Q. You indicate in your statement at one point as
15     to view as a result of some voluntary movement by         15   you were performing medical treatment Mr. Evans vomited
16     Mr. Evans, or from you or possibly Officer Vlna pulling   16   some kind of fluid. Do you remember that?
17     on Mr. Evans?                                             17   A. Now that you bring that up, yes.
18     A. It had to have come in to view. I don't know           18   Q. Okay. Again, do you remember any other groans
19     why it came in to view. It was prior to Officer Vlna      19   or sounds that may have been coming from Mr. Evans at
20     going to the car.                                         20   this point?
21     Q. Okay.                                                  21   A. I don't recall. I want to say that I recall
22     A. I think you're asking me to speculate why. I           22   that he still had a pulse or was still in some function
23     don't know why. I don't know if he brought his hand in    23   alive until I asked for Plut to check the pulse and he
24     to view or if the manner of the tugging on his arm        24   said he couldn't find a pulse. Then it started to go
25     brought it in to view. I don't know.                      25   downhill from there.


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 24 of 81. PageID #: 175

                                                   Page 90                                                       Page 92
 1          And I don't recall if that was just being             1   Q. No, they --
 2     optimistic or everything that was going on at the          2   A. Not everybody has a city phone. Only
 3     moment from doing CPR and him moving around from people    3   supervisors.
 4     maneuvering him. But at that moment prior to Plut          4   Q. Okay. Do you carry a personal phone on duty?
 5     saying he didn't have a pulse and he wanted to start       5   A. Not always.
 6     CPR I want to say he still had a pulse or was still        6   Q. Okay. As more times than not?
 7     functioning.                                               7   A. Yes.
 8     Q. Okay. And do you know for what period of time           8   Q. To your knowledge did the other officers, other
 9     that was that you were trying to administer first aid      9   patrol officers carry personal cell phones while on
10     to Mr. Evans until Officer Plut said I can't find a       10   duty?
11     pulse?                                                    11   A. I would say a majority of them do, but I don't
12     A. It seemed like forever. I don't know.                  12   know how often.
13     Q. Okay. So it might have been a number of                13   Q. I appreciate that. Did anybody ever ask to
14     minutes; is that fair?                                    14   inspect your personal cell phone as part of the
15     A. Whatever the video shows. I really don't know.         15   investigation into this incident?
16     Q. Okay. Did you continue administering first aid         16   A. No.
17     to Mr. Evans until EMS got on scene?                      17   Q. To your knowledge did anybody ask to inspect the
18     A. I don't think so.                                      18   personal cell phones of any other officers who were
19     Q. Would somebody else have stepped in and relieved       19   involved in this incident?
20     you?                                                      20   A. No.
21     A. Yes.                                                   21   Q. It would be fair to say that during the time of
22     Q. Okay. Do you know how long it was between the          22   this pursuit and throughout its termination you didn't
23     time of the second shot and when EMS arrived on scene?    23   know who was driving the van, correct?
24     A. No, I don't.                                           24   A. As to his identity?
25     Q. Okay. After EMS came were you close in                 25   Q. Yes, sir

                                                   Page 91                                                       Page 93
 1     proximity to Mr. Evans; were you still monitoring what     1   A. No, I didn't.
 2     was going on with him when EMS arrived on scene?           2   Q. You didn't have any information about Roy Evans,
 3     A. Once everything started to calm down and I was          3   correct?
 4     removed from that immediate area I still can't remember    4   A. No.
 5     where I was, who I talked to, what I did at that           5   Q. Never heard of Roy Evans?
 6     moment. I don't even remember getting back to the          6   A. No.
 7     police department.                                         7   Q. To your knowledge none of the other officers
 8     Q. Okay. Obviously at some point after the scene           8   involved in the pursuit knew who was driving the van,
 9     was cleared you got back to the Strongsville Police        9   correct?
10     Department, correct?                                      10   A. Correct.
11     A. Yes.                                                   11   Q. Okay. I want to talk about the pursuit itself a
12     Q. Do you recall, did you or any of the other             12   little bit. And I understand, I believe I'm correct,
13     officers involved in this incident use a cell phone or    13   correct me if I'm wrong, you became aware that I think
14     call anybody?                                             14   it was Sergeant Kelley was involved in a pursuit and
15     A. I remember multiple sergeants going back and           15   you were here at the Strongsville Police Department; is
16     forth and on their city phones. I assume city phones.     16   that right?
17     I don't know. But on phones talking to supervisors,       17   A. Yes.
18     talking to other officers that were trying to             18   Q. Okay. And my understanding is this all started
19     coordinate day shift coming in and things like that.      19   about two o'clock in the morning; is that right?
20     I remember conversations like that, but to say what       20   A. Yes.
21     phones they used, who they talked to, I can only          21   Q. And you were performing some duty here at the
22     speculate.                                                22   Strongsville Police Department?
23     Q. Does every officer have a city issued phone, or        23   A. I don't necessarily know I was performing a
24     do you just carry a personal phone?                       24   duty, but I was on station.
25     A. No.                                                    25   Q. And did you become aware through radio traffic


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 25 of 81. PageID #: 176

                                                   Page 94                                                        Page 96
 1      or something that Sergeant Kelley was requesting          1   A. I got back in the car and proceeded north to the
 2      assistance in a pursuit?                                  2   Turnpike on ramp which is accessed by Pearl Road.
 3      A. Yes.                                                   3   Q. Okay. And so when you were actually physically
 4      Q. And you were available to join in that effort,         4   part of the pursuit, would it have been southbound on
 5      correct?                                                  5   71 south?
 6      A. Yes.                                                   6   A. Yes.
 7      Q. Okay. So you joined in the pursuit. Do you             7   Q. And do you know about what mile marker you would
 8      remember where exactly you joined in the pursuit?         8   have joined that pursuit?
 9      A. At the Ohio Turnpike and Interstate 71                 9   A. Whatever mile marker is the actual ramp to get
10      southbound.                                              10   on 71 south from the Turnpike.
11      Q. Okay. And so you were up by the Ohio Turnpike.        11   Q. Okay. And that's north of Route 82, correct?
12      My understanding is this pursuit would have began when   12   A. That's correct.
13      Sergeant Kelley was initially northbound on 71. Is       13   Q. And do you know how many miles in total the
14      that your understanding as well?                         14   pursuit covered?
15      A. Yes.                                                  15   A. No, I don't.
16      Q. Were you ever part of the northbound leg of the       16   Q. Do you know how long you were engaged in the
17      pursuit?                                                 17   pursuit in terms of time?
18      A. No.                                                   18   A. No.
19      Q. Okay. So you would have joined either as the          19   Q. Do you know at approximately what mile marker
20      pursuit was turning or after it had turned southbound    20   the first rolling roadblock was attempted?
21      on 71; is that fair?                                     21   A. I know the area, but I can't say to the specific
22      A. I guess I'd have to have your definition of           22   mile marker.
23      joined.                                                  23   Q. Do you know approximately where it was?
24      Q. Well, when you consider to have joined the            24   A. Yes.
25      pursuit, where were you?                                 25   Q. Where was that?

                                                   Page 95                                                        Page 97
 1     A. When Mr. Evans turned south on Pearl, I was             1   A. Just south of Drake and just north of Boston
 2     north on Pearl to intersect. And that's when I got out     2   Road.
 3     of the vehicle and was actually taking an action           3   Q. Okay. And do you know at approximately what
 4     towards helping him, rather than just move into the        4   point the first rolling roadblock was called off?
 5     area.                                                      5   A. Yes.
 6          So do you define that as partaking? That's            6   Q. Approximately where was that?
 7     where I got the spikes out by Valley Parkway expecting     7   A. Where or when?
 8     him to continue southbound.                                8   Q. Where?
 9     Q. So let me ask about that then. So as Sergeant           9   A. I don't recall where. Same general area. It
10     Kelley is pursuing the van northbound on 71, it exits     10   was called off almost immediately after he made contact
11     at Pearl Road, right?                                     11   with me.
12     A. Yes.                                                   12   Q. So that attempt only lasted a few moments?
13     Q. And you are on Pearl Road north?                       13   A. Maybe a mile.
14     A. Yes.                                                   14   Q. Okay. Now, in between the first attempted
15     Q. Okay. And did you try and use stop strips or           15   rolling roadblock and the second the Ohio State Highway
16     something at that point in time?                          16   Patrol deployed stop strips; is that right?
17     A. Based on his transmission that he had started          17   A. Yes.
18     southbound on Pearl, I got out of the vehicle at Valley   18   Q. Do you know how far it was from where the first
19     Parkway and Pearl expecting that he would intersect my    19   rolling roadblock was called off until the Ohio State
20     position where I would deploy stop sticks.                20   Highway Patrol deployed stop strips?
21     Q. All right. And what happened next?                     21   A. No, I do not.
22     A. About the time I got out of my cruiser and             22   Q. Do you have a recollection in terms of time or
23     started to run to my trunk. Kelley transmitted that       23   distance?
24     he's getting back on 71 to go southbound.                 24   A. I'd have to watch the video.
25     Q. Okay. And what did you do?                             25   Q. Okay. What about between the time the van


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 26 of 81. PageID #: 177

                                                    Page 98                                                    Page 100
 1     encounters the stop strips and the second rolling          1   A. Yes.
 2     roadblock is attempted, do you have a recollection in      2   Q. Was this after the rear tire had started to come
 3     terms of time or distance --                               3   apart on the back of the van?
 4     A. No.                                                     4   A. Yes.
 5     Q. -- as to how long that was?                             5   Q. And was this after the one front tire appeared
 6     A. No.                                                     6   to deflate?
 7     Q. Do you have a recollection as to how long you           7   A. Yes.
 8     and the other officers were engaged in trying to           8   Q. Have you received any specific training on
 9     perform the second rolling roadblock before it was         9   de-escalation?
10     called off?                                               10   A. Yes.
11     A. The second rolling roadblock was never called          11   Q. What training have you received?
12     off. It actually never took place.                        12   A. Throughout the years. I know there was one
13     Q. So you were just setting up for it when the van        13   class specifically that was in the interrogatories that
14     spun out?                                                 14   we mentioned. I would have to look at my training, but
15     A. Yes.                                                   15   de-escalation is in part of many classes to include
16     Q. Did you see at the time of the pursuit, and not        16   firearms and tactics and rules of engagement like Fast
17     from what you may have seen from video, but at the time   17   at OSP.
18     of the pursuit were you able to see any contact between   18   Q. What is your understanding as to the purpose of
19     the van and any other vehicle involved in the pursuit,    19   de-escalation training?
20     any other law enforcement vehicle?                        20   A. Well, I've recently had a de-escalation class
21     A. Yes.                                                   21   that I volunteered for in recent months, just last
22     Q. What contact do you recall actually witnessing?        22   month I think. So to be able to separate that two days
23     A. When Mr. Evans attempted to push me off the road       23   of information from information that I had received
24     during the first rolling roadblock.                       24   over the years is going to be very difficult. So to be
25     Q. I'm sorry. I meant other than your vehicle did         25   able to say how it applied back then, I'm afraid I


                                                    Page 99                                                    Page 101
 1     you observe any physical contact between the van and       1   would mix the two.
 2     any other vehicle involved in the pursuit?                 2   Q. I don't necessarily want you to separate the
 3     A. Throughout the entirety?                                3   two. Why don't you tell me what you recall from this
 4     Q. Yes.                                                    4   recent training?
 5     A. Yes.                                                    5   A. Essentially what it comes down to is the
 6     Q. What do you recall seeing?                              6   subject's compliance versus non-compliance and the
 7     A. When we were attempting to maneuver into the --         7   response to situations that may include stand-off
 8     for the second rolling roadblock, that's when Sergeant     8   situations, subjects that are off their medications,
 9     Kelley maneuvered to the passenger side area of the van    9   subjects that are having problems with spouses, that
10     while I was waiting for Officer Vlna to get up front      10   are more or less stress induced rather than just
11     and Officer Plut to come to the rear. I started to        11   non-compliance of civil obedience.
12     move in to the right side and that's when he went to      12   Q. Well, do you understand one of the purposes for
13     the left and made contact with Sergeant Kelley.           13   de-escalation training is to promote officer safety?
14     Q. And were you actually able to see that contact         14   A. As well as the subject, yes.
15     between the two vehicles?                                 15   Q. And do you understand one of the purposes for
16     A. Yes.                                                   16   de-escalation training is to reduce both the level and
17     Q. So you could see the driver's side of the van          17   the number of incidents, use of force incidents?
18     and I assume the passenger's side of Sergeant Kelley's    18   A. I know that there are times, as in the
19     vehicle from where you were?                              19   curriculum there are times when de-escalation training
20     A. Well, I could see the rear. I had a clear view         20   cannot take effect and are not applicable to that
21     of the rear of Mr. Evans' van and the front and           21   situation where an officer has to take action as
22     passenger side -- well, the entire passenger side of      22   opposed to creating time and distance. And
23     Sergeant Kelley's vehicle until they made contact.        23   specifically that was covered most recently, time and
24     Q. And was this after the van had encountered the         24   distance when an officer has an opportunity and isn't
25     stop strips?                                              25   immediately compelled to take action.


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 27 of 81. PageID #: 178

                                                  Page 102                                                       Page 104
 1     Q. I'm just asking in general if a goal of                  1   A. I can't say for sure. There's no time on this.
 2     de-escalation training is to reduce the number of           2   You'd have to show this exact moment in the video and
 3     incidents of use of force?                                  3   pause it so I could say yes or no, because there's so
 4     A. I would have to know the moment and the use of           4   much information right here that's left out. I don't
 5     force.                                                      5   know.
 6     Q. In general.                                              6        You're showing me a picture. I can't see even
 7     A. Yes.                                                     7   the time to say when this occurred, when this was
 8     Q. And is a goal of de-escalation training to avoid         8   frozen. All I know is that the door is open and --
 9     placing officers in situations where they might             9   Q. Well, let me ask you this --
10     misperceive the need to use force or the level of force    10             MR. RASKIN:                Let me enter
11     necessary?                                                 11             an objection to the alteration of the
12     A. They trained you to recognize when you have time        12             photo, because I suspect the photo did not
13     and distance and don't have to get necessarily involved    13             include a characterization of either the
14     to use force, if that's what you mean. But it's very       14             driver's head or driver's left arm.
15     case specific.                                             15             MR. SCOTT:                 Okay. No.
16     Q. Well, it teaches, does it not, de-escalation            16             That's been added from the photo.
17     training, the utilization of tactics that would help       17   BY MR. SCOTT:
18     avoid placing an officer in situations where force         18   Q. Let me ask you this, Officer Miller: to the
19     might be necessary?                                        19   right of the photo, does that depict the cruiser that
20     A. But those tactics and that curriculum is based          20   you were driving on March 7th of 2017?
21     upon a situation or scenario where the officer has time    21   A. Yes.
22     and distance and isn't immediately compelled to act.       22   Q. And on the left side does that appear to be the
23     So to answer your question, it again depends.              23   back of Sergeant Kelley's vehicle?
24          The curriculum is based and built upon                24   A. Yes.
25     information and that includes the information that         25   Q. And there's an individual positioned immediately


                                                  Page 103                                                       Page 105
 1      you're saying, but it also has to do with very specific    1    behind Sergeant Kelley's vehicle. Would that be
 2      moments in time and very specific situations.              2    Officer Plut?
 3                 MR. RASKIN:               Joe, why don't        3    A. I can't say for certain, but I would assume so.
 4                 you let the reporter take a drink?              4    Q. Is that individual in the position that you
 5                 MR. SCOTT:                Off the               5    recall Officer Plut being in as you opened the door on
 6                 record.                                         6    the van?
 7                    (Thereupon, there was a recess.)             7    A. I don't know where he was when I opened the
 8                    (Thereupon, Plaintiffs' Exhibit 14 to        8    door.
 9                 the deposition of OFFICER WILLIAM JASON         9    Q. Does that appear to be your position, what you
10                 MILLER was marked for identification.)         10    recall, as you opened the door on the van?
11      BY MR. SCOTT:                                             11    A. Yes.
12      Q. Officer, I want to hand you what I've marked as        12    Q. Okay. And what we see in the driver's seat is
13      Plaintiffs' Exhibit 14. And I will tell you that this     13    what appears to be the left arm of the driver. Do you
14      is a still frame photo taken from one of the videos.      14    recall seeing Mr. Evans' left arm in that position as
15                 MR. PHILLIPS:             It was 14?           15    you opened the door?
16                 MR. SCOTT:                14, yes, sir.        16    A. I can't say for sure that that particular white
17      Q. And this photo appears to capture the moment.          17    mark on that is his left arm, but it was in that
18      It looks like your left hand is on the driver's side      18    general area, yes.
19      door. Do you see that?                                    19    Q. Okay. So the white mark at least comports with
20      A. I can't say for sure that's what that is.              20    your recollection of where Mr. Evans' left arm would
21      Q. Okay. That is you in sort of the middle of the         21    have been as you opened the door, correct?
22      photo looking at your back?                               22    A. Yes.
23      A. Yes.                                                   23    Q. And we see what appears to be a head turned in
24      Q. Okay. You appear to be drawing your weapon at          24    your direction. Do you see that?
25      this point.                                               25    A. I see what's marked as a head, yes.


                                      Hoffmaster & Barberic, Inc.
                                            (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 28 of 81. PageID #: 179

                                                 Page 106                                                       Page 108
 1     Q. Okay. Well, you told me before that Mr. Evans           1   Q. Okay.
 2     looked right at you with a surprised look on his face      2   A. But it was -- his right side of his back through
 3     when you opened the door, correct?                         3   part of his lower shoulder was still up against the
 4     A. Yes, I did say that.                                    4   seat.
 5     Q. Okay. And so does that indication as to where           5   Q. Okay.
 6     the driver's head as being Mr. Evans' head comport with    6            MR. RASKIN:               Excuse me.
 7     your recollection of how Mr. Evans looked at you when      7            Let the record reflect that the witness is
 8     you opened the door to the van?                            8            also attempting to demonstrate physically
 9     A. No. Quite actually the more I stare at it, that         9            with his right hand below the conference
10     might actually be Ms. Pauley's face because, as I         10            table level.
11     stated to BCI, she had turned and faced and was           11   BY MR. SCOTT:
12     animated, out of control, very upset facing us square     12   Q. Well, let me ask you, Officer, you indicated
13     towards me as the back drop. And that's about the area    13   that Mr. Evans was not blocking your view of Ms.
14     where she was trying to communicate through screaming     14   Pauley, correct?
15     and crying what was going on. That's very possible        15   A. That's correct.
16     that's her face.                                          16   Q. So Mr. Evans was not bent over in any way?
17     Q. Okay. So what is designated as the driver's            17   A. Well, define bent over.
18     head in Plaintiffs' Exhibit 14 does not comport with      18   Q. Well, --
19     what you recall as being the position of Mr. Evans'       19   A. He wasn't bent forward. He was bent -- he was
20     head as you opened the door to the driver's side door     20   essentially bent slightly to his right in the seated
21     of the van?                                               21   position, if facing the steering wheel was forward or
22     A. No.                                                    22   to his front. To his right was Ms. Pauley and he was
23     Q. Okay. So you remember his head being in a              23   leaning slightly to his right.
24     different position?                                       24        So define bent over.
25     A. He was his -- for that to actually take place          25   Q. Okay, I think you also indicated to me that

                                                 Page 107                                                       Page 109
 1     without knowing measurements, without knowing where        1   when you opened the door initially you could see both
 2     this was in the video, he -- when I pulled the trigger     2   of Mr. Evans' hands?
 3     the first time his back was up against the seat for the    3   A. That's correct.
 4     most part.                                                 4   Q. Left hand was on the steering wheel; right hand
 5           For his head to be here in this picture to me,       5   on the gear shift?
 6     he would have to be leaning forward with his back away     6   A. That's correct.
 7     from the seat and away from me. And I know when I          7   Q. And you indicated that because you could see
 8     engaged him, my round was in a general direction away      8   both of Mr. Evans' hands your initial thought was to, I
 9     from the passenger. And what you're asking me to agree     9   think the phrase you used was go hands on and just
10     here is that he would have been directly in front of      10   physically remove Mr. Evans from the van; is that fair?
11     her and that's just not what happened.                    11   A. Yes.
12     Q. Okay. So you recall Mr. Evans' back being in           12   Q. But as you were opening the door to the van, you
13     contact with the driver's seat; is that correct?          13   were reaching for your weapon; is that right?
14     A. His lower back and right. He was like -- I'm           14   A. No.
15     trying to put it in words for her.                        15   Q. Okay. What's wrong about that?
16               MR. RASKIN:                You have to          16   A. Initially when I got out of the vehicle, out of
17               put it in words because she can't               17   my vehicle I went for my gun and realized I didn't need
18               interpret what you mean if you move your        18   it at that moment because I did not have a clear path
19               body or answer non-verbally.                    19   of engagement to Mr. Evans from that moment. The door
20     A. So essentially his right side would have been          20   was closed. There's glass in the way. There's a
21     still in partial contact with the seat leaning a little   21   passenger behind him. He had just assaulted Sergeant
22     bit towards Ms. Pauley with his face turned looking at    22   Kelley for the second time. I could not incapacitate
23     me (indicating).                                          23   him with my weapon at that moment in time.
24     Q. Okay. But his back was against the seat?               24   Q. Okay. So had you begun to draw your weapon and
25     A. Not 100 percent.                                       25   then stopped, or were you reholstering your weapon?


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 29 of 81. PageID #: 180

                                                  Page 110                                                      Page 112
 1     A. When I exited my vehicle I went for my gun              1   your involvement in this incident?
 2     because he was clearly trying to assault Kelley for the    2   A. Counseling, could you explain what you mean by
 3     third time by backing up and ramming him again. And        3   counseling and what it refers to, in terms of my
 4     decided I just could not engage him at that moment with    4   actions here, or just general welfare?
 5     my gun.                                                    5   Q. Well, let me ask you both ways. First of all,
 6     Q. Okay. So did you -- I'm trying to understand            6   any counseling as regards to your performance as a
 7     what you're telling me relative to your actions towards    7   police officer?
 8     your gun. Did you reholster your gun or --                 8   A. For that moment in time?
 9     A. Yes. I never took it out. I never even                  9   Q. Yes, sir.
10     unlocked the safety.                                      10   A. Yes.
11     Q. Okay. You took your hand off of your gun?              11   Q. Okay. What did you receive?
12     A. Yes.                                                   12   A. I initially had not turned on my mic pack until
13     Q. Okay. Do you know if your hand was on your gun         13   later in the pursuit. As part of walking through the
14     when you opened the door to the van?                      14   basics through everything that we're trained to do
15     A. It was not.                                            15   through pursuit driving school, it occurred to me that
16     Q. Okay. Do you know if you were holding your gun         16   I had not turned on my mic pack because I was on
17     as you opened the door to the van?                        17   station. And when you're on station you immediately
18     A. I was not holding it.                                  18   lose signal from the cruiser to your mic pack and it
19     Q. Okay. Were you on any sort of administrative           19   vibrates every three seconds or so and it becomes very
20     leave or anything to that effect following this event?    20   annoying. So it's normal to turn that mic pack off
21     A. Yes.                                                   21   while you're typing or doing something in station.
22     Q. Okay. For how long were you on administrative          22        Nine times out of ten when you leave station you
23     leave?                                                    23   remember. But when something like this comes up
24     A. About a month.                                         24   suddenly and you react suddenly, minor details
25     Q. Okay. And is that a standard protocol for an           25   sometimes get overlooked, like turning on your mic


                                                  Page 111                                                      Page 113
 1     officer involved in the use of deadly force incident to    1   pack. So I was counseled to try to remember to turn on
 2     be on administrative leave for that period of time?        2   my mic pack sooner.
 3     A. I can't say to what our standard protocol is            3   Q. So of all the actions that you took during your
 4     because it just hasn't happened. It hasn't -- I know       4   participation in this pursuit through its resolution
 5     what our policy says, and it references three days         5   the one thing that the City of Strongsville was
 6     minimum; however, it's really up to the discretion of      6   critical of was your failure to turn on your mic pack?
 7     the Chief and how the investigation is going. So I         7   A. That's correct.
 8     can't answer to what is protocol.                          8   Q. Had you received any other counseling relative
 9     Q. Had it been your desire to return to active duty        9   to your performance of duties as a police officer?
10     sooner than a month?                                      10   A. No.
11     A. Yes and no.                                            11   Q. Did you receive some other form of counseling?
12     Q. Okay. Can you please explain that?                     12   A. Yes.
13     A. After something like this you have to understand       13   Q. Just for your well-being?
14     that sitting at home, not knowing what's going on, not    14   A. Yes.
15     knowing what information is being developed, what is      15   Q. Okay. And there was nothing about that that
16     happening is very hard to do. 17 years of going to        16   prevented you from returning to active duty, right?
17     work every single day or every couple days and not        17             MR. RASKIN:                Objection.
18     being a part of that team and not knowing what happened   18                I need to -- we need to take a break.
19     or what's going to happen or how it's evolving.           19             MR. SCOTT:                 Okay.
20          So some time after a couple of weeks I started       20                (Thereupon, there was a recess.)
21     making calls to find out what it would take to get me     21             MR. RASKIN:                So Mr. Scott
22     back to at least doing something at the police            22             has begun to inquire of Officer Miller
23     department.                                               23             with regard to counseling that he may have
24     Q. Okay. And was there any sort of retraining or          24             had subsequent to the events which are the
25     counseling any of kind that was given to you because of   25             subject matter of the Plaintiffs'


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 30 of 81. PageID #: 181

                                                Page 114                                                       Page 116
 1              complaint. I have advised my client that         1   BY MR. SIDOTI:
 2              he has HIPAA privacy rights.                     2   Q. Officer Miller, my name is Marcus Sidoti. And
 3              MR. SCOTT:                Yes.                   3   Mr. Scott has already outlined the caption of the
 4              MR. RASKIN:               And he does            4   litigation.
 5              not have to disclose any communications          5         And as you may or may not be aware, in regards
 6              that he may have had with respect to any         6   to Plaintiffs, I personally represent Adam Fried as the
 7              counseling that occurred.                        7   Administrator of the Estate of Roy Evans, Jr.
 8              MR. SCOTT:                Okay.                  8         I'm going to do my best here not to be
 9     BY MR. SCOTT:                                             9   redundant. Mr. Scott covered a lot of similar areas so
10     Q. I think my question was simply, was there             10   I'm going to do my best, which may result in me jumping
11     anything about that that prevented you from returning    11   around a little bit if you don't mind.
12     to active duty?                                          12         The same rules apply. If you have any questions
13     A. And I understand that. I just didn't know where       13   or don't understand my question, just ask me to
14     you were going from there.                               14   rephrase or ask for time. But the same caveat in
15     Q. I don't think I'm going anywhere after that.          15   regards to if I have a pending question, if you'd like
16              MR. RASKIN:               If I had known        16   to speak with counsel, that's fine. Just please answer
17              that, then we wouldn't have taken a break.      17   that question before you take that break. Is that
18              I apologize. But I didn't know that, so I       18   okay?
19              just wanted to make sure he understood          19   A. Yes.
20              that he had HIPAA policy rights.                20   Q. Okay. Mr. Scott asked you a number of questions
21              MR. SCOTT:                Okay.                 21   regarding some policies, primarily that of the pursuit
22              Absolutely.                                     22   policy in conjunction with the traffic stop policy. Do
23     A. So to answer your question, nothing came up that      23   you recall that?
24     prevented me from coming back to work.                   24   A. Yes.
25     Q. Okay. And let me ask you, Officer Miller,             25   Q. And those are two separate policies. One, a

                                                Page 115                                                       Page 117
 1      following the incident with Lawrence McKissic that we    1   policy adopted by the City of Strongsville for police
 2      talked about earlier were you under administrative       2   officers in effectuating traffic stops, and the other
 3      leave while that incident was being investigated?        3   when officers are in pursuit of an individual; is that
 4      A. Yes.                                                  4   a fair statement?
 5      Q. Was it for a similar period of time, or longer        5   A. Yes.
 6      or shorter?                                              6   Q. Okay. In regards to any motor vehicle stops,
 7      A. It was shorter.                                       7   and I believe Mr. Scott may have covered this, are
 8      Q. Okay. Do you remember how long?                       8   there any other policies that you understand aside from
 9      A. I don't recall. Maybe two weeks. I don't              9   the traffic stop and the pursuit policy that would be
10      recall. It was a different chief at the time.           10   pertinent here?
11      Q. I think you said that was Chief Goss.                11             MR. RASKIN:               Objection,
12      A. Goss, G-O-S-S.                                       12             asked and answered.
13      Q. And, again, as regards to your performance as a      13                You can answer it again.
14      police officer, did you receive any counseling or       14   A. No.
15      retraining as regards to your performance as a police   15   Q. Okay. Mr. Scott asked you some questions and
16      officer relative to the indent involving Lawrence       16   you indicated that, you know, it goes from a traffic
17      McKissic?                                               17   stop in regards to, you know, would the vehicle have
18      A. No.                                                  18   stopped and some of the policies should only be
19                MR. SCOTT:                 Officer            19   implemented or utilized by the officers once that
20                Miller, I believe those are all the           20   vehicle stops. Do you recall that line of questioning?
21                questions I have for you here today. I        21   A. Yes.
22                thank you for giving us the opportunity to    22   Q. Okay. So is it your understanding that the
23                speak with you.                               23   traffic stop policy only comes in to play and is the
24                          ---                                 24   policy adopted by the City of Strongsville only if you
25      ///                                                     25   have a vehicle that's stopped on the roadway; is that


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 31 of 81. PageID #: 182

                                                Page 118                                                        Page 120
 1     your thought?                                              1   jacket on.
 2     A. Define stopped.                                         2   Q. Okay. So fair enough that you weren't outfitted
 3     Q. Ceased of any further movement.                         3   in any Strongsville Police garb that you would have as
 4     A. Like a crash?                                           4   a patrolman here?
 5     Q. Period. A stop. Something's immobile. It's              5   A. That's correct.
 6     not moving any longer.                                     6   Q. What was your -- strike that.
 7     A. Yes, that would then revert back to the motorist        7        Were you operating as part of the vice force at
 8     stops.                                                     8   that point?
 9     Q. So the cessation of movement, does that change          9        You're undercover. Are you a vice officer at
10     if I asked you to identify it by that phrase?             10   that point?
11     A. Well, I want to understand your definition of          11   A. I was a task force officer assigned to the FBI.
12     stop and weather it was compliant and they pulled over    12   Q. Okay. How much involvement with that particular
13     and just stopped, or it was stopped by means of           13   case did you have prior to the incident that occurred
14     anything unrelated to our involvement like an accident    14   that led to the litigation with Mr. McKissic; was it a
15     or the car rolls over and is no longer in motion.         15   -- and I'm just clarifying, were you involved in the
16     Q. Let me come back to that for a moment. You             16   investigation for weeks; was it a scheduled buy bust
17     understand that there are certain specific protocols      17   just that day, if you can recall?
18     once a motor vehicle, an attempted traffic stop           18            MR. RASKIN:                 You can
19     escalates in to a pursuit, correct?                       19            answer.
20     A. Yes.                                                   20   A. There was a lot of planning that went into that.
21     Q. There's specific policies that are addressed           21   I don't recall if specifically that was several weeks
22     once someone is not stopping for something as minor as    22   long. I know that we had done one prior buy on that
23     a stop sign violation, fair statement?                    23   subject. So to answer your question it wasn't planned
24     A. Yes.                                                   24   and executed on the same day of the shooting.
25     Q. Okay. Is it your testimony that then if that           25   Q. When you say we, were you personally involved


                                                Page 119                                                        Page 121
 1      car stops from what was the pursuit, that your policy     1   with the prior buy with Mr. McKissic and whoever was
 2      would then revert back to an officer's obligations        2   the confidential informant?
 3      underneath the traffic stop policy?                       3   A. Yes.
 4      A. It would really depend on that moment in time.         4   Q. Okay. Was that in the City of Strongsville?
 5      And if you give me a specific scenario, I could help      5   A. No.
 6      you out and be more specific in my answer.                6   Q. Was that another buy in which you were working
 7      Q. But it's a possibility based on your                   7   under your capacity as one of the task officers?
 8      understanding that it could revert back and forth?        8   A. Yes.
 9      A. Yes.                                                   9   Q. And in that particular case, that was a
10      Q. Okay. Mr. Scott addressed a bit about the             10   scheduled drug transaction between a confidential
11      McKissic matter. Do you recall that case?                11   informant and Mr. McKissic; is that correct?
12      A. Yes.                                                  12   A. No.
13      Q. Okay. We've already addressed the fact that I         13   Q. Can you tell me what that --
14      believe you were employed as a Strongsville officer,     14   A. It was Mr. McKissic was the driver of that
15      but at that time you were representing the regional      15   transaction. At the time we had no idea until after
16      task force or whoever was involved with that drug        16   the shooting who the target was because we only knew
17      transaction Mr. McKissic was involved in; is that        17   them by a street name. So it was either the passenger
18      correct?                                                 18   or the driver at the time.
19      A. Yes.                                                  19   Q. The prior buy that you were involved in, was
20      Q. So just to clarify, what were you outfitted in        20   Mr. McKissic involved in that transaction as well?
21      at the time of that incident, if you recall?             21   A. I don't know the answer to that.
22      A. Define what you mean. My clothing?                    22   Q. Okay. That particular case, the incident with
23      Q. Yeah.                                                 23   Mr. McKissic and the litigation back in 2011, 2012,
24      A. I was wearing jeans and a T-shirt, a vest, a          24   that happened at a Walmart; is that correct?
25      bulletproof vest, a badge. I had a light-weight winter   25   A. Yes.


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 32 of 81. PageID #: 183

                                                 Page 122                                                       Page 124
 1     Q. The portion of the stop that led to the shooting        1   by our lieutenant who was in charge of the task force
 2     involving Mr. McKissic, to clarify.                        2   at the time representing Cleveland, Lieutenant
 3     A. Yes.                                                    3   Connolley.
 4     Q. Okay. Do you recall how many officers were on           4        He was driving an F 250 pickup truck and had a
 5     scene at that time?                                        5   relatively high field of view. As he drove past the
 6     A. No, I don't.                                            6   car that the two were in, he observed them holding a
 7     Q. Do you recall in regards to your investigation          7   large sum of narcotics and money and not paying
 8     how many officers were involved in the prior buy?          8   attention to their surroundings.
 9     A. No.                                                     9        So he made the call at that moment and changed
10     Q. Do you recall if it's more than five?                  10   it up to take them down right there in that parking
11     A. When you say officers that were involved, I need       11   lot, which was not planned and we were not prepared
12     to know specifically if you're referring to the initial   12   for. And that's how it evolved into that moment where
13     task force responding officers who were part of the       13   he was shot.
14     buy, because there was a lot more to this that included   14   Q. Mr. McKissic was operating that vehicle. Do you
15     some of the Strongsville Police Department uniformed      15   recall who else was inside of the car at the time shots
16     division during that buy and arrest.                      16   were fired?
17     Q. To the best of your knowledge when you fired the       17   A. I don't remember his name.
18     first of nine shots against Mr. McKissic, how many        18   Q. Do you recall identifying prior to firing your
19     officers do you understand were on scene, if you          19   weapon that there were other occupants in the vehicle?
20     recall?                                                   20   A. There were no other occupants.
21     A. Five.                                                  21   Q. At the time when you shot, Mr. McKissic was the
22     Q. Okay. How many of them do you believe or recall        22   only occupant?
23     were Strongsville Police Officers?                        23   A. Yes, because the passenger had been removed
24     A. Myself and one other. So two on scene.                 24   already by Lieutenant Connolley.
25     Q. Who was the other, if you recall?                      25   Q. And in this case when you shot, you weren't in a

                                                 Page 123                                                       Page 125
 1     A. Detective Zurzin.                                       1   vehicle; you were only on foot at that time, correct?
 2     Q. Walk me through what you recall in                      2   A. Yes.
 3     Mr. McKissic's case how the drug transaction occurred      3   Q. Okay. And once the passenger was removed,
 4     until the shooting.                                        4   Mr. McKissic I'm assuming, was he trying to leave the
 5     A. Those are details that I haven't thought about          5   parking lot?
 6     or read about in quite a long time. Without -- I can       6   A. After he had been shot?
 7     generalize and give you a very general idea of what was    7   Q. Prior to.
 8     going on and what happened.                                8   A. Yes, he was trying to leave.
 9     Q. Please do.                                              9        Prior to the take down?
10     A. But to say that I'm going to be fact and stat          10        Explain at what --
11     specific, I can't say that I would be very accurate.      11   Q. Walk me through what you recall. You indicated
12     Q. Give me the generalized understanding of what          12   that officers removed the passenger. I'm assuming that
13     you recall.                                               13   he would have got, for lack of better terms, a heads up
14     A. That particular day we were supposed to do a buy       14   that something was going on possibly involving law
15     bust in Strongsville. The source was being controlled     15   enforcement. How was it that the passenger was
16     by me. And we were expecting to buy a sum of crack.       16   extracted prior to the gentleman trying to leave the
17     And the target agreed or sometimes met our snitch in      17   parking lot?
18     the Walmart parking lot or in the Strongsville area.      18   A. At the moment the lieutenant changed it up, we
19     So it was comfortable to put him in that location again   19   were -- as he was making -- as he was making the turn,
20     for another buy.                                          20   the vehicle was still in transit through the parking
21           The initial plan was for the Strongsville           21   lot aisles. I assumed he was leaving or intended to
22     uniformed division to make the arrest via a traffic       22   leave immediately following the sale, but we didn't
23     stop out on Pearl Road near 71 after the buy went down    23   know that for sure.
24     and after the two left the area. However, that was        24        He was driving down one of the aisles. And when
25     immediately changed right immediately following the buy   25   he reached the end is when Lieutenant Connolley pulled


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 33 of 81. PageID #: 184

                                                 Page 126                                                       Page 128
 1     in front of him to go the opposite direction as if we      1   my doorway I was already immediately in front of
 2     were just another car looking for the spot. And that's     2   Mr. McKissic's vehicle.
 3     when he made the observation that now would be a good      3   Q. Was he his vehicle stopped at that time?
 4     time to take them down as opposed to using the road        4   A. Yes.
 5     units.                                                     5   Q. So would you have had the opportunity to move
 6          And at that moment, because he observed that          6   out from directly in front of Mr. McKissic's vehicle?
 7     their focus was in their laps and that he observed a       7   A. Could I just walk away?
 8     large amount of what he believed to be cash and            8   Q. Could you just walk somewhere except for
 9     narcotics at the time that they were trying to divvy       9   directly in front of a stopped vehicle at that
10     up, and thought that that would be a good time to try     10   juncture?
11     and extract them.                                         11   A. Yes, I could.
12          At that moment we started a dynamic vehicle          12   Q. Okay. Did you remain directly in front of the
13     extraction where my vehicle was going to be the           13   vehicle while the passenger was extracted?
14     blocking vehicle to the front. His vehicle went to the    14   A. Yes.
15     rear. And the parked cars essentially on the passenger    15   Q. At that point did you have your gun drawn, if
16     side of that vehicle would essentially block on the       16   you recall?
17     right.                                                    17   A. I don't recall.
18     Q. At that point or at some point you pulled your         18   Q. At some point immediately before, during and
19     vehicle in front of Mr. McKissic's vehicle?               19   after the extraction of the passenger did you draw your
20     A. Not by purpose of the takedown, but as the way         20   gun at some point?
21     it was unfolding, that's where my vehicle ended up as     21   A. Yes.
22     part of the sudden changeup. I was already there. So      22   Q. Okay. And still remaining directly in front of
23     it wasn't -- it was both -- I stopped there in front of   23   Mr. McKissic's vehicle?
24     him, but I also exited the vehicle because now where I    24   A. Yes.
25     was put me in a position to block the vehicle.            25   Q. And Mr. McKissic remained in the vehicle and at

                                                 Page 127                                                       Page 129
 1     Q. Did you exit your vehicle?                              1   some point you discharge I believe nine rounds of your
 2     A. Yes.                                                    2   firearm; is that correct?
 3     Q. Okay. And as you indicated, your vehicle would          3   A. Yes.
 4     have been blocking him, not by plan, but as the change     4   Q. Okay. Were you harmed in regards to your
 5     in plan your vehicle was conveniently there for the        5   involvement in that case?
 6     path of which Mr. McKissic would have been leaving the     6            MR. RASKIN:              Objection.
 7     parking lot?                                               7   BY MR. SIDOTI:
 8     A. No, it actually was both. But the plan of that          8   Q. Were you harmed?
 9     type of takedown includes a blocking vehicle to the        9        Would you like me to rephrase?
10     front and a blocking vehicle to the rear, and one or      10            MR. RASKIN:              I would,
11     more persons are holding them at gunpoint while another   11            because I don't know what that term means.
12     officer goes and does the extraction, which is what       12   Q. Did you sustain any physical injuries as a
13     Lieutenant Connolley did. He went to the passenger        13   result of your reaction with Mr. McKissic at that time,
14     side and extracted the passenger while I held the         14   Officer?
15     driver, expecting Detective Zurzin to come around the     15   A. Physical, no.
16     other side and grab the driver and then we'd be           16   Q. Okay. And did you remain on scene to do an
17     complete.                                                 17   inventory of Mr. McKissic's vehicle after he was shot?
18     Q. And when you said you held the driver, what            18   A. No.
19     position did you take?                                    19   Q. As you sit here today are you aware that
20          Well, the vehicle was already there and you're       20   Mr. McKissic was not in possession of any firearms in
21     out of the vehicle at this point, correct?                21   that vehicle?
22     A. Yes.                                                   22   A. Yes.
23     Q. Okay. And where did you stand in relation to           23   Q. So another officer or sergeant had already
24     Mr. McKissic's vehicle?                                   24   extracted the passenger. Is there any other officers
25     A. When I got out of my vehicle standing at               25   near the driver's side door around the time when you


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 34 of 81. PageID #: 185

                                               Page 130                                                       Page 132
 1   discharged your firearm?                                   1   Q. I notice your gun's holstered on your right
 2   A. No.                                                     2   side. Are you right handed?
 3   Q. To the best of your recollection did any other          3   A. Yes.
 4   officers discharge their firearm in that incident?         4   Q. Okay. Is that holster similar or perhaps the
 5   A. No.                                                     5   same holster you would have had on your duty belt on
 6   Q. Well, I'm going to move on to the incident              6   the date of the incident which is the litigation in
 7   involving Mr. Evans. I have several things of the          7   this case?
 8   video queued up that we'll go over later. I was going      8   A. It's not the same, but it's similar.
 9   to bring the projector, but I figured it would be          9            MR. RASKIN:                 You can sit
10   easier if we look at it on a laptop. I don't know what    10            down.
11   I have here, so we'll do that near the end, but a         11   BY MR. SIDOTI:
12   couple questions first regarding the pursuit.             12   Q. Could you turn? Okay. You can sit down.
13        Mr. Scott asked you several questions regarding      13   Thanks.
14   some contact between vehicles, yourself, Sergeant         14        You've been an officer for a number of years.
15   Kelley and the van being driven by Mr. Evans. Do you      15   You're familiar with the fact there's many different
16   recall that?                                              16   holsters officers carry their issued firearm on or in I
17   A. Yes.                                                   17   should say, correct?
18   Q. Okay. The first contact, if you recall, that           18   A. Yes.
19   happened between yourself and Mr. Evans, was that prior   19   Q. Okay. So the particular holster you have on
20   to or after the deployed strips had already made          20   now, it looks like as it if has a single strap that
21   contact with the van?                                     21   goes over what would be the hammer of the weapon that
22   A. Prior to.                                              22   you're carrying; is that a fair statement?
23   Q. Okay. At the time of the first contact, and if         23   A. If you're asking me if that's one level of
24   you want to reference the video, we can. We'll go         24   safety, yes. There's one level of safety there. It's
25   there. But do you recall the first contact in what        25   not a strap.

                                               Page 131                                                       Page 133
 1   I'll refer to as the one lane or the slow lane in a        1   Q. So the one level of safety, it looks to be maybe
 2   multi-lane highway. Do you recall that?                    2   a three-quarter inch strap of material that goes from
 3   A. Actually, the one lane is the inside lane. It           3   the interior portion of the holster over the rear of
 4   goes one, two, three to the right.                         4   the gun and looks as if it buttons. Can you tell me
 5   Q. Do you recall at the time of the first contact          5   the apparatus on how that locks there?
 6   between yourself and Mr. Evans that he would have been     6   A. With the exception of the button, that's
 7   operating the van in the slow lane, otherwise referred     7   relatively right.
 8   to as the three lane.                                      8   Q. Okay. So would it pop off similar to, you know,
 9   A. That's not true.                                        9   a button, is it a clip; how would --
10   Q. What lane of travel do you believe that he was         10   A. It is a hinge.
11   in the first time that his car and your car made          11   Q. It's a hinge. Okay. (Indicating). Got you.
12   contact with one another, if you recall?                  12        So let's talk about the holster that you had on
13   A. Between the first and second lane.                     13   the night of the incident. Do you recall that
14   Q. Okay. At some point prior to the deployment of         14   particular holster?
15   the stop sticks by the Ohio State Highway Patrol do you   15   A. I believe it's the same.
16   operate your vehicle in the berm or what would be         16   Q. Okay. You believe it's identical?
17   outside of the lane of the three lane?                    17   A. It's identical in construction, but not the same
18   A. Yes.                                                   18   holster that I have on today.
19   Q. Okay. You know, Officer, before I forget, will         19   Q. Would it be identical in regards to levels of
20   you do me a favor?                                        20   safety --
21          You're wearing a duty belt as you're outfitted     21   A. Yes.
22   currently, correct?                                       22   Q. -- for removing the firearm from your belt?
23   A. Yes.                                                   23   A. Yes.
24   Q. Would you stand up for a moment?                       24   Q. Okay.
25   A. (Indicating).                                          25            MR. RASKIN:               Let him get


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 35 of 81. PageID #: 186

                                               Page 134                                                       Page 136
 1             his question out before you answer it,           1   Q. Okay. Is there a policy that you're familiar
 2             even though you think you know what it's         2   with at the time of the incident -- well, strike that.
 3             going to be. Okay?                               3        Mr. Scott asked you questions at the time
 4   BY MR. SIDOTI:                                             4   when you were approaching the vehicle being driven by
 5   Q. So, for the record, what does it require of you         5   Mr. Evans that your intent was to just pull him out of
 6   to make the firearm capable of being removed from the      6   the vehicle physically, correct?
 7   holster by the first level of safety?                      7   A. Yes.
 8   A. I cannot remove it like this (indicating).              8   Q. Okay. And that was your intent including up
 9   There's another level of safety.                           9   until the time that you grabbed the door just prior to
10             MR. RASKIN:               All right. So         10   opening; is that a fair statement?
11             that translates to nothing on the               11   A. I still intended when I opened the door to grab
12             transcript. So you have to describe what        12   him.
13             you just did in order to answer his             13   Q. Okay. And grab him only, that was going to be
14             question.                                       14   your means of removing him from the vehicle. You were
15   A. I cannot remove the weapon with defeating the          15   only going to grab him and remove him out physically,
16   first level of safety.                                    16   correct?
17   Q. Okay. So in order to remove your weapon, it's          17   A. Yes.
18   fair to state that you do several things with the         18   Q. Okay. Do you recall that prior to approaching
19   holster for safety reasons and the like, right?           19   the vehicle and touching the door that you had
20   A. Correct. Yes.                                          20   addressed your firearm to make it more accessible in
21   Q. So it indicates as if you're using your thumb to       21   any way?
22   depress the interior side of the holster to have that,    22   A. Not specifically, no.
23   as if it were a bridge, to come forward to the front of   23   Q. Okay. Since you indicated that your plan was to
24   your body to then access the butt of the gun; is that a   24   only physically remove Mr. Evans, there wouldn't be any
25   fair statement?                                           25   reason when you removed yourself from your vehicle

                                               Page 135                                                       Page 137
 1   A. Yes.                                                    1   prior to approaching his that you would have addressed
 2   Q. That would be the first level of safety for that        2   any of the safety levels with the firearm to make it
 3   holster, correct?                                          3   more accessible when you approached the van; is that a
 4   A. Yes.                                                    4   fair statement?
 5   Q. Okay. I'm a bit familiar. Is the second level           5   A. When I got out of the vehicle I didn't have any
 6   of safety, does it have some sort of safety mechanism      6   interaction with my weapon during the pursuit or when I
 7   which the gun has to be pushed down and pulled forward?    7   got out of the vehicle until that moment when I stood
 8   A. No.                                                     8   up.
 9   Q. Could you walk me through what would be after           9   Q. And refresh me, when you say stood up, what do
10   the first level of safety to remove that firearm?         10   you mean, when you got out of the vehicle?
11   A. After the first level of safety there's a block        11   A. Yes.
12   that keeps the weapon from falling out. That is           12   Q. Okay. So when you got up did you address your
13   defeated, the second level of safety is defeated by the   13   weapon in any way?
14   interior button that's hidden beneath the hood of the     14   A. Yes.
15   level one safety.                                         15   Q. Okay. How?
16   Q. Okay. And then assuming if you now hit that            16   A. I reached down for it and then disengaged.
17   button that looks like you're depressing with your        17   Q. Okay. Why would you reach down for it?
18   thumb on the interior again pushing that button           18   A. I reached down for it because he had just rammed
19   backward, would that allow you to remove the firearm?     19   Sergeant Kelley the second time and was obviously
20   A. Yes.                                                   20   preparing to do it again. And at that moment the
21   Q. Okay. And it's your testimony that was perhaps         21   totality of the circumstances indicated that I would
22   not the identical, but the same holster in regards to     22   try to engage him, but with Ms. Pauley immediately
23   the mechanism and levels of safety from the night of      23   behind him and the vehicle being a closed door and
24   the incident; is that fair?                               24   having the experience of glass taking effect and door
25   A. Yes.                                                   25   panels taking effect, it would be a terrible idea.


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 36 of 81. PageID #: 187

                                               Page 138                                                      Page 140
 1   Q. And I want to address this, what you keep               1   familiar with those call outs?
 2   referring to as ramming of Sergeant Kelley's vehicle.      2   A. Yes.
 3   In your guestimation, or if you know or if you don't       3   Q. Okay. What is a felony call out?
 4   know, how fast would you believe Mr. Evans' vehicle was    4   A. If you're talking about a felony stop is what I
 5   going prior to the last time he made contact with          5   assume you're talking about.
 6   Sergeant Kelley's vehicle before you fired your weapon?    6   Q. Okay.
 7   A. I don't know.                                           7            MR. RASKIN:                Wait a minute.
 8   Q. Have you ever testified in a traffic violation          8            Is that what you're asking?
 9   matter in any municipal court or any mayor's court?        9            MR. SIDOTI:               I'm going to
10   A. Yes.                                                   10            clarify.
11   Q. Okay. Have you ever issued a ticket to anyone          11            MR. RASKIN:                Thank you.
12   -- well, strike that.                                     12   BY MR. SIDOTI:
13        Have you ever testified as to what you believe       13   Q. Did you have the opportunity to review or listen
14   the speed of a vehicle to be, even without a radar or     14   to any of the dispatch audio from the date of the
15   any other device to indicate how fast that vehicle is     15   incident?
16   traveling?                                                16   A. As a matter of watching the video, yes.
17   A. I don't recall ever testifying to a                    17   Q. Okay. So you recall even in the beginning of
18   speed-related issue.                                      18   the pursuit all the way until the end of it there's
19   Q. Okay. Mr. Scott went through the BCI report you        19   numerous calls back and forth on radio regarding the
20   read that was issued as a result of a sit-down audio      20   strips and the pursuit and where officers are involved
21   taped interview that you had with Mr. Moran; is that      21   and the like, correct?
22   correct?                                                  22   A. Yes.
23   A. Yes.                                                   23   Q. Communications are being made by the officers
24   Q. Okay. And you indicated both in the report and,        24   through dispatch or the radios that are on the audio
25   if you recall, at the time of the interview that the      25   portion of the files, correct?

                                               Page 139                                                      Page 141
 1   lights from multiple cruisers were able to illuminate      1   A. Yes.
 2   things so you can see Mr. Evans as you refer to very       2   Q. Okay. So at some point there's a conversation,
 3   clearly. Do you recall that?                               3   I believe between you and Sergeant Kelley, and correct
 4   A. Yes.                                                    4   me if I'm wrong, that you're going to execute a felony
 5   Q. Okay. And you also indicated that even at the           5   call out. Do you recall that?
 6   time when you opened the door that you could see both      6   A. Yes.
 7   of his hands on the steering wheel and/or the right        7   Q. And I'm not going to talk about it verbatim.
 8   hand being on the gear shift, correct?                     8   It's on a tape. We've all heard it. And Sergeant
 9   A. Yes.                                                    9   Kelley -- I believe it's you. If you recall do you
10   Q. Okay. And that's a visual that you're                  10   make the request, hey, if they stop are we just calling
11   indicating that you saw his hands at those positions,     11   them out.
12   and you referred to them in your testimony as being on    12   A. Yes.
13   the vehicle -- on the steering wheel and the shifter      13   Q. And Sergeant Kelley who's your immediate
14   after you opened the door, correct?                       14   supervisor, correct?
15   A. I would say as I opened the door. I don't know         15   A. Yes.
16   to what point the door was fully opened versus the        16   Q. And he's in charge of this pursuit, correct?
17   motion.                                                   17   A. Yes.
18   Q. And in the video, if you recall, there's another       18   Q. He acquiesces that order?
19   officer that's almost directly next to you. Do you        19   A. I don't think he was reluctant. He certainly
20   recall who that was?                                      20   wasn't protesting it. That's what that means, right?
21   A. I didn't at the time, but I know who it is now.        21   Q. Right.
22   Q. And who is it?                                         22   A. He wasn't reluctant. It was a conversation
23   A. Officer Plut.                                          23   between the two of us.
24   Q. Okay. Mr. Scott asked you some questions               24   Q. And he agreed, you indicated something along the
25   regarding a, quote, unquote, felony call out. Are you     25   lines of, hey, we're just going to call them out.


                                   Hoffmaster & Barberic, Inc.
                                         (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 37 of 81. PageID #: 188

                                                 Page 142                                                       Page 144
 1     That's right, we're just calling them out?                  1   over or stop.
 2     A. Well, that was two officers talking through per          2   Q. Well, since that particular probable tactic was
 3     policy trying to look forward through the pursuit if        3   addressed specifically on radio for all officers to
 4     they do stop, what we will do. There were many things       4   hear, what other probable alternatives were ever
 5     that were talked about.                                     5   addressed verbally through radio up until you
 6     Q. After that specific discussion -- well, let me           6   discharged your firearm?
 7     ask you this -- strike that.                                7   A. The stop sticks, the attempt to do a rolling
 8          Sergeant Kelley tells you to do something. Did         8   roadblock that was cancelled.
 9     he have to tell you that that's an order?                   9   Q. At the time of the felony call out is it your
10     A. Well, it depends. If two guys are talking in a          10   recollection that those discussions of the stop sticks
11     room and he just happens to be the sergeant and I just     11   and the second roadblock came after the discussion of
12     happen to be the patrolman, it's not necessarily           12   the felony call out?
13     conferred or inferred by me as an order.                   13   A. Did the -- ask that again.
14          The conversation that you're talking about was        14   Q. You indicated -- I asked you if there was any
15     brought up by me and the two guys were having a            15   subsequent discussions later, after the fact of the
16     conversation for the benefit of the new guy, relatively    16   felony call out order inference, whatever you want to
17     new guy who has zero experience in these types of          17   refer to it as.
18     things. And that's what that was about.                    18             MR. RASKIN:              Objection,
19     Q. Okay. But there's specifically a conversation           19             mischaracterizes that. You know he didn't
20     between yourself, Sergeant Kelley your supervisor          20             testify to that.
21     indicating that you're going to call the individuals       21             MR. SIDOTI:             Strike that.
22     out of the van, correct?                                   22             I'll rephrase it.
23     A. If it comes to a stop, yes.                             23             MR. RASKIN:              Thank you.
24     Q. That's not said on the dispatch or any of the           24   BY MR. SIDOTI:
25     recordings, is it?                                         25   Q. The discussion on the radio regarding a felony

                                                 Page 143                                                       Page 145
 1      A. It's obviously implied and understood by all            1   call out between you and your immediate supervisor who
 2      those involved.                                            2   is in charge of the pursuit, was there any
 3      Q. Obviously implied and understood?                       3   communication after that discussion regarding any
 4      A. Yes.                                                    4   potential alternative tactics but for a felony call
 5      Q. Never verbalized, but obviously said and                5   out?
 6      understood?                                                6   A. No.
 7      A. Yes.                                                    7   Q. I just want to make sure there's no audio were
 8      Q. Okay. Your testimony a moment ago was that you          8   missing. You never said, hey, I'm going to get out of
 9      were having this discussion for I believe you indicated    9   the car?
10      the new guy.                                              10   A. Well, if you're asking, like I testified
11      A. Yes.                                                   11   earlier, a felony call out does include getting out of
12      Q. Who's that?                                            12   the car. That's part of the training. That's the
13      A. Plut.                                                  13   basic. No one sits in their car for a felony call out.
14      Q. How long had Plut been on the force to your            14   Even if you determine at that moment in time you are
15      recollection at that time?                                15   going to do a felony call out and it applied to that
16      A. Not very long.                                         16   situation, every officer would have been out of their
17      Q. How would Plut know what's going to be inferred        17   car at that moment.
18      for something that's never verbalized?                    18   Q. Does a felony call out mean get out of the car
19      A. As an order, it wasn't inferred as an order. It        19   and rush up to the vehicle that you're pursuing?
20      was a tactic so he was aware of possible outcomes         20   A. No.
21      should this vehicle come to a compliant stop.             21   Q. Okay. So it's not that you complied with the
22      Q. So this is a soft order or not really an order?        22   discussion of the felony call out. You do a felony
23      A. I wouldn't say it was an order at all. I would         23   call out -- walk me through one that's not this
24      say it was an understanding, discussion of a probable     24   particular case. What would you do in a felony call
25      tactic that -- position we would take should he pull      25   out then?


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 38 of 81. PageID #: 189

                                                 Page 146                                                       Page 148
 1     A. In an ideal situation the vehicle that you're           1   a felony call out when the car stopped, do they?
 2     trying to stop is wanted for a felony pulls over, is       2   A. Part of the plan if the car comes to a stop was
 3     compliant and stops, whether it be by an accident, but     3   to do a felony call out. Are you asking if someone
 4     they're still remaining in the vehicle. It could be        4   verbalized something different?
 5     because they chose to pull over and stop or because        5   Q. Yes.
 6     they hit a pole, or for whatever reason the vehicle        6   A. If the vehicle came to a stop?
 7     came to a stop and the occupants did not bail.             7   Q. Did anybody --
 8          The officers will take a position of safety to        8            MR. RASKIN:                 Wait.
 9     the rear of the vehicle or where they all were to not      9            MR. SIDOTI:                I'm going to
10     create a cross fire. Then begin -- one person on the      10            correct it. Let's just strike this.
11     scene would begin calling out and giving very specific    11            MR. RASKIN:                 Thank you.
12     point-by-point commands to the occupants to comply.       12            MR. SIDOTI:                Let me
13          And so long as that compliance continued, you        13            clarify.
14     would eventually walk them out under very direct          14   BY MR. SIDOTI:
15     control over the loud speaker, bringing each person       15   Q. We've already agreed that through the pursuit
16     back separately from each other, one at a time to a       16   you're utilizing the radio to communicate with all the
17     standby officer who would take them into custody and      17   officers involved, correct?
18     remove them from the immediate scene. And then that       18   A. Yes.
19     would continue until the vehicle was empty.               19   Q. There's never any audio amongst the officers,
20     Q. Do you have the ability to communicate through         20   any one, that indicates that the vehicle has to be
21     your loud speaker through your radio, or do you have to   21   stopped prior to the felony call out, is there?
22     be physically in the car?                                 22   A. That would not make sense.
23     A. You have to be physically in the car. Well,            23   Q. Okay.
24     that's not --                                             24   A. No one does a felony call out on a vehicle
25             THE NOTARY:               Excuse me. I            25   that's still in motion or still actively trying to

                                                 Page 147                                                       Page 149
 1              need more paper.                                  1   escape.
 2     A. To clarify, the microphone that operates the            2   Q. At the time when you exited your vehicle what
 3     loud speaker is in the vehicle and it has an expandable    3   lane of travel was your car in after you struck the van
 4     cable. Nobody sits in the vehicle and gives commands       4   being driven by Mr. Evans?
 5     while seated in the vehicle. They're standing outside      5            MR. RASKIN:              Objection.
 6     the vehicle operating the mic that's attached within       6            That mischaracterizes the evidence.
 7     the vehicle.                                               7            There's no testimony that he struck the
 8     Q. Did you ever attempt to utilize yours prior to          8            car.
 9     exiting your vehicle?                                      9            MR. SIDOTI:             He testified
10     A. No.                                                    10            himself, Todd.
11     Q. You've indicated that the felony call out --           11   BY MR. SIDOTI:
12     strike that.                                              12   Q. Officer, did you strike the van with your
13          There was no condition precedent in regards to       13   vehicle?
14     the felony call out. There wasn't something that had      14            MR. RASKIN:              You can
15     to occur prior to just calling them out of the vehicle    15            testify.
16     and not approaching it, was there?                        16   A. My vehicle came in contact with his.
17     A. Yes. The vehicle had to come to a compliant            17   Q. I'm not going interchange words. There was
18     stop in a controlled environment. This never occurred.    18   contact?
19     Q. But no one ever said that?                             19   A. Yes.
20     A. What do you mean?                                      20            MR. RASKIN:              It's
21     Q. On the audio. That's never said on the radio,          21            different.
22     hey, we're going to do a felony call out, you're right,   22   Q. You indicated that you attempted to make contact
23     we're not taking the car; well, only if the car stops     23   with the vehicle on the driver's side door, but that
24     though. That's never said. There's nothing audio --       24   your car inadvertently made contact somewhere in the
25     no one ever verbalized via radio that we're only doing    25   middle of the van, correct?


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 39 of 81. PageID #: 190

                                                 Page 150                                                       Page 152
 1      A. That's not necessarily what I said.                    1   have you ever in your tenure here ever been tendered
 2      Q. What did you say?                                      2   recorded phone calls from within the department?
 3      A. I intended on blocking the door so it couldn't         3   A. No.
 4      open. And by trying to do that I rolled forward and       4   Q. So this is the first time?
 5      made contact.                                             5   A. Yes.
 6      Q. So when we say contact and strike, like your           6   Q. This the first time that you knew that phones
 7      intent was to use your vehicle to physically make         7   were recorded here?
 8      contact with the van?                                     8   A. I knew that there were phones recorded at the
 9      A. No.                                                    9   police department, but I don't know which phones are
10      Q. Okay.                                                 10   and which are not.
11      A. My intent was to block his ability to open it         11   Q. So if someone came in, you know, maybe someone
12      far enough that he could escape.                         12   is a passenger for an OVI and the driver gets arrested
13      Q. Got you. What lane of travel at that time do          13   for operating a vehicle under the influence and the
14      you believe your vehicle was in?                         14   passenger has to come in. I'm sure that's happened
15      A. I don't recall.                                       15   before. Is that a fair statement?
16      Q. Mr. Scott asked you some questions regarding          16   A. Yeah.
17      some recorded phone calls unbeknownst to the callers     17   Q. And they may want to call to get a ride.
18      that you listened to at some point either prior to or    18   A. Yes.
19      after you made your statement to BCI. Do you recall      19   Q. Fair statement?
20      that?                                                    20        Okay. What phone would you let them use?
21      A. Yes.                                                  21   A. I don't know. I've never had that come up where
22      Q. And you've been at this department for how many       22   I had to have somebody use a phone within these walls.
23      years again?                                             23   We don't have pay phones. I would imagine if we
24      A. I'm in my eighteenth year.                            24   borrowed a cell phone, we would do that. But I've
25      Q. So are there phones within the vicinity that          25   never had someone within these walls to have the


                                                 Page 151                                                       Page 153
 1     aren't taped, if you know?                                 1   opportunity to use a phone.
 2               MR. RASKIN:                You mean the          2   Q. Did you ever ask Officer Glover how he got those
 3               facility?                                        3   tapes when he e-mailed them to you?
 4               MR. SIDOTI:               Yeah. In the           4   A. No.
 5               police station, yes.                             5   Q. Did you ever have a discussion with him
 6     BY MR. SIDOTI:                                             6   regarding them?
 7     Q. Are there phones within the police station that         7   A. Yes.
 8     are not taped?                                             8   Q. What was that discussion?
 9     A. I don't know what phones are or aren't taped. I         9   A. I don't remember the specific details, but I
10     don't know what the policy is regarding what phones       10   remember the approximate time. I was still in relative
11     shall be taped and which not. I don't know.               11   shock of what happened and how this whole thing went
12     Q. Have you had instances in the past in which            12   down. And I was directed specifically by Deputy Chief
13     individual phone calls that are not in the jail -- so     13   Janowski that if I wanted to watch video or see any of
14     for the sake of this line of questioning I want to        14   the evidence or read statements or be involved in any
15     exclude everyone that's in jail or under a formal         15   way that I had to have someone close with me that knows
16     arrest in the jail. Okay?                                 16   me present.
17           Have you ever had the opportunity to utilize        17        And we set out to watch the videos as they were
18     individual's phone calls being taped that are making      18   put on CD for us to watch in the bureau. Sometime
19     calls from within the department?                         19   around there it occurred to me that, and I think it was
20     A. That would -- no. But only if you're also              20   just after reading -- we checked the CAD entry, C-A-D,
21     including dispatch which was not part of jail.            21   to see if anyone had typed any narratives yet. And the
22     Sometimes calls come into the dispatch and we use those   22   only entry in there was Steving's entry.
23     recordings. But in terms of within the walls that we      23        And it occurred to me at that moment that he had
24     sit, no.                                                  24   let her use phones within the walls. And I said, call
25     Q. So excluding dispatch and excluding the jail,          25   dispatch and see if those calls were made on a recorded


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 40 of 81. PageID #: 191

                                                 Page 154                                                      Page 156
 1     line. I didn't know what phones were used. I didn't        1   A.    That sure was the plan.
 2     even know that she was brought back to the police          2            MR. RASKIN:               Answer his
 3     department until that moment and was allowed to use the    3            question.
 4     phone.                                                     4   A. Why not --
 5     Q. Did you know immediately when inquiring that the        5            MR. SIDOTI:              He did. It's
 6     phone calls made by Ms. Pauley and some other              6            fine. I'll move on.
 7     individuals were in fact made on recorded lines?           7            MR. RASKIN:               I think we're
 8     A. No, I did not know.                                     8            going to take a break now. How much
 9     Q. Do you know how it came to be that Officer              9            longer do you have?
10     Glover was the one responsible to listen to those and     10            MR. SIDOTI:              Including the
11     provide you with summaries?                               11            video, less than 45 minutes.
12     A. He has an association with one of the                  12                (Thereupon, there was a recess.)
13     dispatchers who handles that when calls come in. He       13   BY MR. SIDOTI:
14     has prior experience of getting 9-1-1 calls or misuse     14   Q. Officer, Mr. Scott asked do you recall if you
15     of 9-1-1, or getting phone calls as they come in. I       15   listened to the audio tapes of Ms. Pauley and Devon
16     hadn't experienced that yet or had an opportunity or a    16   prior to your interview with BCI, if you remember.
17     need to recover incoming phone calls.                     17            MR. RASKIN:               That was asked
18          So I simply asked him, hey, ask the dispatcher       18            and answered.
19     if she can get those phone calls.                         19                You can answer it again.
20     Q. Do you recall who that dispatcher was?                 20   A. I still can't remember if it was prior to. I
21     A. No, I don't.                                           21   don't remember how long it took to get them.
22     Q. Do you know how many dispatchers are here?             22   Q. Okay. So at some point you did listen to them
23     A. Many.                                                  23   though, correct?
24     Q. And if you know or don't know, does one                24   A. Yes.
25     particular dispatcher or maybe one or two of them work    25   Q. Okay. And as you testified you indicated that

                                                 Page 155                                                      Page 157
 1     the night shift with you?                                  1   you were aware of their existence the same day as the
 2     A. Multiple dispatchers work at night the same time        2   incident, correct?
 3     I'm working, but it's a multi-jurisdiction dispatch        3   A. No, I did not say that.
 4     agency. So we may only have one assigned to our radio      4   Q. Clarify for me. When you indicated that you
 5     traffic while there are five, six, seven dispatchers       5   were kind of assigned to be with another officer and
 6     assigned to other agencies within the same room at our     6   you gave some testimony that if you want to view the
 7     police department.                                         7   tapes and you want to do things, who was giving you
 8     Q. So I would be wrong in thinking that a                  8   that instruction, was that Janowski?
 9     dispatcher would be this young lady that maybe sits on     9   A. Yes.
10     the other side of this wall.                              10   Q. Okay. And when was that conversation had, if
11     A. That's correct.                                        11   you recall?
12     Q. It could be somebody else?                             12   A. It was either the following day -- I remember
13     A. Dispatch isn't even in this building. They're          13   daylight, we were in the bureau. It could have been
14     in a separate building. They have an address down the     14   the same day but much later in the day after daylight.
15     road.                                                     15   So it was within I'd say 24, 48 hours of the event.
16              MR. RASKIN:               That would be          16   Q. Okay. So within very close proximity of time
17              the Chief's secretary.                           17   you had a conversation with -- and I want to have his
18     BY MR. SIDOTI:                                            18   rank, he's the deputy chief?
19     Q. Do you know if prior to Mr. Evans' removal from        19   A. Yes.
20     the van if he was wearing a seat belt?                    20   Q. Janowski, that indicated if you wanted to watch
21     A. He was not.                                            21   anything or listen to anything, was that prior to your
22     Q. If when you immediately opened the door you see        22   statement to BCI?
23     both of his hands and he's not wearing a seat belt, why   23   A. Yes.
24     not just grab him and take him out of the van at that     24   Q. Okay. And when was that statement; when did you
25     point?                                                    25   give that statement?


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 41 of 81. PageID #: 192

                                                Page 158                                                        Page 160
 1     A. To BCI?                                                 1   information. So if you think I'm going there, don't
 2     Q. Yes.                                                    2   answer that portion of the question or don't respond in
 3     A. On March 14th.                                          3   such a manner.
 4     Q. Okay. So you have a conversation within 24 to           4        But after the McKissic -- well, strike that.
 5     48 hours with Deputy Chief Janowski. Was he telling        5        Mr. Scott asked there have been four use of
 6     you to come to me if you want to see the footage or        6   deadly force matters that you've been involved in.
 7     listen to the audio, or was he just telling you let me     7   With the McKissic matter, was that the second one that
 8     know if you want to review it, if you recall?              8   you discharged your firearm in, if you recall?
 9     A. I don't remember specifically having to go              9   A. Ask the question again.
10     through him to gain access to any of the material. The    10   Q. Was the McKissic incident the second of the four
11     material is already generally available to us as patrol   11   -- second of the three uses of deadly force in which
12     officers, because it uploads to a database that we have   12   you personally discharged your firearm?
13     access to.                                                13   A. Yes.
14          The instruction, as I remember it, was               14   Q. Okay. That was the second?
15     specifically, just take it easy, don't watch anything,    15   A. Yes.
16     don't listen to anything, don't talk to anybody, don't    16   Q. And then Mr. Evans being the third?
17     listen to guys BSing on station. Just if you want to      17   A. Right.
18     sit down and watch it, do it in the bureau with another   18   Q. And the first of the four you did not discharge;
19     guy like Glover. I think Glover might have even been      19   you were just involved perhaps collaterally?
20     there at the time and volunteered to be there with me     20   A. I did not fire, but I was directly in line of
21     and for me when we initially watch anything or hear       21   everything that was going on at the moment.
22     anything.                                                 22   Q. Okay. So after the McKissic matter you
23     Q. I understand the video's of dash cams of several       23   indicated some issues with perhaps protocol and
24     officers and, in fact, several jurisdictions. But what    24   strategizing and things. Did you voice any of those
25     relevance would it have to conversations made by          25   concerns to any supervisors in the department?

                                                Page 159                                                        Page 161
 1     Ms. Pauley or Devon out of the station; what --            1   A. All those concerns came out by way of deposition
 2     A. It had nothing to do with my statement.                 2   and the case itself.
 3     Q. When I asked you about the McKissic case I had          3   Q. That you --
 4     asked you if you sustained any physical injuries as a      4   A. As far as a formal sit down that I disagree with
 5     result of your involvement. I believe your response        5   things had nothing to do with my police department as
 6     was something along the lines of not physical. Were        6   it were. And I left the task force shortly after that,
 7     there other injuries that you sustained?                   7   so it really was a moot point.
 8     A. Well, if you look at our policy and the way it          8   Q. Got it. So you had some personal issues on the
 9     describes injuries, injuries aren't just physical.         9   way that that particular incident was ran, and then you
10     They're psychological. And for a long time I was very     10   left that task force?
11     set aside on how things like this occur and how we go     11   A. Not necessarily that it was ran, but the way it
12     from having direct control of a situation, and then it    12   resulted, yes.
13     suddenly -- that control being taken away from us and     13   Q. Okay. Did ever seek any counseling after that?
14     having to go through the situation that we did, the       14             MR. RASKIN:               You can answer
15     depositions and the lawsuits and all that because of a    15             that question with a yes or a no.
16     situation that was well planned out. We had everything    16   A. Yes.
17     lined up and because it was suddenly changed, we had to   17   Q. Having issues with the way that that resulted,
18     go through something.                                     18   which again resulted in you discharging nine rounds of
19          So I had a lot the doubt in what we were doing       19   your firearm striking Mr. McKissic, do you recall how
20     and what -- how important our planning and all that       20   long it was after that that you left that task force?
21     structure was. And I had questions on whether or not I    21   A. No.
22     wanted to be involved with that anymore.                  22   Q. Did you have to ask permission to leave that
23     Q. So as a result of McKissic incident, as                23   task force?
24     Mr. Raskin has indicated, I'm not -- if you spoke with    24   A. No.
25     any mental healthcare provider, I don't want that         25   Q. Does it just go up through your supervisors at


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 42 of 81. PageID #: 193

                                                 Page 162                                                        Page 164
 1     Strongsville to say I don't want to do that any longer?    1    A.    No.
 2     A. I didn't experience that opportunity. The               2            MR. SIDOTI:               Okay. For the
 3     opportunity to leave the task force arose because          3            remainder of my questions, Todd, it's
 4     Strongsville through attrition was having manpower         4            probably easier if I flip my computer on
 5     issues and it became an opportunity to come back to the    5            to that side and you tell me where you'd
 6     road for that reason, rather than voicing a concern or     6            like me to sit. It's probably easier if
 7     having any other identifying problems.                     7            I'm in the middle where you can sit next
 8     Q. Is it fair to say that incident in and of itself        8            to him, or you can stand. What do you
 9     had some impact on you as an officer?                      9            prefer for the watching of the video?
10     A. Yes.                                                   10            MR. RASKIN:                Well, --
11     Q. I mean, people go through traumatic incidences         11            MR. SIDOTI:               You guys can
12     that can have a reverberating effect for the rest of      12            both come stand over my shoulder.
13     their lives; fair statement?                              13            MR. RASKIN:                What's your
14     A. I think it depends on the specifics, but yes.          14            preference?
15     Q. Okay. If you had such an issue in the case in          15            THE WITNESS:                 Whatever's
16     which you had to discharge and shoot a man nine times     16            easiest. Let's just get it done.
17     who you came to find out was unarmed, I mean, do you      17            MR. RASKIN:                Why don't we
18     think that compromised your judgment ability as you       18            stand?
19     continued on as a Strongsville Police Officer?            19                (Thereupon, there was a discussion
20     A. No.                                                    20            off the record.)
21          I think it improved it.                              21            MR. SIDOTI:               Let the record
22     Q. Well, let's just finalize between Mr. Evans and        22            reflect Mr. Raskin's jovial comment was
23     Mr. McKissic. I know we have two incidents, some five     23            taken just as such.
24     to six years apart. The dates are the dates, but fair     24            MR. RASKIN:                Thank you. I
25     enough, somewhere outside of five to --                   25            appreciate that.

                                                 Page 163                                                        Page 165
 1      A. Yes.                                                   1   BY MR. SIDOTI:
 2      Q. Both individuals are operating vehicles,               2   Q. So I'm going to do this the easiest way possible
 3      correct?                                                  3   for continuity with the deposition testimony. I'm
 4      A. Yes.                                                   4   going refer to this as I have in other depositions as
 5      Q. Both individuals are unarmed with any weapons,         5   the request for production of documents tendered by the
 6      correct?                                                  6   Plaintiffs responded to by the Defendants.
 7      A. Yes.                                                   7        This is all the documents on a thumb drive.
 8      Q. Both individuals, you have a visual on both of         8   This is RFP Number 6 which is designated as the video
 9      them while they're operating the vehicles, correct?       9   dash cam that's been tendered. That particular exhibit
10      A. Yes.                                                  10   of RFP Number 6 has five separate videos starting with
11      Q. Both of the individuals for a total of 11             11   car 3 to car 9, cars 12 and 27 and the SPD of the final
12      bullets, you're the only officer that discharges your    12   two files aren't important.
13      firearm on both of those incidences, correct?            13        So I'm going to click on car 9, which is the
14      A. Yes.                                                  14   second of the videos. And there's nine pieces of video
15      Q. And in both of those cases you voluntarily place      15   clip. I'm clicking on the first one. This is a video
16      yourself in close proximity to those vehicles.           16   that is approximately 15 minutes in length.
17                MR. RASKIN:                Is that a           17        I'm going to go to the beginning of this,
18                question?                                      18   Officer Miller, and we'll just talk about a couple
19                MR. SIDOTI:               Yes, it is.          19   things for the purposes of identification.
20                MR. RASKIN:                Then why don't      20        Here we have what I've stopped at 1 minute 53
21                you ask it as a question?                      21   seconds of the outline portion of the video. It
22      BY MR. SIDOTI:                                           22   indicates 3-7 of 2017. The time looks to be 2:37 in
23      Q. And in both of those cases you also placed            23   the morning and 57 seconds with a front I'm assuming is
24      yourself voluntarily in close proximity to both the      24   going to be the camera indicating of Number 9. Do you
25      vehicles of Mr. McKissic and Mr. Evans, correct?         25   see that, sir?


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 43 of 81. PageID #: 194

                                              Page 166                                                        Page 168
 1   A. Yes.                                                    1   the berm.
 2   Q. Do you recall, are you familiar with this video;        2   Q. Okay. I'm playing the video starting at 3:28
 3   have you viewed this in the past?                          3   here. All right. At 3:31 we've seen now the van is
 4   A. Yes.                                                    4   spinning out of control.
 5   Q. Okay. And what do you understand this video to          5   A. 3:31?
 6   be?                                                        6   Q. Yes.
 7        Do you know whose vehicle this is?                    7   A. Yes.
 8   A. Yes.                                                    8   Q. 13:31, I apologize. You saw the van go out of
 9   Q. Okay. Whose vehicle is this?                            9   view and I'm now stopping it here at 13:35. Do you see
10   A. Plut's.                                                10   that?
11   Q. Okay. This is Officer Plut that was involved in        11   A. Yes.
12   the incident that we're discussing. I can play a          12   Q. Sergeant Kelley to the left. The van as we view
13   portion of it, I don't have the audio on, starting from   13   the still image looking to be pointing somewhere around
14   the beginning. This of course is a different officer's    14   8:30; fair statement?
15   vehicle, correct?                                         15   A. The van pointing --
16        The same --                                          16   Q. (Indicating).
17   A. Still Officer Plut.                                    17   A. I don't know about 8:30. Are you trying to say
18   Q. Okay. So let's --                                      18   the van has something to do with a clock?
19            MR. SIDOTI:                Off the record        19        So let's say 270 degrees.
20            for a second.                                    20   Q. Okay. And your vehicle is here on the right?
21                 (Thereupon, there was a discussion          21   A. Yeah.
22            off the record.)                                 22   Q. So let's play it again from 13:27. Okay. I
23   BY MR. SIDOTI:                                            23   just stopped it there at 13:36. Do you see that?
24   Q. All right. So, Officer Miller, we've scrolled          24   A. Yes.
25   through several minutes of the video. If you'll           25   Q. Your vehicle just struck the door on the front

                                              Page 167                                                        Page 169
 1   indicate on the bottom here, I have it at 12 minutes.      1   driver's side of the vehicle being driven by Mr. Evans,
 2   Do you see that?                                           2   correct?
 3   A. Yes.                                                    3   A. Yes.
 4   Q. Okay. Do you see what this video is depicting           4   Q. Okay. So when we indicated in some questions
 5   at this still frame at 12 minutes?                         5   earlier when I asked about the contact, Mr. Evans' car
 6   A. Yes.                                                    6   just spun out, you stated about 270 degrees. And now
 7   Q. What do you see there?                                  7   your vehicle just struck the driver's side near the
 8   A. I see Mr. Evans' van up and to the right                8   door, near the rear of the door on the driver's side,
 9   slightly and Sergeant Kelley's SUV up and to the left      9   correct?
10   and they're nearly parallel.                              10   A. I believe both vehicles struck each other.
11   Q. Okay. And what lane of travel are they in              11   Mr. Evans' vehicles was still rotating on its axis at
12   respectively at this time?                                12   that moment that I'm also moving forward. I don't
13   A. I don't know yet.                                      13   think it was in part that vehicle stopped rotating
14   Q. I forwarded it and I'm stopping the video at           14   because of my vehicle.
15   12:30. Do you see another vehicle in the picture now?     15   Q. Okay. So now again I've stopped at 13:37 we
16   A. Yes.                                                   16   saw. Now Sergeant Kelley's vehicle and Mr. Evans'
17   Q. Okay. And whose vehicle is that on the right?          17   vehicle have just made contact with one another also,
18   A. Mine.                                                  18   correct?
19   Q. Okay. And can you tell me now where the                19   A. Yes.
20   vehicles in their respective lanes, where they're         20   Q. Okay. Now, your vehicle you see that at 13:37
21   operating?                                                21   it depicts that the driver's side door is opening. Do
22   A. Yes.                                                   22   you see that?
23   Q. Please tell me starting with Sergeant Kelley.          23   A. Yes.
24   A. Sergeant Kelley is in the Number 2, the center         24   Q. Your vehicle is in park at this time?
25   lane. Mr. Evans is in the Number 3 lane and I am on       25   A. I don't know the answer to that.


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 44 of 81. PageID #: 195

                                              Page 170                                                     Page 172
 1   Q. Well, would you have left your car in drive when       1            deposition, because otherwise both your
 2   you exit the vehicle?                                     2            questions and Officer Miller's answers
 3   A. At that moment I can't say whether it was in           3            don't make any sense.
 4   park or still in drive.                                   4            MR. SIDOTI:               Understood.
 5   Q. Okay. Now I've stopped it at 13:40 which               5            Which is why --
 6   depicts now that you exited the vehicle, correct?         6            MR. RASKIN:                So if you
 7   A. Yes.                                                   7            could just pull out the thumb drive. If
 8   Q. Is it fair to assume that your car's now in            8            you've got more on the thumb drive than
 9   park?                                                     9            just that, you can send it to the
10   A. In fact I remember now, that's why I got back in      10            reporter. I'm perfectly okay with that.
11   the car to put it in park.                               11            Let's just mark it as an exhibit so that
12   Q. So what would you approximate, Officer, is the        12            we'll have questions and answers and an
13   distance from the rear of Mr. Evans' van at this         13            exhibit to refer to.
14   juncture to the guard rail on the berm?                  14            MR. SIDOTI:               Just for the
15   A. I have no idea.                                       15            record, we've used this specific video
16   Q. Could you just estimate?                              16            footage in prior depositions. I do have a
17   A. No.                                                   17            separate thumb drive specifically of how
18   Q. Well, we know that your car is now in park and        18            it was tendered by the Defendants in
19   you testified that you were driving in the berm when     19            regards to the response to the production
20   Mr. Evans was operating the vehicle in the three lane,   20            of documents. So I do have this
21   correct?                                                 21            particular piece of footage with the same
22   A. That car spun out and started left and continued      22            time stamps, both in regards to Windows
23   left. And, actually, the beginning of the spin out       23            Media Player and to the designation of
24   began at or on the berm on the far left. So it's where   24            time on top of the exhibit.
25   he came to a rest. Right now the majority of the left    25                So that is separate. It's been

                                              Page 171                                                     Page 173
 1   of my car, the driver's side indicating that I made a     1             referenced in other depositions. If you
 2   left turn towards the interior of the roadway. So I'm     2             want to also include it in this, then I'll
 3   not close to the berm, nor am I on the berm or the        3             do that.
 4   guard rail.                                               4             MR. RASKIN:                 I just want it
 5   Q. So you're not able to say how far away the rear        5             marked.
 6   of his van is to the guardrail at that time?              6             MR. SCOTT:                  I think you
 7   A. No.                                                    7             described it as --
 8   Q. Okay. Starting at 13:39. 13:39 you're out --           8             MR. SIDOTI:                It's been
 9   13:41 you're out of your vehicle here, correct?           9             marked, but I'll mark it for this depo.
10   A. Well, let's use the time on the screen.               10             MR. SCOTT:                  I thought
11   Q. 2:40:09, we'll use that now. You're indicating        11             being described it as being produced in
12   the time stamp designation next to the date of what is   12             response to production of documents Number
13   indicating --                                            13             6 and the specific camera angle.
14            MR. RASKIN:               Can I stop you        14             MR. SIDOTI:                Right.
15            for a minute?                                   15             MR. SCOTT:                  Okay.
16            MR. SIDOTI:              Sure                   16   BY MR. SIDOTI:
17            MR. RASKIN:               You're asking         17   Q. So, now, Officer Miller, I'll use the reference
18            a whole series of questions about a video       18   to the time stamp up top. We're dealing with 2:39:40,
19            that you're playing on your laptop,             19   right?
20            including specific references to time,          20        Now we're at 2:40:03, counting, :04. Why don't
21            either the time stamp or the amount of          21   you note you get out of the vehicle here. Not really
22            time that the video encompasses and             22   an important time, but, you know, I stopped it at
23            specific points on it.                          23   2:40:09. Do you see that?
24                I'm going to ask then that that video       24   A. Yes.
25            be marked as an exhibit to this                 25   Q. Do you see yourself out of the vehicle?


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 45 of 81. PageID #: 196

                                               Page 174                                                       Page 176
 1   A. Yes.                                                    1            leave off, Joe? I'll mark it as after
 2   Q. Your right hand, would you agree with me that           2            that.
 3   it's on your firearm?                                      3            MR. SCOTT:                 I think I left
 4   A. I don't know the answer to that.                        4            off at 14.
 5   Q. I started here at 2:40:02. Watch this clip of           5   BY MR. SIDOTI:
 6   the video, please.                                         6   Q. I'm going to mark this particular portion of
 7         Okay. So now there's a period of time in which       7   footage as Plaintiffs' Exhibit 15. You had the
 8   your hand is on your firearm, correct?                     8   opportunity to watch this clip of prior to exiting your
 9   A. Yes.                                                    9   vehicle up until both shots have been discharged by
10   Q. Do you recall what you were doing at that time?        10   yourself, Officer Miller; is that correct?
11   A. I was holding it.                                      11   A. How does she know what part of the footage
12   Q. Okay. Had you taken the first level of safety          12   you're on?
13   off your holster at that time?                            13   Q. Well, I played the footage starting at --
14   A. No.                                                    14   A. You're referencing a frozen screen.
15   Q. Okay. But it's fair to say that when you get           15   Q. Okay. So we're playing it from 2:40 prior to
16   out of the vehicle and for the portion now as you're      16   exiting the vehicle and you watched it until both shots
17   approaching the door of Mr. Evans that you've just been   17   have been discharged and that was at the end of 2:40
18   addressing your firearm, correct?                         18   and 15 seconds; is that a fair statement?
19   A. Yes.                                                   19   A. Yes.
20   Q. Okay. All right. Now I stopped it at 2:40 and          20   Q. Okay. This camera angle is perpendicular to
21   12 seconds. You'll indicate the door has been opened,     21   the driver's side window of the vehicle operated by
22   correct?                                                  22   Mr. Evans, correct?
23   A. Yes.                                                   23   A. Yes.
24   Q. Okay. And now 2:40 and 13 seconds. Do you see          24   Q. Okay. Were you able to see his hands in the
25   that?                                                     25   video image for the portion that we just watched on the

                                               Page 175                                                       Page 177
 1   A. See what?                                               1   steering wheel operating the car?
 2   Q. Do you see that the door is now opened and your         2   A. No.
 3   gun -- or your arm is extended with the firearm in your    3   Q. Okay. Could you see his hands on the steering
 4   right hand, correct?                                       4   wheel immediately before and during while you're
 5   A. I can't see that, but I can only assume that.           5   opening the door of the van?
 6   Q. I'm going to play it through starting at 2:40           6   A. As by way of watching the video?
 7   which is where -- so I'm going to let this play.           7   Q. Yes.
 8         I stopped at 2:40:14. Do you see that?               8   A. Not by watching the video, no.
 9   A. Yes.                                                    9   Q. Okay. Were you able to notice that Sergeant
10   Q. Would it assist you hearing the audio to be able       10   Kelley, as Mr. Scott asked you previously, did since
11   to testify that you have already fired the two shots;     11   drive his vehicle up to block the path of Mr. Evans?
12   will that assist you?                                     12   A. I don't know that I knew that at the moment.
13   A. I believe so, yes.                                     13   Q. So as you just watched this video and all the
14   Q. Okay. 2:40:15 we stopped the footage. Now with         14   times you've had the opportunity to watch the video and
15   audio you can hear both shots have already been           15   in your recollection do you recall that Mr. Evans'
16   discharged, correct?                                      16   hands were on the wheel and/or on the gear shifter as
17   A. Yes.                                                   17   you were opening the door?
18   Q. You're the only officer that has fired at that         18   A. Yes.
19   time, correct?                                            19            MR. SIDOTI:             You can have a
20   A. Yes.                                                   20            seat, Todd. You guys can have a seat.
21   Q. Okay. As you just watched that portion of the          21            MR. RASKIN:            Oh, okay.
22   video, prior to you exiting the vehicle and up until      22               Just so I'm clear, Marcus, you're
23   discharging your firearm were we just able to watch       23            going to mark that thumb drive?
24   that on I'll call this Exhibit Number --                  24            MR. SIDOTI:             No. I'll have
25              MR. SIDOTI:             Where did you          25            to mark another one, but I have this


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 46 of 81. PageID #: 197

                                              Page 178                                                       Page 180
 1            specific piece of footage on its own             1            MR. RASKIN:                Objection.
 2            independent thumb drive.                         2            That mischaracterizes her testimony. Her
 3            MR. RASKIN:                When you say          3            testimony was not consistent.
 4            this specific piece of footage are you           4               But you can answer what you
 5            talking about Plut, the view from his            5            understand.
 6            cruiser?                                         6   A. No, I don't know what she testified to.
 7            MR. SIDOTI:               The Defendants         7   Q. Okay. So if you were to be informed that
 8            tendered their response to production.           8   Ms. Pauley's testimony was at the time you fired both
 9            And in that it's been systematic, so             9   shots that Mr. Evans' hands were in fact above his
10            Mr. Scott and I have the same documents         10   heart and not reaching down near the middle counsel,
11            and they're listed the same because they        11   that would be inconsistent with what you recall of the
12            were -- I don't have the ability to             12   events that transpired for this incident.
13            change --                                       13   A. I don't know what she perceived in what
14            MR. RASKIN:                Right. But           14   chronological order. I can't say what she said.
15            I'm saying are you going to tender the          15   Q. Okay. But if Ms. Pauley were to say at the time
16            entire video from when you first asked the      16   of the shooting on both shots that Mr. Evans' hands
17            witness do you recognize the vehicle all        17   were in fact above and not dropping down, that would be
18            the way through to your last question           18   inconsistent with what you recall occurred on that day?
19            which was at 2:40:15, I believe, when the       19   A. It would be inconsistent.
20            question was were both shots fired or           20   Q. Also in regards to any verbal commands that you
21            words to that effect?                           21   gave, if Ms. Pauley's testimony was that you gave no
22                I just want to make sure that we're         22   verbal commands prior to discharging your firearm, that
23            clear. Are you going to tender all of           23   would be inconsistent with what you recall transpired
24            that and mark it?                               24   on that day as well, correct?
25            MR. SIDOTI:               From start to         25   A. The video from my cruiser will show that's

                                              Page 179                                                       Page 181
 1             finish. For the entire 15 minutes I will        1   inconsistent. Yes.
 2             have an independent exhibit for that.           2   Q. You believe the video indicates that there were
 3             MR. RASKIN:                 That's what I       3   verbal commands given prior to your first shot?
 4             want to make sure.                              4   A. Absolutely.
 5             MR. SIDOTI:                All right. So        5             MR. SIDOTI:              Officer, I
 6             I'm going to, when I do tender that, which      6             don't believe I have any further questions
 7             will be used in other depos, but we're          7             at this time. Thank you.
 8             going to refer to it as Plaintiffs' 15.         8             MR. SCOTT:                If I could
 9             And, again, for clarification in the            9             just ask a couple quick questions in
10             response by the defense through the            10             follow up.
11             discovery process it's been referred to as     11                       ---
12             RFP Number 6, video 1 of car 9.                12   BY MR. SCOTT:
13                 Just a few more questions.                 13   Q. Officer Miller, you'd agree with me that your
14             MR. RASKIN:                 Hang on.           14   intent was to position your vehicle so as to block the
15             THE WITNESS:                  We're good.      15   driver's door after the van spun out, correct?
16   BY MR. SIDOTI:                                           16   A. Yes.
17   Q. Officer Miller, are you aware as you sit here         17   Q. And that was to prevent the driver of that
18   today that your counsel has already taken the            18   vehicle from bailing from the vehicle, correct?
19   deposition of Ms. Pauley in regards to this matter?      19   A. Yes.
20   A. Yes.                                                  20   Q. And that would have been consistent with the
21   Q. Okay. As you sit here today do you understand         21   tactics involved in performing a felony call out,
22   that her testimony was that at the time the shots were   22   correct?
23   fired that Mr. Evans' hands were both above his heart,   23   A. No.
24   either on the steering wheel or on the gear shift at     24   Q. Is part of a felony call out watching or
25   the time you discharged both shots?                      25   preventing the driver of the vehicle from bailing from


                                 Hoffmaster & Barberic, Inc.
                                       (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 47 of 81. PageID #: 198

                                               Page 182                                                      Page 184
 1   the vehicle?                                               1            Officer. That's all I have.
 2   A. No.                                                     2            MR. SIDOTI:                Two follow
 3   Q. Okay. Was that part of the discussion when you          3            ups.
 4   were discussing a felony call out during the pursuit       4                     ---
 5   words to the effect, if no one bails, we're going to do    5   BY MR. SIDOTI:
 6   a felony call out?                                         6   Q. Officer, was there any other way that you were
 7   A. Are you asking if we had a discussion if no one         7   communicating with the officers involved other than the
 8   bails we're going to do a felony call out?                 8   audio radio communications that we've received or you
 9   Q. Let me ask you this: the radio communications,          9   reviewed?
10   you've listened to them, reflect communications between   10   A. No.
11   yourself and other officers to the effect that if no      11   Q. Were you texting?
12   one bails, we're going to do a felony call out,           12   A. No.
13   correct?                                                  13   Q. You're not FaceTiming?
14   A. Yes.                                                   14        Anything on the radio is the only way that you
15   Q. Positioning your vehicle against the driver's          15   were communicating amongst yourselves regarding this
16   side door as you had intended would have been a means     16   incident?
17   of preventing the driver from bailing from the vehicle,   17   A. Yes.
18   correct?                                                  18   Q. Just Mr. Scott's last question with regards
19   A. Yes.                                                   19   McKissic, how you indicated I'm in close proximity on
20   Q. Okay. Mr. Sidoti was asking questions regarding        20   the McKissic matter by the order that we're going to do
21   the similarities between the events of the March 7,       21   this now. But I'm assuming had the superior officer
22   2017 pursuit with the events involved in the Lawrence     22   ordered you, Officer Miller, you get out and stand
23   McKissic incident, and had asked you if in both           23   directly in front of the car, that order was never
24   instances you had voluntarily positioned yourself in a    24   made, correct?
25   position of danger, do you recall that, and you said,     25   A. No.

                                               Page 183                                                      Page 185
 1   no, that's not correct, correct?                           1   Q. That was a voluntary position that you chose to
 2   A. Do I recall saying that? Yes, that's correct.           2   take when you were getting out of the vehicle and
 3   Q. Okay. You would agree that in both instances            3   placing yourself in front of Mr. McKissic's car,
 4   the tactics that you determined to employ in responding    4   correct?
 5   to those situations resulted in you being placed in        5   A. It was not voluntary, no.
 6   close proximity to the cars in both instances?             6   Q. Let me ask you this: when you're trained, OPOTA
 7   A. Not necessarily, no.                                    7   and the like, for executing traffic stops, there's
 8   Q. Well, you in fact were in close proximity to            8   posts on vehicles, for instance the A post, correct?
 9   both cars in both instances, correct?                      9   A. Yes.
10   A. Where I was in close proximity and the how I got       10   Q. You're familiar with that?
11   there were not necessarily my decision.                   11   A. Yes.
12   Q. Nobody ordered you in to close proximity of the        12   Q. It's an A post which is near the back side of
13   cars in either instances, did they?                       13   the driver's door for safety so that officers won't get
14   A. In the first one, yes.                                 14   shot or would have longer time to react in case
15   Q. Who ordered you in close proximity to                  15   someone's going to produce a weapon, correct?
16   Mr. McKissic's vehicle?                                   16   A. Are you asking me if that's how it was designed?
17   A. It was by way of the lieutenant saying we're           17   Q. Yeah. Is that what your understanding is of
18   going to take them down now and that's where my car       18   when officers are trained to take an A post during a
19   was. At the moment of that takedown, that's where I       19   traffic stop?
20   was. I had no choice. There was no time for               20   A. This wasn't a traffic stop.
21   discussion.                                               21   Q. I'm not asking you that. I'm asking you
22   Q. Did anyone order you in close proximity to             22   specifically in regards to a traffic stop, are you
23   Mr. Evans' van on the March 7th, 2017 incident?           23   familiar with the training to take an A post during the
24   A. No.                                                    24   execution of a traffic stop?
25            MR. SCOTT:               Thank you,              25   A. No.


                                   Hoffmaster & Barberic, Inc.
                                         (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 48 of 81. PageID #: 199

                                               Page 186                                                      Page 188
 1   Q. What is an A post?                                      1   felony call out that was in the Evans case, put
 2   A. The rear of the vehicle where the window meets          2   yourself voluntarily in a position of placing yourself
 3   the frame or the rear trunk area.                          3   in danger to then justify the use of deadly force?
 4   Q. Do you understand that to be consistent with            4            MR. RASKIN:                 Objection.
 5   your training if you are effectuating just a traffic       5            You have asked that question several
 6   stop?                                                      6            different ways. And he has testified that
 7   A. No.                                                     7            he did not voluntarily put himself in a
 8   Q. Okay. But you understand and would agree that           8            position of danger in the McKissic case.
 9   there's training in regards to positions you would take    9                So last time, Marcus, and then I'm
10   with a vehicle when you're on foot for officer safety,    10            going to tell him don't answer anymore.
11   correct?                                                  11                Go ahead. You can answer him again.
12   A. I think what you're asking me is --                    12   A. Ask the question again, please.
13            MR. RASKIN:                Hold on. No,          13   Q. In both McKissic and Evans case you weren't
14            no. You're not to inquire what you think         14   specifically ordered to take the positions that you
15            he's asking. If you understand his               15   took when you were outside of your vehicle. You took
16            question, answer it. If you don't, ask           16   those positions subject to the order of we're taking
17            him to rephrase it. It's not a                   17   the car down in McKissic now, but you placed yourself
18            conversation.                                    18   into those positions that you justified that after you
19   A. I don't understand what you're saying.                 19   placed yourself there justifying the use of deadly
20   Q. Do you understand that there is training for           20   force in both of those cases?
21   officers specifically regarding traffic stops on          21   A. I disagree.
22   positions taken near the vehicle for officer safety?      22            MR. SIDOTI:                I have nothing
23   A. Regarding the A post?                                  23            further.
24   Q. Is there training for officers during the              24            MR. SCOTT:                  Nothing else.
25   effectuation of traffic stop?                             25            Thank you.

                                               Page 187                                                      Page 189
 1   A. Yes.                                                    1           MR. RASKIN:               No waiver.
 2   Q. You're trained to do it so that you're safe.            2              (Thereupon, Plaintiffs' Exhibit 15 to
 3   A. Yes.                                                    3           the deposition of OFFICER WILLIAM JASON
 4   Q. And it's for circumstances so you have time to          4           MILLER will be provided and marked for
 5   react and to make sure someone's not going to produce a    5           identification.)
 6   gun and things like that, correct?                         6                    ---
 7   A. Yes.                                                    7             (DEPOSITION CONCLUDED.)
 8   Q. So there's training that you're provided that           8                    ---
 9   you specifically had on a proper way to approach a         9
10   vehicle when you're on foot so that you're safe,          10
11   correct?                                                  11
12   A. Yes.                                                   12
13   Q. And one of those is not standing in front of a         13
14   vehicle, correct?                                         14
15   A. This wasn't --                                         15
16   Q. I'm not asking you, sir. I mean, can we agree          16
17   that standing in front of a vehicle is not a safe place   17
18   for an officer based on training to stand to keep         18
19   himself safe?                                             19
20   A. It's not an ideal location.                            20
21   Q. Then if you put yourself in that place                 21
22   voluntarily -- strike that.                               22
23        Officer, though, would you agree it's consistent     23
24   in both of these cases, both McKissic and Evans, you      24
25   without order on your own, and in fact not with the       25


                                   Hoffmaster & Barberic, Inc.
                                         (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 49 of 81. PageID #: 200

                                                                Page 190
 1      I have read the foregoing transcript from Page 1
 2      through 189 and note the following corrections:
 3      PAGE LINE                REQUESTED CHANGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20                      _____________________________
                        OFFICER WILLIAM JASON MILLER
21          Subscribed and sworn to before me on the ____ day
22      of ________________, 2018.
23
24                       __________________________
                         Notary Public
25          My commission expires: __________________________.


                                                                Page 191
1                     CERTIFICATE
2     State of Ohio, ) SS:
3     County of Cuyahoga. )
4         I, Kristine M. Esber, a Notary Public within and
      for the State of Ohio, duly commissioned and qualified,
5     do hereby certify that the within-named witness,
      OFFICER WILLIAM JASON MILLER, was by me first duly
6     sworn to tell the truth, the whole truth and nothing
      but the truth in the cause aforesaid; that the
7     testimony then given by him was reduced to stenotypy,
      and afterwards transcribed by me through the process of
8     computer-aided transcription, and that the foregoing is
      a true and correct transcript of the testimony so given
 9    by him as aforesaid.
10        I do further certify that this deposition was
      taken at the time and place in the foregoing caption
11    specified.
12        I am not, nor is the court reporting firm with
      which I am affiliated, under a contract as defined in
13    Civil Rule 28(D).
14        I do further certify that I am not a relative,
      employee or attorney of either party, or otherwise
15    interested in the event of this action.
16
17        IN WITNESS WHEREOF, I have hereunto set my hand
      and affixed my seal of office at Cleveland, Ohio, on
18    this 29th day of August 2018.
19
20
21         _____________________________________________
           Kristine M. Esber, Notary Public
22         in and for the State of Ohio.
           My Commission expires November 29, 2020.
23
24
25



                                               Hoffmaster & Barberic, Inc.
                                                     (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 50 of 81. PageID #: 201

                                                                                  Page 192

        A             101:21,25           54:6 55:3         19:5,12,16          101:20
a.m 1:20              191:15              59:13 63:21       25:6 28:20        application 14:1
ability 5:10 22:4   actions 43:23       ages 86:1           53:9,23 54:21       26:12 44:16
  84:24 146:20        69:1 84:10        ago 29:13 143:8     57:17 65:9        applied 100:25
  150:11 162:18       110:7 112:4       agree 21:16         76:15,16 77:13      145:15
  178:12              113:3               64:13 66:2        87:5 102:23       apply 43:21
able 26:13 58:1     active 111:9          78:6 107:9        107:19 111:8        116:12
  58:20 61:23         113:16 114:12       174:2 181:13      114:23 116:16     appreciate 7:16
  63:23 74:8        actively 148:25       183:3 186:8       117:13 119:6        11:7 12:15
  88:24 98:18       actual 58:2           187:16,23         120:19,23           13:3 34:22
  99:14 100:22        74:22 96:9        agreed 123:17       121:21 134:1        88:3 92:13
  100:25 139:1      Adam 1:4 2:8          141:24 148:15     134:13 156:2        164:25
  171:5 175:10        4:11 116:6        agreement 1:17      156:19 160:2      approach 187:9
  175:23 176:24     added 104:16          83:24             161:14 169:25     approached
  177:9             addition 58:7       ahead 40:25         174:4 180:4         59:14 61:9
Absolutely 11:10    address 52:24         43:6 46:21        186:16 188:10       62:7 63:23
  11:16 114:22        137:12 138:1        188:11            188:11              64:5 71:9 75:4
  181:4               155:14            aid 90:9,16        answered 10:13       76:6 137:3
academy 40:15       addressed           air 73:10 79:22     19:11 117:12      approaching
accelerator           118:21 119:10     aisles 125:21,24    156:18              42:18 43:15
  84:24               119:13 136:20     al 1:4,7 4:12,12   answering 15:13      61:21 63:25
acceptable 74:25      137:1 144:3,5     alive 89:23        answers 10:24        72:12 84:2
access 134:24       addressing          allow 135:19        172:2,12            136:4,18 137:1
  158:10,13           174:18            allowed 154:3      anybody 13:1         147:16 174:17
accessed 96:2       administer 90:9     allowing 44:12      56:21 57:8        approximate
accessible          administering       alteration          62:3 91:14          153:10 170:12
  136:20 137:3        90:16               104:11            92:13,17 148:7    approximately
accident 118:14     administrative      alternative         158:16              18:4 54:7 65:7
  146:3               16:21 17:3          145:4            anymore 159:22       96:19,23 97:3
accidents 25:12       110:19,22         alternatives        188:10              97:6 165:16
  25:23 26:5,9        111:2 115:2         144:4            apart 72:19,21     area 23:11 86:9
  26:13             Administrator       Amanda 2:2          72:22 100:3         91:4 95:5
accuracy 81:18        1:4 2:8 4:11        56:16 59:5        162:24              96:21 97:9
accurate 9:1          116:7             amount 126:8       apologize 114:18     99:9 105:18
  21:6,7 28:17      Admiralty 23:12       171:21            168:8               106:13 123:18
  81:8 86:18        adopted 117:1       and/or 139:7       apparatus 133:5      123:24 186:3
  123:11              117:24              177:16           appear 32:16       areas 116:9
acknowledge         advised 114:1       angle 173:13        103:24 104:22     arm 87:2,24
  80:6              affiliated 191:12     176:20            105:9               104:14 105:13
acknowledged        affixed 191:17      animated 87:1      APPEARANC...         105:14,17,20
  76:10             aforesaid 191:6       106:12            2:1                 175:3
acquiesces            191:9             annoying 112:20    appeared 100:5     arose 162:3
  141:18            afraid 73:16        answer 5:10,15     appears 8:14       arrest 122:16
act 12:24 102:22      100:25              12:12 13:7,11     16:24 72:9          123:22 151:16
action 4:22         agencies 155:6        15:7,11 16:12     77:16 103:17      arrested 152:12
  26:17 95:3        agency 155:4          16:17 17:6,8      105:13,23         arrived 19:1
                    agent 8:17 12:6       17:23 18:10,16   applicable 12:23     25:3 90:23

                              Hoffmaster & Barberic, Inc.
                                   (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 51 of 81. PageID #: 202

                                                                                Page 193

  91:2               140:5 170:8        157:1 179:17      48:17 95:17       bent 108:16,17
aside 117:8          175:5            axis 169:11         102:20,24           108:19,19,20
  159:11           assumed 12:22                          119:7 187:18        108:24
asked 4:25 9:7       125:21                   B          basic 145:13       berm 131:16
  13:9 14:21       assuming 125:4     B 27:12,13 42:2    basically 46:8       168:1 170:14
  19:11 26:24        125:12 135:16     44:4 46:4,5,6,7    52:6                170:19,24
  49:13 53:14        165:23 184:21     46:8              basics 112:14        171:3,3
  87:4 89:23       astonished 23:18   back 9:16 24:22    basis 50:22        best 5:10 8:25
  116:20 117:12    attach 63:4         24:25 26:21       BCI 7:3,6 9:16       116:8,10
  117:15 118:10    attached 147:6      27:3,18 28:13      54:1 106:11         122:17 130:3
  130:13 136:3     attacking 81:14     43:8 45:2 46:4     138:19 150:19     better 20:1
  139:24 144:14      83:5              47:5,6 49:10       156:16 157:22       125:13
  150:16 154:18    attempt 97:12       51:15 54:1         158:1             bit 49:10 50:4
  156:14,17          144:7 147:8       62:13,14,16       began 63:24          79:8 87:6
  159:3,4 160:5    attempted 96:20     64:7 66:13         77:4,24 94:12       93:12 107:22
  169:5 177:10       97:14 98:2,23     70:16 73:16        170:24              116:11 119:10
  178:16 182:23      118:18 149:22     75:2 79:15        beginning 36:25      135:5
  188:5            attempting 99:7     81:19 85:15,21     39:3 71:14        black 24:3
asking 16:9          108:8             86:5,7,9,19        140:17 165:17     blade 80:19
  39:12 58:19      attend 40:12        91:6,9,15          166:14 170:23     blank 33:24
  63:22 69:12      attention 79:13     95:24 96:1        begins 64:19       bleeding 89:2,4
  72:5 75:15         124:8             100:3,25          begun 109:24       blended 49:1
  77:22 87:6,22    attorney 4:21       103:22 104:23      113:22            blew 23:14
  102:1 107:9        6:22 191:14       106:13 107:3,6    behalf 2:2,8,14    block 1:22 65:15
  132:23 140:8     attrition 162:4     107:12,14,24       2:20                126:16,25
  145:10 148:3     audio 7:5 58:7      108:2 111:22      believe 8:23         135:11 150:11
  171:17 182:7       138:20 140:14     114:24 118:7       11:23 13:25         177:11 181:14
  182:20 185:16      140:24 145:7      118:16 119:2,8     20:25 24:18       blocking 108:13
  185:21,21          147:21,24         121:23 140:19      43:19 66:19         126:14 127:4,9
  186:12,15          148:19 156:15     146:16 154:2       93:12 115:20        127:10 150:3
  187:16             158:7 166:13      162:5 170:10       117:7 119:14      body 80:19
assault 110:2        175:10,15         185:12             122:22 129:1        107:19 134:24
assaulted 109:21     184:8            backed 76:25        131:10 133:15     bogged 49:16
asserted 11:4      August 1:11        background          133:16 138:4      borrowed
assigned 37:4        6:10,11 191:18    65:3               138:13 141:3,9      152:24
  38:3,6 48:7      automatically      backing 110:3       143:9 150:14      Boston 23:10
  49:18 50:17        83:12            backward            159:5 169:10        97:1
  120:11 155:4,6   available 30:21     135:19             175:13 178:19     bother 11:14
  157:5              94:4 158:11      badge 119:25        181:2,6           bottom 10:24
assist 175:10,12   avoid 102:8,18     bail 65:16 146:7   believed 67:1        167:1
assistance 44:6    aware 15:19,21     bailed 25:5         126:8             box 25:21 76:25
  94:2               41:21 42:4       bailing 181:18     belt 63:4 131:21   boxes 17:18 18:4
association          56:24 61:5        181:25 182:17      132:5 133:22      BP 23:23
  154:12             62:22 81:22      bails 182:5,8,12    155:20,23         break 5:13,16
assume 5:9           86:3,12 93:13    BARBERIC           beneath 34:17        45:7 63:15
  17:18 91:16        93:25 116:5       1:22               35:4 135:14         113:18 114:17
  99:18 105:3        129:19 143:20    based 29:9 48:12   benefit 142:16       116:17 156:8

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 52 of 81. PageID #: 203

                                                                                 Page 194

breaking 21:8        40:20,22 46:9     capture 103:17       187:24 188:20      60:6 124:1
 51:19               82:14,16 83:8     car 23:8,15 25:4   cash 126:8           141:16 145:2
breathing 88:16      83:18,25 91:14      25:5 65:5,8,15   caught 79:25       Charles 8:17
 88:21,25 89:8       124:9 139:25        66:11,12,16        80:1               37:25 54:6
bridge 134:23        140:1,3 141:5       73:17 78:23      causality 21:22    check 17:18,24
bring 51:16          141:25 142:21       83:11,11,13,14   cause 191:6          18:22 89:23
 89:17 130:9         144:9,12,16         87:20 96:1       caused 26:14,18    checked 18:4
bringing 51:14       145:1,4,11,13       118:15 119:1     cautions 56:25       25:22 153:20
 51:20 146:15        145:15,18,22        124:6,15 126:2   caveat 116:14      chief 13:25,25
broad 81:7 87:6      145:23,24           131:11,11        Caxton 2:5           14:3 15:22
broadest 18:24       147:11,14,22        145:9,12,13,17   CD 153:18            27:9 32:6
brought 87:23        148:1,3,21,24       145:18 146:22    Ceased 118:3         34:15,17,24
 87:25 142:15        152:17 153:24       146:23 147:23    cell 91:13 92:9      35:1,8,8,10,15
 154:2               175:24 181:21       147:23 148:1,2     92:14,18           35:18,19,19
BSing 158:17         181:24 182:4,6      149:3,8,24         152:24             36:7,13 37:1
bubble 29:7          182:8,12 188:1      165:11,11,13     center 167:24        38:1,1,18 39:2
building 2:5       called 1:14 4:2       169:5 170:1,11   certain 48:13        39:3,9,9 53:15
 155:13,14           21:10 22:16         170:18,22          49:4 105:3         53:16 111:7
built 48:20          24:23 31:13         171:1 177:1        118:17             115:10,11
 102:24              82:25 97:4,10       179:12 183:18    certainly 35:1       153:12 157:18
bulletproof          97:19 98:10,11      184:23 185:3       86:18 141:19       158:5
 119:25            callers 150:17        188:17           CERTIFICATE        Chief's 155:17
bullets 163:12     calling 141:10      car's 170:8          191:1            chiefs 34:17 35:2
bumper 73:18         142:1 146:11      career 6:14 29:4   certified 4:4        35:4,20
bureau 8:17          147:15              34:6 36:25       certify 191:5,10   child's 86:14
 48:9 49:17        calls 18:20 56:15     37:14,16,25,25     191:14           children 62:13
 54:6 153:18         58:2,4,5,9          38:5             cessation 118:9      82:3 85:15,20
 157:13 158:18       111:21 140:19     carry 91:24 92:4   chain 34:12          85:22,23,25
business 7:18        150:17 151:13       92:9 132:16      chance 6:19,22       86:12
bust 120:16          151:18,19,22      carrying 132:22      7:10 8:8 32:13   choice 183:20
 123:15              152:2 153:25      cars 83:12           41:13            chose 146:5
butt 134:24          154:6,13,14,15      126:15 165:11    change 9:4,18        185:1
button 133:6,9       154:17,19           183:6,9,13         10:21 118:9      chronological
 135:14,17,18      calm 91:3           case 1:6 4:13,15     127:4 178:13       16:25 180:14
buttons 133:4      cam 55:5 71:22        7:19 10:11         190:3            circle 52:22,23
buy 120:16,22        165:9               12:11,13,19      changed 29:3,6       52:25 53:3
 121:1,6,19        camera 165:24         13:3,5,5,13,16     29:9 123:25      circumstance
 122:8,14,16         173:13 176:20       44:13 60:5         124:9 125:18       44:16
 123:14,16,20      cams 7:8 158:23       102:15 119:11      159:17           circumstances
 123:23,25         cancelled 144:8       120:13 121:9     changeup             137:21 187:4
                   canine 6:7            121:22 123:3       126:22           city 1:7 2:14
        C          capable 134:6         124:25 129:5     chaos 89:2           4:12 6:2,9,14
C-A-D 153:20       capacity 121:7        132:7 145:24     characteristics      14:22 15:15,19
cable 147:4        caption 43:13         159:3 161:2        29:8               16:22 28:12,14
CAD 55:8             116:3 191:10        162:15 185:14    characterization     28:23 34:6
  153:20           captioned 17:14       188:1,8,13         104:13             35:10,22 36:3
call 25:25 40:11     42:2 46:23        cases 163:15,23    charge 30:4 60:3     36:6,8,12

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 53 of 81. PageID #: 204

                                                                                Page 195

  37:10,20 39:22     183:22 184:19      190:25 191:22      106:6,18           18:22
  41:17,22 42:5    closed 109:20      commissioned       comports 105:19    constraints 31:3
  44:21 47:1         137:23             191:4            compromised          49:13
  91:16,16,23      closer 62:9 64:5   common 42:12         162:18           construction
  92:2 113:5         85:16            communicate        computer 29:17       133:17
  117:1,24 121:4   clothing 119:22      106:14 146:20      164:4            consultation
civil 1:15 4:22    collaterally         148:16           computer-aided       16:15
  101:11 191:13      160:19           communicated         191:8            consultations
clarification      collective 30:9      60:9             computer-based       15:9
  179:9            column 17:13,14    communicating        33:2             contact 24:14
clarify 119:20       18:3 25:17,21      184:7,15         concern 89:1         25:9 65:19,24
  122:2 140:10     columns 17:13      communication        162:6              67:6,18 68:8
  147:2 148:13       17:25              145:3            concerned 11:21      68:18,19,22,25
  157:4            combination        communications       61:17              69:5,19,21
clarifying           21:11              114:5 140:23     concerning 4:23      70:1,8,14,18
  120:15           come 25:9 43:23      182:9,10 184:8     13:17,21 35:20     71:3,8 73:6
class 100:13,20      44:18 81:16      community 6:17       36:14 37:14        76:11 77:7,10
classes 100:15       83:6,7 84:1      compelled            47:2 53:16         77:20 97:10
classroom 74:20      87:14,18 99:11     101:25 102:22      55:20              98:18,22 99:1
clear 5:7,20         100:2 118:16     compile 18:21      concerns 160:25      99:13,14,23
  39:15 69:1         127:15 134:23    complaint 5:1        161:1              107:13,21
  79:25 99:20        143:21 147:17      114:1            CONCLUDED            130:14,18,21
  109:18 177:22      151:22 152:14    complete 30:21       189:7              130:23,25
  178:23             152:21 154:13      38:8,10 58:3     condition 73:12      131:5,12 138:5
cleared 91:9         154:15 158:6       127:17             147:13             149:16,18,22
clearly 60:22,22     162:5 164:12     completed 29:15    confer 30:23         149:24 150:5,6
  66:17 81:11,17   comes 79:19          30:16 31:5,18    conference           150:8 169:5,17
  82:5 110:2         101:5 112:23       33:16 36:24        108:9            contacts 70:10
  139:3              117:23 142:23      38:12 71:4       conferred          contained 33:3
Cleveland 1:23       148:2            completely 73:1      142:13             36:16 47:3
  2:6,11,17,22     comfortable 8:7      73:4             confidential       context 74:7
  124:2 191:17       123:19           completes 29:23      121:2,10         continue 81:14
click 165:13       coming 72:21,22      29:25            confirmed 42:18      90:16 95:8
clicking 165:15      76:1 81:23       completing 29:2      43:15              146:19
client 114:1         87:12 89:19        30:24            conflict 50:13     continued 24:16
clip 133:9           91:19 114:24     compliance         conjunction          64:20 146:13
  165:15 174:5     command 34:12        101:6 146:13       116:22             162:19 170:22
  176:8            commands           compliant 21:12    Connard 2:2        continuity 165:3
clock 48:24          79:17,20,21        44:1 45:1        Connolley 124:3    contract 191:12
  168:18             80:2 146:12        118:12 143:21      124:24 125:25    control 106:12
close 39:2 44:12     147:4 180:20       146:3 147:17       127:13             146:15 159:12
  66:4 81:2,6        180:22 181:3     complied 82:17     consider 85:4        159:13 168:4
  82:5,10 90:25    commencing           84:1 145:21        94:24            controlled
  153:15 157:16      1:19             comply 44:14       consistent 180:3     123:15 147:18
  163:16,24        comment 11:3         146:12             181:20 186:4     conveniently
  171:3 183:6,8      164:22           comport 19:2         187:23             127:5
  183:10,12,15     commission           25:22 35:2       constitutes        converge 24:9

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 54 of 81. PageID #: 205

                                                                                 Page 196

conversation         96:11,12           111:25 112:2,3      26:19 82:18,19   deadly 11:24
  77:12 141:2,22     105:21 106:3       112:6 113:8,11      82:21,22 139:1    14:8 111:1
  142:14,16,19       107:13 108:14      113:23 114:7      crying 86:14        160:6,11 188:3
  157:10,17          108:15 109:3,6     115:14 161:13       87:3 106:15       188:19
  158:4 186:18       113:7 118:19     counting 173:20     current 6:5        dealing 44:2
conversations        119:18 120:5     County 23:22        currently 38:1      173:18
  56:2,10,21         121:11,24          191:3               48:14 131:22     Deceased 2:8
  57:1,10,14,14      125:1 127:21     couple 17:12        curriculum         decide 48:13
  57:22 59:4         129:2 131:22       18:23 23:6          101:19 102:20    decided 71:15
  91:20 158:25       132:17 134:20      111:17,20           102:24            81:2 82:9
coordinate           135:3 136:6,16     130:12 165:18     curve 49:20 63:6    110:4
  91:19              138:22 139:8       181:9             custody 146:17     decision 81:5
copy 42:25           139:14 140:21    course 166:14       Cuyahoga 191:3      183:11
correct 5:2 6:3      140:25 141:3     court 1:1 4:14                         deer 26:11,12
  6:17 8:18,21       141:14,16          52:7 138:9,9              D          defeated 135:13
  11:17 12:1,3       142:22 148:10      191:12            damage 26:14        135:13
  14:9 15:3,4        148:17 149:25    cover 33:9           26:18             defeating 134:15
  21:17 27:4         155:11 156:23    covered 96:14       danger 81:13       Defendant 1:14
  31:5,6,10,16       157:2 163:3,6      101:23 116:9       182:25 188:3,8     4:2
  31:20,22,23        163:9,13,25        117:7             dangerous 50:5     Defendants 1:8
  32:1,14,18,21      166:15 169:2,9   CPR 90:3,6          dash 7:8 55:4,5     2:14 165:6
  32:24 33:16,17     169:18 170:6     crack 123:16         71:22 158:23       172:18 178:7
  33:24 34:17        170:21 171:9     crash 18:21          165:9             defense 179:10
  38:19 39:14,23     174:8,18,22        20:22 118:4       database 158:12    define 21:21
  39:24 41:19,20     175:4,16,19      crashed 21:23       date 1:20 132:6     46:8 95:6
  42:19 43:16,17     176:10,22          21:25 22:3,7       140:14 171:12      108:17,24
  44:19 46:24        180:24 181:15      22:15 25:4        dated 47:14         118:2 119:22
  54:8,12 57:6       181:18,22        crashes 21:13        54:14 63:21       defined 191:12
  60:2,3,7,10,23     182:13,18        crashing 21:4       dates 162:24,24    definition 18:25
  61:7,17,18,20      183:1,1,2,9      create 146:10       day 1:20 7:17       94:22 118:11
  64:3,8,11,16       184:24 185:4,8   creating 101:22      66:16,18 67:15    definitively 19:5
  64:17 65:6,18      185:15 186:11    Criminal 8:17        68:5 91:19        deflate 100:6
  65:21 66:6,22      187:6,11,14        54:7               111:17 120:17     deflated 72:15
  66:23,25 67:3      191:8            criteria 19:13       120:24 123:14      73:9
  67:7 68:14,15    corrections          33:9               157:1,12,14,14    deflating 72:20
  68:20 69:18        190:2            critical 113:6       180:18,24         degrees 168:19
  70:3 71:17,20    correctly 42:17    cross 146:10         190:21 191:18      169:6
  71:21,23 72:15     43:12 68:2,10    CROSS-EXA...        day's 27:3         demands 31:3
  72:16,22 73:1      87:10              3:3 4:18          daylight 157:13    demonstrate
  73:4 74:25       counsel 1:18       Crown 24:5           157:14             108:8
  75:8,10,11,12      10:10 11:5       cruiser 7:8 25:17   days 100:22        demonstrating
  78:4 79:3          15:10 16:15        26:1,12 55:4,5     111:5,17           74:24
  82:10 83:19,25     54:23,25           63:24 64:25       de-escalation      demonstration
  84:1,3,4 85:8      116:16 179:18      82:14,25 95:22     100:9,15,19,20     74:20
  91:10 92:23        180:10             104:19 112:18      101:13,16,19      department 1:18
  93:3,9,10,12     counseled 113:1      178:6 180:25       102:2,8,16         6:2,6,9,17
  93:13 94:5       counseling         cruisers 26:14      deadline 30:18      13:17,21 16:23

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 55 of 81. PageID #: 206

                                                                               Page 197

 17:9 34:7,16     deputy 34:17         149:21 166:14    discretion 111:6   division 1:3
 37:10 41:23        35:2,4,8,19,20     188:6            discuss 31:19        122:16 123:22
 56:25 91:7,10      153:12 157:18    difficult 49:2       36:7 37:21       divvy 126:9
 93:15,22           158:5              51:19 100:24       39:5             document 8:4,6
 111:23 122:15    descent 25:2       difficulty 49:7    discussed 6:21       17:5,18 28:6
 150:22 151:19    describe 134:12      49:10 50:7         52:1               41:15
 152:2,9 154:3    described 28:7,7   digital 58:1       discusses 41:23    documents 6:23
 155:7 160:25       46:7 70:7,22     digitally 57:24    discussing 48:4      165:5,7 172:20
 161:5              173:7,11         dip 25:2             49:23 51:6         173:12 178:10
Department's      describes 29:7     dipped 81:15         52:1,17 53:7     dog 18:20
 15:16              159:9            direct 10:15         59:13 166:12     doing 36:19
depend 119:4      describing 44:10     21:22 146:14       182:4              38:16 44:11
Depending           44:10 68:24        159:12           discussion 9:12      48:21,22 50:3
 83:11              69:10            directed 10:11       30:4 48:1          50:16 51:13
depends 34:19     designated           153:12             50:15 51:22        55:25 74:11,22
 102:23 142:10      25:17 106:17     direction 41:24      53:5 142:6         90:3 111:22
 162:14             165:8              76:6 105:24        143:9,24           112:21 147:25
depict 104:19     designation          107:8 126:1        144:11,25          159:19 174:10
depicting 167:4     171:12 172:23    directly 53:16       145:3,22 153:5   domestic 42:15
depiction 86:18   designed 185:16      107:10 128:6,9     153:8 164:19     door 24:3 60:14
depicts 169:21    desire 111:9         128:12,22          166:21 182:3,7     63:7 64:2,7,10
 170:6            desk 48:12,15        139:19 160:20      183:21             64:14,15 65:8
deploy 95:20        52:6               184:23           discussions          65:16,20 66:10
deployed 97:16    details 22:19      disagree 161:4       16:14 53:10        66:13 71:16,18
 97:20 130:20       112:24 123:5       188:21             144:10,15          72:1 73:17
deployment          153:9            disagreements      disengaged           75:9,18,19,25
 131:14           detect 88:24         50:12,18,23        137:16             76:1,2 78:10
depo 173:9        Detective 123:1    discharge 129:1    dismissed 12:11      78:15,21 79:2
depos 179:7         127:15             130:4 160:18       12:17,20           79:5,11,14,18
deposed 4:4       determination        162:16           dispatch 140:14      79:19,22
deposition 1:10     19:2             discharged           140:24 142:24      103:19 104:8
 1:13 4:9 5:5     determine            130:1 144:6        151:21,22,25       105:5,8,10,15
 6:20 7:2,24        145:14             160:8,12           153:25 155:3       105:21 106:3,8
 8:13 9:9 16:3    determined           175:16 176:9       155:13             106:20,20
 27:9 32:6 41:3     183:4              176:17 179:25    dispatcher 50:17     109:1,12,19
 45:25 46:14      developed          discharges           56:5 154:18,20     110:14,17
 54:2 103:9         111:15             163:12             154:25 155:9       129:25 136:9
 161:1 165:3      device 138:15      discharging        dispatchers 50:1     136:11,19
 172:1 179:19     Devon 2:2            161:18 175:23      50:6,24 154:13     137:23,24
 189:3,7 191:10     156:15 159:1       180:22             154:22 155:2,5     139:6,14,15,16
depositions       difference 12:14   disciplinary       distance 66:9        149:23 150:3
 159:15 165:4     differences          27:24              85:12,14 97:23     155:22 168:25
 172:16 173:1       34:23            disciplined 28:9     98:3 101:22,24     169:8,8,21
depress 134:22    different 18:23    disclose 15:8        102:13,22          174:17,21
depressing          27:21 29:6         54:23 114:5        170:13             175:2 177:5,17
 135:17             106:24 115:10    discovery 10:2,9   District 1:1,2       181:15 182:16
deputized 12:6      132:15 148:4       179:11             4:14,14            185:13

                           Hoffmaster & Barberic, Inc.
                                (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 56 of 81. PageID #: 207

                                                                                 Page 198

doorway 128:1     drop 81:19         effort 94:4         enter 104:10          81:6 82:25
doubt 159:19       106:13            eighteenth          entire 6:13 8:4       84:10,19 85:11
downhill 25:2     dropped 13:4         150:24              9:6 99:22           85:14 86:22
 89:25            dropping 180:17    either 20:22 21:4     178:16 179:1        87:9,16,17
Drake 97:1        drops 81:18          22:2 35:17        entirety 60:7         88:7,16,23,25
draw 64:21        drove 76:17          78:11 94:19         99:3                89:11,15,19
 109:24 128:19     124:5               104:13 121:17     entries 17:13         90:10,17 91:1
drawing 103:24    drug 74:12           150:18 157:12     entry 16:25 17:1      93:2,5 95:1
drawn 128:15       119:16 121:10       171:21 179:24       153:20,22,22        98:23 106:1,7
drink 103:4        123:3               183:13 191:14     environment           108:13,16
drive 2:22 22:4   due 31:3           elbow 66:19           21:10 147:18        109:10,19
 165:7 170:1,4    duly 4:3 191:4,5   electronic 29:11    Esber 1:16 191:4      116:7 130:7,15
 172:7,8,17       duties 25:13         29:12,16            191:21              130:19 131:6
 177:11,23         113:9             email 2:7,12,18     escalates 118:19      136:5,24 139:2
 178:2            duty 92:4,10         2:23              escape 76:10          149:4 160:16
driven 130:15      93:21,24 111:9    Emerald 2:22          149:1 150:12        162:22 163:25
 136:4 149:4       113:16 114:12     employ 183:4        ESQ 2:4,9,15,21       167:25 169:1
 169:1             131:21 132:5      employed 6:1,8      essentially 34:20     170:20 174:17
driver 20:17      dynamic 74:13        119:14              42:11 73:18         176:22 177:11
 21:22,24 22:7     74:16 126:12      employee 191:14       101:5 107:20        187:24 188:1
 44:7,17,22                          empty 146:19          108:20 126:15       188:13
 45:4 60:21               E          EMS 89:4 90:17        126:16            Evans' 71:15,19
 61:24,25 62:5    e-mail 57:23,24      90:23,25 91:2     Estate 2:8 116:7      76:19 78:21
 62:11,22         e-mailed 153:3     encompasses         estimate 65:10        79:5 80:9 87:9
 105:13 121:14    earlier 53:9,14      171:22              170:16              99:21 105:14
 121:18 127:15      54:2 115:2       encountered         et 1:4,7 4:11,12      105:20 106:6
 127:16,18          145:11 169:5       99:24             evaluation 29:15      106:19 107:12
 152:12 181:17    early 14:21 15:2   encounters 98:1       29:24 30:5,7,9      109:2,8 138:4
 181:25 182:17      15:16,20,21      ended 24:10           30:25 31:5,15       155:19 167:8
driver's 60:14      37:25 38:5         25:6 65:19          31:17,19 33:15      169:5,11,16
 61:20 62:1         56:16              126:21              33:19 35:21,21      170:13 177:15
 64:2,7 65:16     easier 130:10      enforcement           36:2,15 37:15       179:23 180:9
 65:20 66:10,13     164:4,6            6:14 98:20          37:21 38:8          180:16 183:23
 85:13 99:17      easiest 164:16       125:15              39:5 47:16        event 22:21
 103:18 104:14      165:2            engage 75:20        evaluations           55:20 60:7
 104:14 105:12    EASTERN 1:3          81:21 110:4         28:25 29:3          82:20 110:20
 106:6,17,20      easy 158:15          137:22              31:10 32:6,16       157:15 191:15
 107:13 129:25    effect 101:20      engaged 63:2          34:2,10,13        events 4:23 54:8
 149:23 169:1,7     110:20 137:24      81:17,24 82:2       36:23 38:21         113:24 180:12
 169:8,21 171:1     137:25 162:12      96:16 98:8          47:8,11             182:21,22
 176:21 181:15      178:21 182:5       107:8             Evans 2:3,3,8       eventually
 182:15 185:13      182:11           engagement            60:22 61:14,15      146:14
driving 23:15     effectuating         100:16 109:19       64:2,14 66:21     everybody 24:7
 92:23 93:8         117:2 186:5      engine 69:2           69:23 75:10,18      24:9 82:21
 104:20 112:15    effectuation         84:15,15,18         76:3,5,17,25        92:2
 124:4 125:24       186:25             85:6                77:3 78:11        evidence 57:16
 170:19           efficient 49:21    enhanced 15:21        79:1 80:16          149:6 153:14

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 57 of 81. PageID #: 208

                                                                               Page 199

evolved 50:14,15     53:11            extraction 74:16   41:14 50:6        field 124:5
  124:12           exist 44:20          126:13 127:12    57:4 132:15       figure 49:20
evolving 111:19    existed 17:11        128:19           135:5 136:1       figured 130:9
exact 20:9 104:2   existence 157:1    extractions        140:1 166:2       file 58:1
exactly 25:6       exists 45:3          74:13            185:10,23         filed 4:23
  49:21 61:2       exit 24:19,25      extremely 83:4   familiarize 32:9    files 17:18 58:3,7
  62:12 94:8         59:24 60:10        87:1           far 61:16 65:7         140:25 165:12
examination          127:1 170:2                         65:10 85:10       fill 53:3
  1:14 4:2         exited 60:13                F         97:18 150:12      filled 30:5,14,14
exception 133:6      63:24 65:23      F 2:4 124:4        161:4 170:24         38:2 39:10
exchange 79:22       110:1 126:24     face 76:3 80:18    171:5             filling 52:22 53:4
exchanged 83:16      149:2 170:6        106:2,10,16    farther 81:18       final 67:21 69:10
  83:20            exiting 59:24        107:22         fast 23:15             70:7 165:11
exclude 151:15       66:11 71:5       faced 106:11       100:16 138:4      finalize 162:22
excluding            72:25 147:9      FaceTiming         138:15            find 19:8 89:24
  151:25,25          175:22 176:8       184:13         Faulkner 2:21          90:10 111:21
Excuse 42:21         176:16           facility 151:3   favor 131:20           162:17
  45:8 108:6       exits 82:18,21     facing 106:12    FAX 1:24            finding 89:3
  146:25             95:10              108:21         FBI 120:11          fine 13:2 63:17
execute 141:4      expandable         fact 13:5 24:14  fear 78:25             88:3 116:16
executed 120:24      147:3              31:14 50:14    federal 1:15 12:6      156:6
executing 185:7    expectation 49:3     62:25 119:13   feds 74:11          finish 179:1
execution            80:2               123:10 132:15 feel 21:6            fire 81:5 85:7,17
  185:24           expected 29:8,8      144:15 154:7   felony 40:20,22        146:10 160:20
exhibit 7:22,23      38:24 55:22        158:24 170:10    42:19 43:15       firearm 129:2
  8:15 9:8,21        70:22 84:16,24     180:9,17 183:8   46:9 82:14,16        130:1,4 132:16
  11:1 15:25       expecting 70:21      187:25           83:8,18,25           133:22 134:6
  16:2,7,10          95:7,19 123:16   failure 113:6      139:25 140:3,4       135:10,19
  25:16 26:22        127:15           fair 5:11 12:10    141:4 144:9,12       136:20 137:2
  27:8 32:8,17     experience           14:12 15:22,23   144:16,25            144:6 160:8,12
  32:20,23 41:2      137:24 142:17      20:3 27:7 39:9   145:4,11,13,15       161:19 163:13
  41:7,14 42:1       154:14 162:2       65:17 66:7,13    145:18,22,22         174:3,8,18
  42:23 45:24      experienced          71:6,10,11       145:24 146:2         175:3,23
  46:4,7,13,17       26:25 154:16       90:14 92:21      147:11,14,22         180:22
  46:23 47:3       expires 190:25       94:21 109:10     148:1,3,21,24     firearms 100:16
  51:4,7,25 53:6     191:22             117:4 118:23     181:21,24            129:20
  54:10 59:11      explain 111:12       120:2 132:22     182:4,6,8,12      fired 62:17,21
  67:15 103:8,13     112:2 125:10       134:18,25        188:1                63:10 72:2
  106:18 165:9     extended 175:3       135:24 136:10 felt 49:12 79:22        80:16 88:6
  171:25 172:11    extent 11:2          137:4 152:15   female 64:21           122:17 124:16
  172:13,24        extra 49:5,8         152:19 162:8   fence 25:10            138:6 175:11
  175:24 176:7     extract 126:11       162:13,24      Fender 35:15,18        175:18 178:20
  179:2 189:2      extracted 125:16     168:14 170:8     38:1,6,6             179:23 180:8
exhibits 3:9         127:14 128:13      174:15 176:18 Fender's 36:25       firing 124:18
  32:14 33:4,22      129:24           falling 72:19,21   39:3              firm 2:4 191:12
  33:23 34:11      extracting 86:21     135:12         fewer 19:23 20:5    first 4:3 11:21
  36:16 47:7         88:19            familiar 40:2      26:8                 16:25 18:24

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 58 of 81. PageID #: 209

                                                                                Page 200

   59:18,22 60:19   force 11:24 12:5    frame 103:14         69:24 70:13      31:15 40:25
   62:16,21 63:10     14:2,4,8 21:25      167:5 186:3        78:20 79:6       43:6 45:16
   65:1 68:2 72:1     22:2 55:18,19     Franklin's 2:16      80:7,9 109:5     46:21 54:1
   72:18 78:23        55:20 74:12       Fraternal 2:20       139:8 177:16     70:16 79:11,14
   80:16,25 84:8      101:17 102:3,5    fresh 51:13          179:24           89:24 95:24
   84:16 85:21        102:10,10,14      Fried 1:4 2:8      general 97:9       109:9 126:1
   86:5,9,13 90:9     102:18 111:1        4:11 116:6         102:1,6 105:18   130:8,24 158:9
   90:16 96:20        119:16 120:7      friend 2:2           107:8 112:4      159:11,14,18
   97:4,14,18         120:11 122:13     front 5:15 61:5      123:7            161:25 162:11
   98:24 107:3        124:1 143:14        62:22 65:14      generalize 123:7   165:17 168:8
   112:5 122:18       160:6,11 161:6      66:3,12 72:14    generalized        188:11
   130:12,18,23       161:10,20,23        72:19 73:9,18      123:12          goal 102:1,8
   130:25 131:5       162:3 188:3,20      77:23 80:10      generally 29:7    goes 117:16
   131:11,13        forced 21:5           99:10,21 100:5     158:11           127:12 131:4
   134:7,16 135:2   Ford 24:5             107:10 108:22    gentleman          132:21 133:2
   135:10,11        foregoing 190:1       126:1,14,19,23     125:16          going 5:9 8:6
   152:4,6 160:18     191:8,10            127:10 128:1,6   getting 46:3 50:7  16:6 31:13
   165:15 174:12    forever 90:12         128:9,12,22        66:15 89:4       42:22 49:10
   178:16 181:3     forget 131:19         134:23 165:23      91:6 95:24       63:20 73:16,20
   183:14 191:5     form 16:18            168:25 184:23      145:11 154:14    74:16 79:9
fits 20:1             29:14,15 33:1       185:3 187:13       154:15 185:2     80:3 81:10
five 22:13 25:21      33:2,3,5,6 70:5     187:17           give 5:18 20:9     83:18,22 84:6
   122:10,21          74:21 113:11      frozen 104:8         22:9 43:2        86:25 87:20
   155:5 162:23     formal 151:15         176:14             45:18 51:17      90:2 91:2,15
   162:25 165:10      161:4             full 5:23 49:18      55:22 72:5       100:24 106:15
flip 164:4          format 57:24          49:19 59:18        79:17 80:2       111:7,14,16,19
fluid 89:16         formed 50:22          60:19 64:18        119:5 123:7,12   114:14,15
focus 40:8 89:3     former 34:15          80:25              157:25           116:8,10 123:8
   126:7            forms 33:15,19      fully 139:16       given 31:7,12      123:10 125:14
focused 76:8        forth 1:20 49:10    function 89:22       34:1,2,5 42:24   126:13 130:6,8
follow 181:10         91:16 119:8       functioning 90:7     49:12 84:3       134:3 136:13
   184:2              140:19            further 13:16        111:25 181:3     136:15 138:5
following 19:1      forward 77:4,17       68:22 70:1         191:7,8          140:9 141:4,7
   47:10 71:12        77:24 78:1,3        71:8 77:19       gives 41:24        141:25 142:21
   110:20 115:1       107:6 108:19        78:7 118:3         147:4            143:17 145:8
   123:25 125:22      108:21 134:23       181:6 188:23     giving 50:1        145:15 147:22
   157:12 190:2       135:7 142:3         191:10,14          79:20 115:22     148:9 149:17
follows 4:5           150:4 169:12                           146:11 157:7     156:8 160:1,21
foolish 82:19       forwarded                  G           glass 109:20       165:2,4,13,17
foot 66:7 81:23       167:14            G-O-S-S 115:12       137:24           165:24 171:24
   84:23 125:1      found 24:15,23      gain 158:10        Glover 24:18       175:6,7 176:6
   186:10 187:10    foundation          garb 120:3           48:6,9 56:6,7    177:23 178:15
footage 158:6         17:22             gas 23:23            57:13,21 58:8    178:23 179:6,8
   172:16,21        four 11:23,24       Gaughan 1:6          153:2 154:10     182:5,8,12
   175:14 176:7       24:3 25:20          4:16               158:19,19        183:18 184:20
   176:11,13          39:10 160:5,10    gear 66:24 67:2    go 5:6 17:13,17    185:15 187:5
   178:1,4            160:18              67:17 68:7         18:23 25:1       188:10

                              Hoffmaster & Barberic, Inc.
                                   (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 59 of 81. PageID #: 210

                                                                            Page 201

good 45:15       67:16 68:5,6       111:16           hill 23:10,22         103:10 165:19
  60:20 126:3,10 69:23,24 74:17   harmed 129:4,8     hinge 133:10,11       189:5
  179:15         78:18,20 79:6    hats 48:7          HIPAA 114:2,20     identify 118:10
Goss 14:1,3 38:1 79:6 80:6,9,12   head 5:19 63:2     hit 26:11 70:24    identifying
  115:11,12      81:16 84:22,25     80:18 85:24        70:25 82:3          124:18 162:7
governing 42:5   85:2,7 86:24       104:14 105:23      135:16 146:6     identity 92:24
grab 127:16      87:10,12,23        105:25 106:6,6   hitting 72:14      ignore 11:9
  136:11,13,15   103:12,18          106:18,20,23     Hoffman 2:21       illuminate 139:1
  155:24         108:9 109:4,4      107:5            HOFFMAST...        image 168:13
grabbed 136:9    110:11,13        heads 45:18          1:22                176:25
GRAY'S 1:22      139:8 174:2,8      125:13           Hold 186:13        imagine 23:3
groan 88:12      175:4 191:17     healthcare         holding 110:16        152:23
groans 89:18    handed 46:22        159:25             110:18 124:6     immediate 91:4
guard 79:25      132:2            hear 12:24 58:1      127:11 174:11       141:13 145:1
  80:1 170:14   handing 46:16       84:15 88:14      holster 132:4,5       146:18
  171:4         handle 50:17        144:4 158:21       132:19 133:3     immediately
guardrail 171:6 handles 154:13      175:15             133:12,14,18        23:21 24:18
guess 19:8 26:10handling 48:8     heard 56:2 58:3      134:7,19,22         64:21 71:18
  28:19 65:2     49:18              58:5 59:4          135:3,22            97:10 101:25
  87:4 94:22    hands 71:15,19      79:23 93:5         174:13              102:22 104:25
guessing 36:19   78:11,14,21        141:8            holstered 132:1       112:17 123:25
  36:21          79:11,12,14      hearing 58:7       holsters 132:16       123:25 125:22
guestimation     80:3 109:2,8,9     175:10           home 111:14           128:1,18
  138:3          139:7,11         heart 179:23       Honorable 4:16        137:22 154:5
gun 14:16 64:21  155:23 176:24      180:10           hood 135:14           155:22 177:4
  109:17 110:1,5 177:3,16         held 35:7,18       hour 45:16         immobile 118:5
  110:8,8,11,13  179:23 180:9       127:14,18        hours 32:3 49:4    impact 162:9
  110:16 128:15  180:16           help 77:7 89:6       49:5,8,8 54:14   implemented
  128:20 133:4  handwritten         102:17 119:5       56:17 157:15        117:19
  134:24 135:7   29:11 33:6       helping 95:4         158:5            implied 143:1,3
  175:3 187:6    47:25            hereinafter 4:4    huh-uh 5:20        implying 44:1
gun's 132:1     Hang 46:18        hereunto 191:17    Huron 2:5          important 50:13
gunpoint 127:11  179:14           hey 141:10,25                            159:20 165:12
guy 142:16,17   happen 48:18        145:8 147:22              I            173:22
  143:10 158:19  111:19 142:12      154:18           icy 24:20 25:3     improved
guys 49:17      happened 28:7     hidden 135:14      idea 88:22            162:21
  142:10,15      36:20 59:14      high 19:9,19         121:15 123:7     improvement
  158:17 164:11  75:7 79:4 84:9     20:8,12 23:18      137:25 170:15       33:20,24 34:3
  177:20         86:21 95:21        42:2,6,10,11     ideal 31:1 146:1      39:21
                 107:11 111:4       42:19 43:13,16     187:20           in-service 40:11
       H         111:18 121:24      44:4 45:2        ideally 30:22      inaccurate 28:3
habit 51:19      123:8 130:19       124:5            identical 133:16   inadvertently
halfway 27:16    152:14 153:11    highlighted          133:17,19           149:24
hammer 132:21 happening 37:13       42:24              135:22           inasmuch 15:18
hand 7:22 9:20   111:16           highway 24:23      identification     incapacitate
 16:6 32:7 41:6 happens 142:11      97:15,20 131:2     7:25 9:10 16:4      109:22
 66:21,24 67:15 hard 24:6 50:1      131:15             41:4 46:1,15     incapacitated

                         Hoffmaster & Barberic, Inc.
                              (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 60 of 81. PageID #: 211

                                                                                  Page 202

  88:22               60:18 61:19      inferred 142:13    intended 59:24        111:7 120:16
inch 133:2            71:12,14 73:15     143:17,19          125:21 136:11       122:7
incidences            75:9 89:14       influence 152:13     150:3 182:16      investigations
  162:11 163:13       138:15 167:1     informant 121:2    intent 11:7           48:10
incident 7:9 12:4     174:21             121:11             79:11,14 136:5    involuntarily
  13:18,22 14:1     indicated 12:10    informants 52:7      136:8 150:7,11      20:22 21:4
  14:4 28:7 39:4      14:25 64:1       information          181:14            involved 7:9,11
  39:7,13 40:5        65:14 80:24        15:8 16:14       intention 60:9        11:25 17:19
  55:16,18 59:2       81:1 82:8          18:22 24:1,7       83:6                18:5,8,11 19:4
  91:13 92:15,19      108:12,25          27:11 28:14      intently 76:8         19:7,14,15,20
  111:1 112:1         109:7 117:16       33:3 50:8        interaction 7:17      20:11 21:19
  115:1,3 119:21      125:11 127:3       52:25 53:3         137:6               22:20,24 23:2
  120:13 121:22       136:23 137:21      54:24 58:12,25   interchange           23:3 25:12,24
  130:4,6 132:6       138:24 139:5       87:7 93:2          149:17              26:4 42:14
  133:13 135:24       141:24 143:9       100:23,23        interdiction 48:9     55:16 59:23
  136:2 140:15        144:14 147:11      102:25,25        interested            91:13 92:19
  157:2 159:23        149:22 156:25      104:4 111:15       191:15              93:8,14 98:19
  160:10 161:9        157:4,20           160:1            interior 133:3        99:2 102:13
  162:8 166:12        159:24 160:23    informed 180:7       134:22 135:14       111:1 119:16
  180:12 182:23       169:4 184:19     initial 109:8        135:18 171:2        119:17 120:15
  183:23 184:16     indicates 42:16      122:12 123:21    interpose 11:2        120:25 121:19
incidents 11:25       43:13 134:21     initially 62:8     interpret 107:18      121:20 122:8
  101:17,17           148:20 165:22      64:20 94:13      interpretation        122:11 140:20
  102:3 162:23        181:2              109:1,16           80:1                143:2 148:17
include 42:13       indicating 27:17     112:12 158:21    interrogatories       153:14 159:22
  100:15 101:7        107:23 131:25    initiating 44:9      10:10 11:20         160:6,19
  104:13 145:11       133:11 134:8       44:11              15:14 100:13        166:11 181:21
  173:2               139:11 142:21    injuries 129:12    interrogatory         182:22 184:7
included 23:1         165:24 168:16      159:4,7,9,9        11:14,22 14:20    involvement
  74:14 122:14        171:1,11,13      inquire 113:22       14:20 26:23,24      13:18,22 18:1
includes 102:25     indication 106:5     186:14           interrupt 43:9        18:17 19:15
  127:9             individual 21:9    inquiring 154:5    intersect 95:2,19     40:4 112:1
including 21:24       22:14 29:23      inside 60:22,25    Interstate 94:9       118:14 120:12
  136:8 151:21        35:18 48:23        62:3,4,10        interview 8:16        129:5 159:5
  156:10 171:20       104:25 105:4       66:17 82:18        8:20 54:1,16      involving 11:21
incoming 154:17       117:3 151:13       124:15 131:3       54:19 55:2,25       16:21 59:4
incomplete 52:5     individual's       inspect 92:14,17     58:12,17,20         115:16 122:2
inconsistent          151:18           instance 39:1        59:5,8,10           125:14 130:7
  180:11,18,19      individually 2:2     40:14 185:8        63:21 138:21      issue 138:18
  180:23 181:1        14:6 30:7        instances 25:21      138:25 156:16       162:15
incur 48:21         individuals 22:9     151:12 182:24    inventory           issued 91:23
incurred 49:5         35:7,9,14          183:3,6,9,13       129:17              132:16 138:11
indent 115:16         56:16 142:21     instruction        investigated          138:20
independent           154:7 163:2,5      15:11 16:16        115:3             issues 160:23
  178:2 179:2         163:8,11           157:8 158:14     investigation         161:8,17 162:5
INDEX 3:1           induced 101:10     instructions         8:18 54:7
indicate 17:18      inference 144:16     16:12              74:15 92:15              J


                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 61 of 81. PageID #: 212

                                                                              Page 203

jacket 120:1        188:19            20:15,20,24       169:25 170:18       11:24 12:4
jail 57:3 151:13                      24:3 25:4,6,8     173:22 174:4        13:22 115:1,16
  151:15,16,21             K          25:25 26:2,3      176:11 177:12       182:22
  151:25           keep 18:7 19:6     26:11,13,17       180:6,13          lawsuits 159:15
James 2:14           20:4,4 44:4      28:17 34:18      knowing 44:2       leaning 107:6,21
  15:22              48:23 49:2,6     35:7,12 36:21     107:1,1 111:14      108:23
Janowski 153:13      85:22 138:1      38:12,14 42:13    111:15,18         learning 49:20
  157:8,20 158:5     187:18           53:14 55:10,14   knowledge 8:25     leave 25:7
Jason 1:10,13      keeping 24:6       56:10,19 58:3     12:16 14:21         110:20,23
  2:14 4:1,10      keeps 135:12       58:4 60:16        15:2 29:12          111:2 112:22
  5:25 7:24 9:9    Kelley 2:14 60:2   65:9 71:25        56:20 92:8,17       115:3 125:4,8
  16:3 41:3          60:5 67:6,19     72:8 73:11,12     93:7 122:17         125:16,22
  45:25 46:14        68:9,18 70:15    74:7 76:11,15    known 114:16         161:22 162:3
  103:9 189:3        70:24 76:9,24    76:16,17,23,24   knows 8:9            176:1
  190:20 191:5       77:4,18 81:12    77:8,23,25        153:15            leaving 125:21
jeans 119:24         81:14 82:1       78:1 79:21,23    Kobak 2:14           127:6
jimmy 67:17          83:5 84:11       85:1,3,5,22       15:22 34:16       led 120:14 122:1
  68:7               93:14 94:1,13    86:1,1 87:4,18    35:1,8,19         left 66:18,21
job 30:17            95:10,23 99:9    87:23,23,25       53:15               67:15 68:5
Joe 8:4 9:23         99:13 109:22     88:21,24 89:7    Kobak's 27:9         69:23 78:18
  42:22 45:9,17      110:2 130:15     89:7,8 90:8,12    32:6 36:7,14        79:5 80:5,12
  46:21 103:3        137:19 141:3,9   90:15,22 91:17    36:25 38:18         99:13 103:18
  176:1              141:13 142:8     92:12,23 93:23    39:2,9              104:4,14,22
join 94:4            142:20 167:23    96:7,13,16,19    Kristine 1:16        105:13,14,17
joined 94:7,8,19     167:24 168:12    96:21,23 97:3     191:4,21            105:20 109:4
  94:23,24 96:8      177:10           97:18 100:12                          123:24 161:6
Jordan 2:10        Kelley's 68:20     101:18 102:4             L            161:10,20
Joseph 2:4 4:20      68:23 69:6,19    104:5,8 105:7    lack 125:13          167:9 168:12
  41:9               70:2,18 71:1,4   107:7 110:13     lady 155:9           170:1,22,23,24
jovial 164:22        71:9 76:12,13    110:16 111:4     lane 131:1,1,3,3     170:25 171:2
Jr 2:3,8 116:7       76:18,18 77:20   114:13,18          131:7,8,10,13      176:3
jscott@ohiow...      78:3 99:18,23    117:16,17          131:17,17        leg 94:16
  2:7                104:23 105:1     120:22 121:21      149:3 150:13     legal 11:15
Judge 1:6            138:2,6 167:9    122:12 125:23      167:11,25,25     length 66:12
judgment 12:12       169:16           129:11 130:10      170:20             165:16
  162:18           kind 88:12 89:16   131:19 133:8     lanes 167:20       let's 18:23 19:17
July 27:24           111:25 157:5     134:2 138:3,4    laps 126:7           40:25 44:3
jumping 116:10     knew 19:13         138:7 139:15     laptop 130:10        133:12 148:10
juncture 128:10      81:23,25 85:23   139:21 143:17      171:19             162:22 164:16
  170:14             85:23,24 89:8    144:19 151:1,9   large 124:7          166:18 168:19
June 10:14           93:8 121:16      151:10,11          126:8              168:22 171:10
  15:14,19           152:6,8 177:12   152:9,11,21      lasted 97:12         172:11
jurisdictions      know 5:4,14        154:1,2,5,8,9    late 16:19         letter 39:25
  158:24             6:21 8:10,23     154:22,24,24     law 2:4 6:13       level 19:15
justified 188:18     12:14 13:7       155:19 158:8       98:20 125:14       101:16 102:10
justify 188:3        17:7,10,20,24    162:23 166:7     lawn 25:9            108:10 132:23
justifying           18:16,21 20:7    167:13 168:17    Lawrence 11:22       132:24 133:1

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 62 of 81. PageID #: 213

                                                                                Page 204

   134:7,9,16        LLP 2:10           lose 112:18       manpower 162:4      11:24 12:4
   135:2,5,10,11     location 85:20     losing 73:10      March 4:23 8:20     13:15,22 14:11
   135:13,15           86:4 123:19      lost 24:13,14      9:17 22:21         115:1,17
   174:12              187:20           lot 24:2 49:1      23:7 54:8          119:11,17
levels 133:19        locks 133:5          51:13 86:24      55:25 56:17        120:14 121:1
   135:23 137:2      Lodge 2:20           116:9 120:20     58:12 59:7         121:11,14,20
lieutenant 36:6      long 6:8 16:13       122:14 123:18    63:21 82:8         121:23 122:2
   36:13,23 37:3       48:16 51:14        124:11 125:5     86:19 104:20       122:18 124:14
   37:5,9,9,14,20      52:7,8 60:12       125:17,21        158:3 182:21       124:21 125:4
   37:24 38:1,2,4      90:22 96:16        127:7 159:19     183:23             127:6 128:25
   38:6,6,15,20        98:5,7 110:22    lots 87:3,3       Marcus 2:9 4:21     129:13,20
   39:4,8,17           115:8 120:22     loud 83:4 88:14    116:2 177:22       159:3,23 160:4
   47:20 124:1,2       123:6 143:14       146:15,21        188:9              160:7,10,22
   124:24 125:18       143:16 146:13      147:3           marcus@jord...      161:19 162:23
   125:25 127:13       156:21 159:10    louder 79:23       2:12               163:25 182:23
   183:17              161:20           low 19:9 73:10    mark 7:22 15:25     184:19,20
lieutenants 35:5     longer 80:8        lower 63:6         17:24 18:22        187:24 188:8
   36:5                115:5 118:6,15     107:14 108:3     41:1 46:3,11       188:13,17
life 81:12             156:9 162:1      LP 2:16            105:17,19         McKissic's
light-weight           185:14                              172:11 173:9       123:3 126:19
   119:25            look 6:22 8:2,8           M           176:1,6 177:23     127:24 128:2,6
lights 60:21           9:16 16:8 17:2   M 1:16 2:15,21     177:25 178:24      128:23 129:17
   139:1               18:3 25:16,20     191:4,21         marked 3:9 7:25     183:16 185:3
limit 23:16            27:10 32:13      Madam 45:22        9:10,21 16:4,7    mean 18:13
line 50:25 51:24       41:12,13 44:3    maintain 76:25     27:8 32:5,7        21:21 28:24
   52:5 117:20         46:20 59:10       84:21             41:4,6 42:23       34:24 52:16
   151:14 154:1        75:25 76:3       maintained         46:15,16 54:2      64:24 80:20,21
   160:20 190:3        79:20 82:11       41:22 42:5        59:11 103:10       102:14 107:18
lined 159:17           100:14 106:2      48:10             103:12 105:25      112:2 119:22
lines 141:25           130:10 142:3     majority 20:10     171:25 173:5,9     137:10 145:18
   154:7 159:6         159:8             20:25 23:1,3      189:4              147:20 151:2
listed 178:11        looked 23:15        92:11 170:25     marker 96:7,9       162:11,17
listen 140:13          47:8 62:4        making 65:19       96:19,22           187:16
   154:10 156:22       73:10 75:20,22    111:21 125:19    maroon 24:3        meaning 23:14
   157:21 158:7        79:24 106:2,7     125:19 151:18    material 133:2     means 5:21
   158:16,17         looking 27:10,11   male 24:3          158:10,11          13:11 17:9
listened 7:5           46:4,5 51:4      man 162:16        materials 6:24      20:23 26:1
   150:18 156:15       59:18 61:19      maneuver 67:2     matter 4:11 18:2    118:13 129:11
   182:10              62:1 67:21        67:17 68:7        28:8 60:16         136:14 141:20
listening 24:8         69:23 75:10,18    99:7              113:25 119:11      182:16
litigation 11:21       75:19 76:6       maneuvered         138:9 140:16      meant 98:25
   116:4 120:14        77:3,9 80:25      99:9              160:7,22          measurements
   121:23 132:6        103:22 107:22    maneuvering        179:19 184:20      107:1
little 52:21 93:12     126:2 168:13      90:4             matters 160:6      mechanism
   107:21 116:11     looks 103:18       manner 67:2       mayor's 138:9       135:6,23
lives 162:13           132:20 133:1,4    83:5 87:24       Mazanec 2:16       media 56:13
LLC 2:4,21             135:17 165:22     160:3            McKissic 11:22      172:23

                              Hoffmaster & Barberic, Inc.
                                   (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 63 of 81. PageID #: 214

                                                                              Page 205

medical 89:5,12     63:20 64:19        88:18 89:1,7,9    63:3,5 74:5       122:11 147:1
 89:15              103:10 104:18      90:3,4 91:6       75:3 76:9         154:17
medications         113:22 114:25      102:4 103:17      77:16 78:3,7    needed 50:8,9
 101:8              115:20 116:2       104:2 109:18      90:3 118:6      needs 63:14
Medina 23:22        165:18 166:24      109:19,23         169:12          never 16:18
meet 6:23 14:3      173:17 176:10      110:4 112:8      multi-jurisdict... 17:10 34:4
 30:23 34:11        179:17 181:13      118:16 119:4      155:3             39:20 51:20
 35:17,19 36:5      184:22 189:4       124:9,12         multi-jurisdict... 60:9 76:8,10
 36:12 37:20        190:20 191:5       125:18 126:6      12:5              88:9,11 93:5
 38:20 39:4        Miller's 172:2      126:12 131:24    multi-lane 131:2   98:11,12 110:9
 53:15             mind 61:9           137:7,20 143:8   multiple 38:14     110:9 143:5,18
meeting 31:19       116:11             145:14,17         74:12 91:15       145:8 147:18
 34:9 39:8         Mine 167:18         153:23 154:3      139:1 155:2       147:21,24
 47:22 54:5        minimum 111:6       160:21 169:12    mumbles 51:10      148:19 152:21
meetings 47:9      minor 112:24        170:3 177:12     municipal 138:9    152:25 184:23
meets 63:7 186:2    118:22             183:19           MVA 25:17 26:1   new 49:16 52:20
memory 22:19       minute 32:9        moments 8:2        26:12             142:16,17
mental 159:25       41:12 46:20        61:4 72:19                          143:10
mention 13:1        140:7 165:20       97:12 103:2              N        night 6:7 23:1
 27:3 81:21         171:15            money 124:7       name 4:20 5:24     37:4 38:2,4,7,9
mentioned 7:21     minutes 45:18      monitoring 91:1    54:11 116:2       38:16,20,20
 100:14             72:6 90:14        month 100:22       121:17 124:17     133:13 135:23
met 33:14 37:14     156:11 165:16      110:24 111:10    narcotics 48:8     155:1,2
 37:23 123:17       166:25 167:1,5    months 100:21      48:10,22 49:1 nine 112:22
mic 51:14,16        179:1             moot 161:7         49:19 50:4,16     122:18 129:1
 112:12,16,18      miscalculated      Moran 8:17 54:6    124:7 126:9       161:18 162:16
 112:20,25          21:22,25 22:3      55:3 59:14       narrative 55:9     165:14
 113:2,6 147:6      22:7               63:21 138:21      55:13,16,19,22 NINTH 1:23
microphone         mischaracteri...   morning 56:17     narratives       nod 5:19
 147:2              17:5 57:16         93:19 165:23      153:21          non-compliance
middle 60:19        58:15 144:19      motion 118:15     near 23:10 24:13   101:6,11
 80:25 103:21       149:6 180:2        139:17 148:25     39:8 123:23     non-verbally
 149:25 164:7      misdemeanor        motor 25:12,23     129:25 130:11     107:19
 180:10             42:14              26:4,9 41:24      169:7,8 180:10 normal 48:24,25
mile 96:7,9,19     misperceive         46:23 47:2        185:12 186:22     112:20
 96:22 97:13        102:10             117:6 118:18     nearly 167:10    normally 49:5
miles 96:13        missing 145:8      motorist 41:18    necessarily      north 23:12 95:2
Miller 1:10,13     mistake 22:3        118:7             31:21 49:15       95:13 96:1,11
 2:14 4:1,10,20    misuse 154:14      mouth 51:15,16     93:23 101:2       97:1
 5:4,25 6:1,19     mix 101:1           51:20             102:13 142:12 northbound
 7:25 8:11 9:10    moment 16:7        move 95:4 99:12    150:1 161:11      23:24 24:4,13
 9:15 10:8,25       68:16,23,25        107:18 128:5      183:7,11          24:16 94:13,16
 11:19 16:4,6,9     69:10 70:19        130:6 156:6      necessary 77:25    95:10
 27:23 28:22        71:1 74:18        moved 76:13        102:11,19       Northern 1:2
 32:13 41:4,6       79:13,19 81:10    movement 77:24    need 13:2 45:10    4:14
 41:13 43:12        81:15,18,25        87:15 118:3,9     102:10 109:17 Notary 1:16
 46:1,15,16         82:4 86:14,23     moving 62:13       113:18,18         146:25 190:24

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 64 of 81. PageID #: 215

                                                                            Page 206

 191:4,21             104:11 113:17 officer 1:10,13       162:9,19       okay 5:4,16,21
note 173:21           117:11 129:6    4:1,9,20 5:4        163:12 165:18   6:1,5,13 7:4,7
 190:2                144:18 149:5    6:1,7,19 7:24       166:11,17,24    7:10,16,21
notes 47:25           180:1 188:4     8:11 9:9,15         170:12 172:2    8:11,15,23
 49:22 50:22        objections 3:17   10:8,20,25          173:17 175:18   9:15,20,24
 51:3,25 52:11        11:4,9          11:19 16:3,6,9      176:10 179:17   10:1,13 11:8
 53:6               obligations       19:18,24 20:12      181:5,13 184:1  11:19 12:18,21
notice 132:1          119:2           20:16,21 22:23      184:6,21,22     13:2,15,20
 177:9              observation       22:24 24:17,18      186:10,22       14:6,8,16,19
notification 31:8     126:3           25:14 26:6          187:18,23       14:25 15:18,24
 31:12 54:11        observe 61:24     27:23 28:22         189:3 190:20    16:19 17:12
notified 31:17        63:23 99:1      29:9 30:1,4,5,7     191:5           18:9,18,23
November            observed 66:20    30:23 32:13       officer's 119:2   19:17,23 20:7
 191:22               72:13,18,19     35:22 36:3,8        166:14          20:10,25 21:7
number 4:15 5:1       78:23 124:6     38:10 39:23       officers 6:23     21:14,18 22:11
 9:21 11:23           126:6,7         41:3,6,13           7:11,17 38:21   22:13,17 23:5
 14:20 17:17        observing 63:9    43:12,23 44:4       40:12,18,22     23:25 24:10
 19:2,9,19 20:9     obtain 56:4       44:10 45:25         42:6 44:12      25:11,16 26:16
 22:10 25:23        obtained 56:11    46:3,14,16,22       55:15 59:23     26:21 27:6
 26:23 90:13        obviously 91:8    48:4,6 49:23        81:22,23 83:17  28:2,11 29:2,6
 101:17 102:2         137:19 143:1,3  51:7 52:2,18        83:21 84:20     29:14,19,21
 116:20 132:14        143:5           53:7,17 55:12       91:13,18 92:8   30:8,19,22
 165:8,10,24        occasion 37:8     55:19 56:5,7        92:9,18 93:7    31:12,21,24
 167:24,25            50:19           57:13,20 58:8       98:8 102:9      32:5,10 33:11
 173:12 175:24      occasions 37:19   59:2 63:20          117:2,3,19      33:22 34:5
 179:12               38:8,15         64:19 70:18         121:7 122:4,8   35:7,17 36:12
numerous            occupant 74:14    71:4 78:2           122:11,13,19    37:2,7,12,19
 140:19               124:22          81:22 85:17         122:23 125:12   38:5,11,13,18
                    occupants 24:4    87:16,19 90:10      129:24 130:4    39:12,19 40:3
        O             44:2 74:15      91:23 99:10,11      132:16 140:20   41:17 42:1,4,9
o'clock 54:14         84:13 124:19    101:13,21,24        140:23 142:2    42:16 43:18
  93:19               124:20 146:7    102:18,21           144:3 146:8     45:3,7 47:5,18
O'Deens 36:22         146:12          103:9,12            148:17,19       47:21 48:2
  37:9 39:4         occupied 25:8     104:18 105:2,5      158:12,24       49:11,22 50:2
  47:17 48:5        occur 31:13       108:12 111:1        182:11 184:7    50:21 51:18
  49:23 51:7          147:15 159:11   112:7 113:9,22      185:13,18       52:9,22 53:6,9
  52:2,18 53:7      occurred 8:20     114:25 115:14       186:21,24       53:14 54:1,18
oath 8:24             23:6 50:18      115:16,19         Oh 1:23 10:17     55:7,10,24
obedience             69:22 70:10     116:2 119:14        11:6 39:18      56:3,7,24
  101:11              78:25 79:1      120:9,11            67:24 177:21    58:11,23 59:10
object 42:22          104:7 112:15    127:12 129:14     Ohio 1:2,17,19    59:20 61:9,23
objection 11:2        114:7 120:13    129:23 131:19       2:6,11,17,22    62:3,9 63:8,16
  11:13 15:6          123:3 147:18    132:14 139:19       4:15 24:22      64:13,18 65:4
  16:11 17:4,21       153:19,23       139:23 145:16       94:9,11 97:15   65:10,23 66:2
  19:10 54:20         180:18          146:17 149:12       97:19 131:15    66:9,20 67:1,5
  57:15 58:14       office 29:18,19   153:2 154:9         191:2,4,17,22   67:9,11 68:1,5
  70:4 86:6           191:17          156:14 157:5      OIC 38:16         68:11,13,17,22

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 65 of 81. PageID #: 216

                                                                            Page 207

 69:5,15,21         136:23 137:12      109:1 110:14     ordered 183:12   52:5,8
 70:1,16,25         137:15,17          110:17 136:11      183:15 184:22 paragraph 59:16
 71:3,22 72:7       138:11,19,24       139:6,14,15,16     188:14         59:18 60:19,20
 72:12 73:12,15     139:5,10,24        155:22 174:21    OSP 24:22        64:19 67:20,21
 74:4 75:6 77:2     140:3,6,17         175:2              100:17         69:11 70:8
 78:10,25 79:10     141:2 142:19     opening 64:10      outcome 48:16    71:13 73:15
 83:24 85:1         143:8 145:21       64:15,15         outcomes 143:20  75:14 80:25
 86:3,17,21         148:23 150:10      109:12 136:10    outfitted 119:20paragraphs 46:5
 87:21 88:23        151:16 152:20      169:21 177:5       120:2 131:21  parallel 167:10
 89:10,18 90:8      156:22,25          177:17           outline 165:21  parent 2:2
 90:13,16,22,25     157:10,16,24     operate 131:16     outlined 116:3  park 83:13
 91:8 92:4,6        158:4 160:14     operated 176:21    outs 140:1       169:24 170:4,9
 93:11,18 94:7      160:22 161:13    operates 147:2     outside 18:8     170:11,18
 94:11,19 95:15     162:15 164:2     operating 12:4       40:14 65:8    parked 126:15
 95:25 96:3,11      166:5,9,11,18      24:5 49:14         69:22 70:11   parking 52:23
 97:3,14,25         167:4,11,17,19     120:7 124:14       71:5 131:17    123:18 124:10
 103:21,24          168:2,20,22        131:7 147:6        147:5 162:25   125:5,17,20
 104:15 105:12      169:4,15,20        152:13 163:2,9     188:15         127:7
 105:19 106:1,5     170:5 171:8        167:21 170:20    outweigh 21:13  Parkway 2:22
 106:17,23          172:10 173:15      177:1            overlooked       95:7,19
 107:12,24          174:7,12,15,20   opinion 30:9         112:25        part 12:4 33:6
 108:1,5,25         174:24 175:14    OPOTA 185:6        overshot 24:19   50:14 51:10
 109:15,24          175:21 176:15    opportunities      overtime 48:21   52:22 53:4
 110:6,11,13,16     176:20,24          48:17              49:6           55:23 70:22
 110:19,22,25       177:3,9,21       opportunity        overwhelming     73:25 92:14
 111:12,24          179:21 180:7       9:15 81:11,14      89:3           94:16 96:4
 112:11 113:15      180:15 182:3       82:6 101:24      OVI 152:12       100:15 107:4
 113:19 114:8       182:20 183:3       115:22 128:5     owner 52:19,22   108:3 111:18
 114:21,25          186:8              140:13 151:17      52:23,25 53:3  112:13 120:7
 115:8 116:18     oldest 17:1          153:1 154:16     owner's 52:25    122:13 126:22
 116:20 117:6     once 37:13 91:3      162:2,3,5                         145:12 148:2
 117:15,22          117:19 118:18      176:8 177:14             P        151:21 169:13
 118:25 119:10      118:22 125:3     opposed 5:19       pack 112:12,16   176:11 181:24
 119:13 120:2     ones 48:2            38:9 64:14        112:18,20       182:3
 120:12 121:4     online 29:15         101:22 126:4      113:1,2,6      partaking 95:6
 121:22 122:4       33:2             opposite 126:1     page 10:24      partial 107:21
 122:22 125:3     open 71:15 76:1    optimistic 90:2     14:20 33:9,10 partially 77:23
 127:3,23           79:5,18,19,22    order 2:20 16:25    33:18 42:1     participation
 128:12,22          104:8 150:4,11     83:16,20 84:3     54:10 59:10,19  113:4
 129:4,16         opened 64:14         84:5 134:13,17    64:19 67:21    particular 11:20
 130:18,23          71:18 72:1         141:18 142:9      69:11 71:13,14  14:4 23:9
 131:14,19          75:9,18,19,25      142:13 143:19     81:1,1 190:1,3  28:15 34:12
 132:4,12,19        76:2 78:10,15      143:19,22,22     PAGES 3:2        35:23 36:9
 133:8,11,16,24     78:21 79:2,11      143:23 144:16    panels 137:25    40:5 47:10,16
 134:3,17 135:5     79:14 105:5,7      180:14 183:22    paper 38:23      48:2 105:16
 135:16,21          105:10,15,21       184:20,23         52:21 147:1     120:12 121:9
 136:1,8,13,18      106:3,8,20         187:25 188:16    paperwork 49:2   121:22 123:14

                           Hoffmaster & Barberic, Inc.
                                (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 66 of 81. PageID #: 217

                                                                                  Page 208

 132:19 133:14      pause 104:3         161:22              96:3 108:8          189:2
 144:2 145:24       pay 152:23         perpendicular        109:10 136:6      plan 33:20,24
 154:25 161:9       paying 79:12        176:20              136:15,24           34:3,6 39:21
 165:9 172:21        124:7             person 44:25         146:22,23           44:8 123:21
 176:6              Pearl 23:10 95:1    45:1 62:14          150:7               127:4,5,8
particularly         95:2,11,13,18      81:25 85:25       pickup 124:4          136:23 148:2
 22:25               95:19 96:2         86:2,3,4          picture 104:6         156:1
parts 61:23          123:23             146:10,15           107:5 167:15      planned 44:9
party 191:14        pending 4:13       personal 50:13     piece 52:21           120:23 124:11
passed 61:4          116:15             91:24 92:4,9        56:12 172:21        159:16
passenger 61:6      people 90:3         92:14,18 161:8      178:1,4           planning 120:20
 62:23,23 64:21      162:11            personally 116:6   pieces 165:14         159:20
 81:19 86:25        perceived           120:25 160:12     pillar 63:3         play 117:23
 99:9,22,22          180:13            persons 86:4,4     pin 73:17             166:12 168:22
 107:9 109:21       percent 63:12       127:11            place 21:13 44:9      175:6,7
 121:17 124:23       107:25            pertinent 117:10     44:13 82:17       played 176:13
 125:3,12,15        perfectly 172:10   Phillips 2:21,21     98:12 106:25      Player 172:23
 126:15 127:13      perform 41:24       9:22 10:1,4         163:15 187:17     playing 168:2
 127:14 128:13       42:6 48:17         41:8 103:15         187:21 191:10       171:19 176:15
 128:19 129:24       74:16 83:8,18     Phillips@fhpl...   placed 163:23       please 4:7 5:8,13
 152:12,14           83:22 98:9         2:23                183:5 188:17        5:18,23 7:1 8:2
passenger's         performance        phone 56:2,10        188:19              10:17,18 13:12
 85:12 99:18         28:25 29:3,14      56:15 57:6,14     placing 102:9,18      15:12 27:19
passes 71:25         29:23 30:9,24      57:22 58:2,4,9      185:3 188:2         32:9 41:12
path 76:13,19        31:4 32:5          59:4 91:13,23     plain 66:16,18        46:12 47:5,24
 77:5,6,19 78:3      33:19,23 34:3      91:24 92:2,4        67:15 68:5          49:25 51:9
 78:5,7 109:18       34:6 35:21         92:14 150:17      Plaintiff 2:8         52:4,15 55:24
 127:6 177:11        36:7,14 37:15      151:13,18         Plaintiffs 1:5,15     67:12,24,25
Patricia 1:6 4:16    37:21 38:8,21      152:2,20,22,24      2:2 4:3,22          68:1 73:22
patrol 24:23         39:5,21 47:8       153:1 154:4,6       116:6 165:6         79:10 111:12
 48:7,22,24,25       47:11 53:16        154:15,17,19      Plaintiffs' 3:9       116:16 123:9
 49:3,9,17,18        112:6 113:9       phones 57:1          7:22,23 8:15        167:23 174:6
 92:9 97:16,20       115:13,15          91:16,16,17,21      9:8,21 11:1         188:12
 131:15 158:11      performed 82:14     92:9,18 150:25      15:25 16:2,7      plural 85:25
patrolman 120:4      89:12              151:7,9,10          16:10 25:16       Plut 81:22 89:23
 142:12             performing          152:6,8,9,23        26:21 27:8          90:4,10 99:11
Pauley 2:2 56:21     25:13 40:15,17     153:24 154:1        32:8,14,17,20       105:2,5 139:23
 59:5 60:25          40:21 46:9        photo 103:14,17      32:23 33:4,23       143:13,14,17
 85:10 107:22        89:15 93:21,23     103:22 104:12       34:10 36:16         166:11,17
 108:14,22           181:21             104:12,16,19        41:2,7,14 42:1      178:5
 137:22 154:6       period 32:17,21    phrase 109:9         45:24 46:4,7      Plut's 166:10
 156:15 159:1        32:23 90:8         118:10              46:13,17,22       point 20:18 23:4
 179:19 180:15       111:2 115:5       physical 65:24       47:3,7 51:7,25      25:7 59:16
Pauley's 56:2        118:5 174:7        74:22 99:1          53:6,11 59:11       62:6,12 63:9
 57:9 106:10        periodic 28:24      129:12,15           103:8,13            64:6,22,25
 180:8,21           periods 34:13       159:4,6,9           106:18 113:25       66:17 67:22
Paully 56:16        permission 57:9    physically 74:24     176:7 179:8         70:2,5,6 72:24

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 67 of 81. PageID #: 218

                                                                                Page 209

 73:5,8,20          44:15,24 45:3       85:16 87:16        89:1             produced
 77:16,18 83:7      45:6 111:5          125:14            printed 33:1       173:11
 83:7 88:17         114:20 116:22      post 35:18 185:8   prior 6:16 8:12   production
 89:14,20 91:8      116:22 117:1,9      185:12,18,23       11:21 22:22,22    165:5 172:19
 95:16 97:4         117:23,24           186:1,23           23:6 44:11        173:12 178:8
 103:25 120:8       119:1,3 136:1      posted 23:9         58:12,20,22      projector 130:9
 120:10 126:18      142:3 151:10       posts 185:8         59:5,7,23        promote 101:13
 126:18 127:21      159:8              potential 145:4     64:10 72:12      promoted 35:13
 128:15,18,20      pop 133:8           practice 38:19      75:25 79:20       36:23
 129:1 131:14      portion 63:6         74:19              86:12 87:19      proper 187:9
 139:16 141:2       122:1 133:3        practiced 40:17     90:4 120:13,22   prosecutor
 150:18 155:25      140:25 160:2        40:21              121:1,19 122:8    48:17
 156:22 161:7       165:21 166:13      precedent           124:18 125:7,9   protesting
point-by-point      174:16 175:21       147:13             125:16 130:19     141:20
 146:12             176:6,25           prefer 164:9        130:22 131:14    protocol 110:25
pointing 168:13    pose 84:14          preference          136:9,18 137:1    111:3,8 160:23
 168:15            posed 84:11          164:14             138:5 147:8,15   protocols 118:17
points 171:23      position 6:5        preparation         148:21 150:18    provide 28:6
pole 146:6          11:15 23:13         6:20 54:24         154:14 155:19     56:7 57:21
police 1:18 2:20    35:8 65:15         prepare 7:1         156:16,20         154:11
 4:9 6:2,6,9,17     66:11 78:19,22      54:18 55:2,25      157:21 172:16    provided 10:9
 13:17,21,25        95:20 105:4,9      prepared 54:5       175:22 176:8      28:11 56:3,5
 15:16 16:22        105:14 106:19       83:13 124:11       176:15 180:22     57:13 58:11
 17:9 25:13         106:24 108:21      preparing 56:1      181:3             187:8 189:4
 26:6 29:9 34:7     126:25 127:19       137:20            priority 50:10    provider 159:25
 35:10,22 36:3      143:25 146:8       preprinted 33:2    privacy 114:2     proximity 66:4
 36:6,8,13          181:14 182:25      presence 76:10     privilege 4:21     81:2 82:10
 37:10 39:9,22      185:1 188:2,8       80:6              probable 143:24    91:1 157:16
 41:22 42:6        positioned 77:4     present 24:12       144:2,4           163:16,24
 53:16 56:18,25     81:6 104:25         30:13,15 54:22    probably 164:4     183:6,8,10,12
 91:7,9 93:15       182:24              56:23 153:16       164:6             183:15,22
 93:22 111:22      Positioning         pretty 24:20       problem 83:10      184:19
 112:7 113:9        182:15              50:4              problems 101:9    psychological
 115:14,15         positions 139:11    prevent 181:17      162:7             159:10
 117:1 120:3        186:9,22           prevented          Procedure 1:15    public 1:16 2:11
 122:15,23          188:14,16,18        113:16 114:11     procedures         28:12 190:24
 151:5,7 152:9     possession           114:24             42:17 43:14       191:4,21
 154:2 155:7        129:20             preventing          46:8             pull 44:1 71:16
 161:5 162:19      possibility 119:7    181:25 182:17     proceeded 23:13    77:4,25 79:15
policies 41:21     possible 26:15      previously 27:8     23:23 96:1        80:3 136:5
 44:20 47:1         31:3 36:17          32:7 177:10       proceedings        143:25 146:5
 116:21,25          50:8 81:24         primarily 29:22     16:21 17:3        172:7
 117:8,18           82:2 106:15         31:25 116:21      process 29:2      pulled 76:19
 118:21             143:20 165:2       primary 18:14       43:24 49:16       82:17 107:2
policy 15:21       possibly 12:5        18:25 19:18,24     179:11 191:7      118:12 125:25
 41:18,23 42:5      18:24 39:2,3        20:12,16,21       produce 185:15     126:18 135:7
 42:16 43:20        50:15 59:2          21:19 23:2         187:5            pulling 21:11

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 68 of 81. PageID #: 219

                                                                           Page 210

 87:2,16          pushed 135:7      130:12,13         11:11 13:9         185:14 187:5
pulls 77:18       pushing 135:18    136:3 139:24      15:6 16:11       reaction 129:13
 146:2            put 24:6 56:12    150:16 159:21     17:4,21 19:10    read 7:3 8:4 9:6
pulse 89:22,23     57:24 69:1,2     164:3 169:4       27:13,18 28:19     10:23 22:14
 89:24 90:5,6      70:23 80:3       171:18 172:2      32:10 40:7         27:18 43:8
 90:11             81:12,16 82:6    172:12 179:13     41:11 42:21        55:8 67:14
purports 41:17     83:13 107:15     181:6,9 182:20    43:4,7 45:8,14     68:2,3,10
purpose 100:18     107:17 123:19   queue 77:15        45:17,21 46:18     75:14 123:6
 126:20            126:25 153:18   queued 130:8       46:21 53:18,22     138:20 153:14
purposes 101:12    170:11 187:21   quick 181:9        54:20 57:15        190:1
 101:15 165:19     188:1,7         quite 43:11        58:14 59:15      reading 10:25
pursuant 1:17     putting 52:24     48:16 49:9        63:14 67:22        22:18 42:16
pursuing 95:10                      50:3 51:14,19     70:4 73:19,24      43:12 60:18
 145:19                   Q         52:7 79:8,13      75:13 77:11        67:13 153:20
pursuit 7:11      qualifications    81:24 87:6        86:6 103:3       reads 82:12
 17:14,19 18:3     18:17            106:9 123:6       104:10 107:16    ready 46:3
 18:15,20,20,25   qualified 191:4  quote 139:25       108:6 113:17     real 60:20
 19:2 21:3,14     qualifies 17:24                     113:21 114:4     realized 65:2
 21:20 22:16,20    42:10                  R           114:16 117:11      109:17
 22:25 23:5       quarterly 31:9  radar 23:14         120:18 129:6     realizing 62:15
 24:1,8,9,10       31:14 32:16      138:14            129:10 132:9     really 15:1 19:5
 44:24,25 45:6    question 5:9,10 radio 24:7 51:10    133:25 134:10      26:2 63:11
 55:5 59:23        5:15 9:7 11:3    51:20 59:22       140:7,11           66:9 90:15
 60:3,6 61:10      11:14 13:11      93:25 140:19      144:18,23          111:6 119:4
 61:12,16 83:17    15:7,12 16:17    144:3,5,25        148:8,11 149:5     143:22 161:7
 92:22 93:8,11     17:6 25:6        146:21 147:21     149:14,20          173:21
 93:14 94:2,7,8    27:19,21 28:20   147:25 148:16     151:2 155:16     rear 62:24 63:6
 94:12,17,20,25    43:8 53:19       155:4 182:9       156:2,7,17         72:18 73:1,3
 96:4,8,14,17      54:21 57:17,19   184:8,14          159:24 161:14      99:11,20,21
 98:16,18,19       67:12 68:1     radios 140:24       163:17,20          100:2 126:15
 99:2 112:13,15    77:12,13 87:5 rail 170:14 171:4    164:10,13,17       127:10 133:3
 113:4 116:21      87:6,8 102:23 raise 84:25 85:1     164:24 171:14      146:9 169:8
 117:3,9 118:19    114:10,23      ram 81:12           171:17 172:6       170:13 171:5
 119:1 130:12      116:13,15,17   rammed 76:25        173:4 177:21       186:2,3
 137:6 140:18      120:23 134:1     137:18            178:3,14 179:3   reason 82:13,24
 140:20 141:16     134:14 156:3   ramming 76:9        179:14 180:1       83:14 136:25
 142:3 145:2       160:2,9 161:15   110:3 138:2       186:13 188:4       146:6 162:6
 148:15 182:4      163:18,21      ramp 24:24,25       189:1            reasons 134:19
 182:22            178:18,20        96:2,9          Raskin's 164:22    recall 13:24 18:5
pursuits 18:5,7    184:18 186:16 ran 161:9,11       rating 49:12         21:18 22:8,9
 18:12 19:3,6      188:5,12       range 19:8 20:1 reach 137:17           23:5,17,17
 19:17,19 20:8    questioning     rank 157:18       reached 60:13        26:4,8,10
 20:10,13,15,20    117:20 151:14 rare 48:20           87:1 125:25        27:24 28:18
 21:1,9,18 22:6   questions 5:1   rash 23:8           137:16,18          35:13 36:24
 26:13 46:24       16:13 40:8     Raskin 2:15,16    reaching 79:1        37:5,13 38:22
 47:2              115:21 116:12    3:18 8:3 9:5,11   109:13 180:10      38:24 39:7,11
push 98:23         116:20 117:15    10:15,23 11:8 react 112:24           47:9,13,15,21

                           Hoffmaster & Barberic, Inc.
                                (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 69 of 81. PageID #: 220

                                                                                  Page 211

  48:4 49:22         58:6,16 59:4      references 111:5      40:1                136:15,24
  51:6 52:1,17       74:4,9 100:8        171:20            relation 58:17        146:18
  53:7,10 55:24      100:11,23         referencing 8:12      127:23            removed 12:19
  56:1 60:12,17      113:8 184:8         43:22 50:23       relationship          61:14,16 89:11
  61:2 62:12,15    recess 63:18          64:23 70:20         77:24               91:4 124:23
  63:1,9 64:5        103:7 113:20        176:14            relative 5:1 51:7     125:3,12 134:6
  66:1 68:11,14      156:12            referred 131:7        53:11 110:7         136:25
  75:5,7,17,17     recognize 102:12      139:12 179:11       113:8 115:16      removing 133:22
  76:2,5 79:4,8      178:17            referring 65:4        153:10 191:14       136:14
  86:12,16 87:11   recognized 61:4       122:12 138:2      relatively 124:5    repeat 70:23
  88:2,2,5,13        62:13 79:18       refers 112:3          133:7 142:16      rephrase 5:8
  89:9,10,21,21    recollection 19:3   reflect 4:8 108:7   relevance 158:25      116:14 129:9
  90:1 91:12         20:2 25:11,23       164:22 182:10     relieved 90:19        144:22 186:17
  97:9 98:22         28:15 35:15       reflected 11:22     reluctant 141:19    report 18:8
  99:6 101:3         36:18 72:4          34:1,10             141:22              22:18 55:8,23
  105:5,10,14        87:14 97:22       reflects 30:9       remain 128:12         59:2 138:19,24
  106:19 107:12      98:2,7 105:20     refresh 137:9         129:16            reported 26:2
  115:9,10           106:7 130:3       regard 113:23       remainder 164:3     reporter 45:22
  116:23 117:20      143:15 144:10     regarding 7:13      remained 82:14        103:4 172:10
  119:11,21          177:15              14:3 34:12          82:25 84:10       reporting 191:12
  120:17,21        record 4:8 5:21       41:18 52:18         128:25            reports 22:14
  122:4,7,10,20      5:24 9:13 20:4      116:21 130:12     remaining             48:3,11,13,15
  122:22,25          28:3,11 57:9        130:13 139:25       128:22 146:4        49:4 52:6
  123:2,13           103:6 108:7         140:19 144:25     remark 43:2         represent 10:8
  124:15,18          134:5 164:20        145:3 150:16        45:22               116:6
  125:11 128:16      164:21 166:19       151:10 153:6      remarked 46:1       representing
  128:17 130:16      166:22 172:15       182:20 184:15     remember 17:2         4:22 119:15
  130:18,25        recorded 56:22        186:21,23           24:2,17 28:4,9      124:2
  131:2,5,12         57:2 150:17       regards 15:15         38:22 39:12,13    represents 17:9
  133:13 136:18      152:2,7,8           86:21 112:6         47:19,25 58:5     request 28:12
  138:17,25          153:25 154:7        115:13,15           59:7 61:3 68:3      44:5 141:10
  139:3,18,20      recordings 57:21      116:5,15 117:6      79:10 86:13         165:5
  140:17 141:5,9     142:25 151:23       117:17 122:7        89:16,18 91:4     REQUESTED
  150:15,19        records 28:12         129:4 133:19        91:6,15,20          190:3
  154:20 156:14    recover 154:17        135:22 147:13       94:8 106:23       requesting 94:1
  157:11 158:8     reduce 101:16         172:19,22           112:23 113:1      requests 10:3
  160:8 161:19       102:2               179:19 180:20       115:8 124:17      require 134:5
  166:2 174:10     reduced 191:7         184:18 185:22       153:9,10          required 55:18
  177:15 180:11    redundant 116:9       186:9               156:16,20,21      resolution 13:15
  180:18,23        refer 86:15         regional 119:15       157:12 158:9        113:4
  182:25 183:2       87:11 131:1       regular 28:24,24      158:14 170:10     resolved 13:4
receive 112:11       139:2 144:17        38:19             remembered          respect 114:6
  113:11 115:14      165:4 172:13      rehashing 52:6        86:18             respective
received 15:1,9      179:8             reholster 110:8     removal 155:19        167:20
  15:15 16:15,19   reference 130:24    reholstering        remove 109:10       respectively
  28:23 36:3,15      173:17              109:25              134:8,15,17         167:12
  39:21,25 40:14   referenced 173:1    reinstruction         135:10,19         respond 160:2

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 70 of 81. PageID #: 221

                                                                                 Page 212

responded 18:14       140:13 158:8     risk 42:2,6,10,11    145:19          school 112:15
  18:19 24:22       reviewed 8:12        42:19 43:13,16    Ryder 2:16       Scott 2:4,4 3:4
  165:6               14:1 47:16         44:4 45:2                            4:7,19,20 8:1,5
responder 18:14       184:9            road 1:19 2:5,17            S          9:14,24 10:2,5
  19:1 21:19        reviewing 59:7       23:10,14 50:11    safe 187:2,10,17   10:7,17 11:6
responding          reviews 38:17        95:11,13 96:2       187:19           11:10,16 15:24
  19:18 20:12,16    revving 69:2         97:2 98:23        safety 101:13      16:5 27:15,20
  20:21 31:4          84:15,16,18        123:23 126:4        110:10 132:24    27:22 28:21
  122:13 183:4        85:6               155:15 162:6        132:24 133:1     32:12 40:9,25
response 5:19       RFP 165:8,10       roadblock 22:1        133:20 134:7,9   41:5,10 43:1,5
  28:12 101:7         179:12             40:15,18 83:23      134:16,19        43:10 45:19
  159:5 172:19      ride 152:17          84:7 96:20          135:2,6,6,10     46:2,11 53:20
  173:12 178:8      right 5:23 8:6       97:4,15,19          135:11,13,15     58:18 59:17
  179:10              12:10 22:19        98:2,9,11,24        135:23 137:2     63:16,19 67:24
responses 10:9        27:16 28:22        99:8 144:8,11       146:8 174:12     70:6,9 73:22
responsibility        29:24 31:7       roadway 25:7          185:13 186:10    74:1 75:16
  38:7                33:14 36:18        117:25 171:2        186:22           77:14 86:8
responsible           43:11 44:20      ROBERT 2:21         sake 151:14        103:5,11,16
  154:10              66:24 67:16      roll 40:11          sale 125:22        104:15,17
rest 162:12           68:6 69:24       rolled 25:5 150:4   sat 36:21 38:14    108:11 113:19
  170:25              72:10 75:10,12   rolling 22:1        saw 61:2,3 62:12   113:21 114:3,8
result 15:9 72:13     76:5,20 78:20      40:15,17 42:15      63:2 64:21       114:9,21
  87:15 116:10        79:6 80:6 81:5     83:22 84:6          65:1 66:16       115:19 116:3,9
  129:13 138:20       83:10,18 84:21     96:20 97:4,15       67:15 68:5       116:20 117:7
  159:5,23            85:7 86:19         97:19 98:1,9        139:11 168:8     117:15 119:10
resulted 161:12       87:9,12 93:16      98:11,24 99:8       169:16           130:13 136:3
  161:17,18           93:19 95:11,21     144:7             saying 31:2        138:19 139:24
  183:5               97:16 99:12      rolls 118:15          49:15 58:21      150:16 156:14
retraining 40:4       104:4,19 106:2   room 142:11           77:8 82:4        160:5 173:6,10
  111:24 115:15       107:14,20          155:6               85:22 90:5       173:15 176:3
retreat 81:11         108:2,9,20,22    rotating 169:11       103:1 178:15     177:10 178:10
retreated 81:13       108:23 109:4       169:13              183:2,17         181:8,12
return 111:9          109:13 113:16    round 88:22           186:19           183:25 188:24
returned 56:17        123:25 124:10      107:8             says 51:10 52:5  Scott's 184:18
returning             126:17 131:4     rounds 129:1          52:19 55:21    screaming 87:3
  113:16 114:11       132:1,2 133:7      161:18              111:5            106:14
reveal 16:13          134:10,19        Route 96:11         scenario 102:21 screen 171:10
reverberating         139:7 141:20     Row 2:16              119:5            176:14
  162:12              141:21 142:1     Roy 2:3,8 93:2,5    scene 18:14,19   scrolled 166:24
reverse 16:25         147:22 160:17      116:7               19:1 84:20     seal 191:17
  69:1,3 70:23        166:24 167:8     Royalton 1:19         85:17 89:6     seat 61:5 62:22
revert 45:1           167:17 168:3     Rule 191:13           90:17,23 91:2    63:3,4 80:10
  118:7 119:2,8       168:20 170:25    rules 1:15 4:3        91:8 122:5,19    85:13,13 86:5
review 6:23           173:14,19          100:16 116:12       122:24 129:16    86:7 105:12
  13:16,21 29:25      174:2,20 175:4   run 95:23             146:11,18        107:3,7,13,21
  30:6 38:10,14       178:14 179:5     running 23:11       scheduled 28:24    107:24 108:4
  38:21 58:20       rights 114:2,20    rush 59:25 60:10      120:16 121:10    155:20,23

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 71 of 81. PageID #: 222

                                                                                 Page 213

  177:20,20          99:17,20           68:9,18,20,23      155:1 179:24        106:20 107:20
seated 80:10         103:19 104:6       69:6,18 70:2     shifter 139:13        108:2 126:16
  108:20 147:5       105:12,23,24       70:15,24,25        177:16              127:14,16
second 26:22         105:25 109:1,7     71:9 76:9,12     shock 75:21,23        129:25 132:2
  33:18 42:1         139:2,6 153:13     76:13,17,18,24     153:11              134:22 149:23
  46:19 47:6         153:21,25          77:4,18,20       shoot 81:2 82:9       155:10 164:5
  69:21,21 70:8      155:22 158:6       81:12,14 82:1      162:16              169:1,7,8,21
  70:13 73:6         165:25 167:2,4     83:5 84:11       shooting 82:7         171:1 176:21
  76:11 77:24        167:7,8,15         93:14 94:1,13      120:24 121:16       182:16 185:12
  84:8 85:7,21       168:9,23           95:9 99:8,13       122:1 123:4       Sidoti 2:9,10 3:5
  86:5,10,23         169:20,22          99:18,23           180:16              4:21 116:1,2
  87:9,12 88:6       173:23,25          104:23 105:1     shoplifting           129:7 132:11
  88:19 90:23        174:24 175:1,2     109:21 129:23      42:13               134:4 140:9,12
  97:15 98:1,9       175:5,8 176:24     130:14 137:19    shorter 115:6,7       144:21,24
  98:11 99:8         177:3              138:2,6 141:3    shortly 161:6         148:9,12,14
  109:22 131:13    seeing 33:8          141:8,13 142:8   shot 61:15 62:16      149:9,11 151:4
  135:5,13           69:23 99:6         142:11,20          62:21 63:10         151:6 155:18
  137:19 144:11      105:14             167:9,23,24        72:1 80:16          156:5,10,13
  160:7,10,11,14   seek 161:13          168:12 169:16      81:21 84:16         163:19,22
  165:14 166:20    seeks 11:3           177:9              85:2,11 86:13       164:2,11,21
secondary 23:2     seen 16:10,18      sergeant's 29:17     86:23 87:9,13       165:1 166:19
seconds 60:16        17:10 71:22        29:19              88:19 90:23         166:23 171:16
  72:5,6,7           77:20 98:17      sergeants 29:22      124:13,21,25        172:4,14 173:8
  112:19 165:21      168:3              30:3,6,10,15       125:6 129:17        173:14,16
  165:23 174:21    selector 67:17       30:20,23 31:4      181:3 185:14        175:25 176:5
  174:24 176:18      68:7 70:14         31:18 33:15      shots 84:8 85:21      177:19,24
secretary 155:17     78:20 80:7,9       91:15              86:5,10 88:6        178:7,25 179:5
section 27:12,13   send 58:8 172:9    series 171:18        122:18 124:15       179:16 181:5
  33:24 42:2       sense 148:22       service 6:16         175:11,15           182:20 184:2,5
  44:3 46:4,5,7      172:3            set 1:20 153:17      176:9,16            188:22
see 10:11,14       sent 40:3 57:23      159:11 191:17      178:20 179:22     sign 29:10
  11:13 14:23      separate 22:18     setting 98:13        179:25 180:9        118:23
  17:14 18:3         26:10 48:23      settled 12:13        180:16            signage 56:24
  25:18,20 27:1      50:16 100:22       13:6,13          shoulder 87:2       signal 112:18
  27:16 33:20        101:2 116:25     seven 155:5          108:3 164:12      signature 54:11
  42:3 48:18         155:14 165:10    Shamus 2:14        show 27:7,9         signs 89:10
  58:25 60:22,22     172:17,25        sheets 48:3,20       104:2 180:25      similar 33:3,12
  60:25 61:24,25   separately           48:23            showing 104:6         74:17 115:5
  62:3,10 63:4       146:16           shift 6:7 23:1,3   shows 90:15           116:9 132:4,8
  64:1,2,6 66:17   September            29:22 30:10      side 49:3,9 60:14     133:8
  66:18 67:19        28:13              31:25,25 33:15     61:20 62:1        similarities
  69:15 71:14,19   sergeant 2:14        34:9 37:4 38:2     64:2,7 65:16        182:21
  74:2 78:2,10       30:16 31:22        38:4,7,9,20,20     65:20 66:4,10     simply 28:4 75:2
  78:13 79:5,12      34:9 36:22         47:10 66:24        66:18 74:6          82:9 114:10
  80:8,12 81:3       38:9 39:16         67:2 69:24         99:9,12,17,18       154:18
  84:22 85:6,20      47:10,20 53:11     79:7 91:19         99:22,22          single 111:17
  98:16,18 99:14     60:2,5 67:6,18     109:5 139:8        103:18 104:22       132:20

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 72 of 81. PageID #: 223

                                                                                 Page 214

sir 7:14 35:25        90:19 152:22       123:11 142:6       169:6 170:22       169:6
  51:1 92:25          155:12             146:11 153:9       181:15           statement 7:3,5
  103:16 112:9      someone's            171:20,23        square 2:11          8:11,15,24,25
  165:25 187:16       185:15 187:5       172:15 173:13      80:19,22           9:3,6,16,18
sirens 79:23 83:4   Something's          178:1,4            106:12             54:2 55:22
  83:9,12,14          118:5            specifically       SS 191:2             63:12 65:14
  88:14             soon 50:8            19:13 22:4       stamp 171:12,21      67:14 70:20
sit 9:4,18 10:20    sooner 111:10        27:11 28:1         173:18             71:12 75:24
  10:22 23:17         113:2              37:5 38:23,25    stamps 172:22        80:24 81:7,9
  37:6 39:13        sorry 43:9 57:12     39:11 46:5       stand 66:15          82:8,11 86:11
  75:7 76:23,24       59:11 88:1         50:3 55:21         127:23 131:24      86:15,17 87:11
  77:2 129:19         98:25              56:1 59:6 61:3     164:8,12,18        89:14 117:4
  132:9,12          sort 13:20 31:7      63:13 64:23        184:22 187:18      118:23 132:22
  151:24 158:18       31:12 39:25        72:3 75:5        stand-off 101:7      134:25 136:10
  161:4 164:6,7       40:3 58:8          86:16 100:13     standard 110:25      137:4 150:19
  179:17,21           74:19 103:21       101:23 120:21      111:3              152:15,19
sit-down 138:20       110:19 111:24      122:12 136:22    standards 25:25      157:22,24,25
sits 145:13 147:4     135:6              142:19 144:3     standby 146:17       159:2 162:13
  155:9             sound 19:9,18        153:12 158:9     standing 65:5,8      168:14 176:18
sitting 48:12,15      88:12              158:15 172:17      69:22 70:11      statements
  52:6 111:14       sounds 89:19         185:22 186:21      71:5 127:25        153:14
situation 45:4      source 123:15        187:9 188:14       147:5 187:13     states 1:1 4:13
  74:8,9,17         south 95:1 96:5    specifics 24:2       187:17             44:4
  81:20 101:21        96:10 97:1         162:14           stare 106:9        station 23:23
  102:21 145:16     southbound         specified 191:11   start 75:3 90:5      56:18 57:4,6
  146:1 159:12        94:10,20 95:8    specify 18:13        178:25             93:24 112:17
  159:14,16           95:18,24 96:4      56:13 72:8       started 24:9         112:17,21,22
situations 21:24    space 33:19        speculate 87:22      45:12 58:21        151:5,7 158:17
  101:7,8 102:9     SPD 165:11           88:1 91:22         64:20 75:20        159:1
  102:18 103:2      speak 7:10 12:20   speed 20:8,12        79:17 80:2       stats 20:4 29:10
  183:5               25:1 48:7          21:10 23:16,17     89:24 91:3       status 73:11
six 25:21 26:4,9      51:21 115:23       138:14             93:18 95:17,23   stay 82:19,22
  26:14,19 155:5      116:16           speed-related        99:11 100:2      steering 66:21
  162:24            speaker 146:15       138:18             111:20 126:12      67:16 68:6
slightly 108:20       146:21 147:3     spent 6:13           170:22 174:5       69:24 78:18,19
  108:23 167:9      speaking 44:8      spikes 95:7        starting 165:10      79:6 80:14,15
slippery 24:21      special 8:17       spin 170:23          166:13 167:23      108:21 109:4
  25:3                42:17 43:14      spinning 72:13       168:2 171:8        139:7,13 177:1
slow 131:1,7          54:6 55:3          73:6 168:4         175:6 176:13       177:3 179:24
snitch 123:17         59:13 63:21      spins 69:16        starts 74:5        stenotypy 191:7
soft 51:12          specific 22:10     spoke 159:24       stat 123:10        step 75:2
  143:22              36:18 68:16      spoken 51:12       state 1:17 5:23    stepped 90:19
software 29:16        74:8 85:25       spot 126:2           24:22 26:2       Steving 55:12
Solon 2:17            87:5,8 96:21     spouses 101:9        97:15,19         Steving's 55:8
somebody 22:24        100:8 102:15     spun 59:19           131:15 134:18      59:2 153:22
  53:2 62:15          103:1,2 118:17     63:24 65:13        191:2,4,22       sticks 95:20
  74:24 81:21         118:21 119:5,6     71:2 98:14       stated 106:11        131:15 144:7

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 73 of 81. PageID #: 224

                                                                                  Page 215

  144:10             44:21 53:2          93:15,22 113:5    supervision        switch 43:1
stood 64:20,24       83:6 89:2,4         117:1,24            30:24            sworn 4:4
  64:24 65:4         118:22 167:14       119:14 120:3      supervisor           190:21 191:6
  137:7,9            168:9               121:4 122:15        141:14 142:20    system 14:22
stop 21:5 22:1     stops 40:20           122:23 123:15       145:1              15:2,16,20,21
  24:13 25:5         41:18 42:2,7        123:18,21         supervisors          29:7 55:9
  40:21,22 41:24     42:11,19,20         162:1,4,19          91:17 92:3       systematic 178:9
  42:10,11 43:18     43:13,16,17       Strongsville's        160:25 161:25
  43:19,20,24,24     44:25 45:1,2        15:20 41:18       supplement                 T
  44:4,6,7,9,12      117:2,6,20        struck 149:3,7        10:22            T-shirt 119:24
  44:14,18,23        118:8 119:1         168:25 169:7      support 19:1       table 108:10
  45:5 46:9          146:3 147:23        169:10              21:19 89:4,5     tactic 40:21
  72:14 77:7         185:7 186:21      structure 33:5      suppose 28:6         143:20,25
  82:15,16 83:6    straight 77:17        34:16 159:21        77:15              144:2
  83:18,25 84:1    strap 132:20,25     structured 33:7     supposed 123:14    tactics 46:6
  84:17,17 95:15     133:2             stuff 49:1          sure 9:5 28:17       74:25 100:16
  95:20 97:16,20   strategizing        subject 13:20         39:15 44:3         102:17,20
  98:1 99:25         160:24              15:10 16:16         50:10 51:24        145:4 181:21
  116:22 117:9     street 1:23 24:24     18:2 101:14         58:16,21 63:12     183:4
  117:17,23          25:1 121:17         113:25 120:23       72:8 80:15       take 5:13 8:2
  118:5,12,18,23   stress 101:10         188:16              103:20 104:1       9:11 15:18,20
  119:3 122:1      strike 120:6        subject's 101:6       105:16 114:19      16:7 22:6 32:8
  123:23 131:15      136:2 138:12      subjects 48:13        125:23 145:7       41:12 44:9
  140:4 141:10       142:7 144:21        101:8,9             152:14 156:1       45:7 46:20
  142:4,23           147:12 148:10     Subscribed            171:16 178:22      49:9 53:9
  143:21 144:1,7     149:12 150:6        190:21              179:4 187:5        63:15 81:21
  144:10 146:2,5     160:4 187:22      subsequent 69:5     surprised 75:24      101:20,21,25
  146:7 147:18     striking 161:19       70:18 113:24        76:3 79:13         103:4 106:25
  148:2,6 171:14   strips 22:1 72:14     144:15              106:2              111:21 113:18
  185:19,20,22       95:15 97:16,20    Subsequently        surroundings         116:17 124:10
  185:24 186:6       98:1 99:25          62:9                124:8              125:9 126:4
  186:25             130:20 140:20     subtle 34:23        suspect 14:12        127:19 143:25
stopped 21:9       Strongsville 1:7    sudden 126:22         24:11 44:5,17      146:8,17
  59:20 61:6         1:18,19 2:14      suddenly 79:23        44:22 45:4         155:24 156:8
  72:24 73:2         4:9,12 6:2,6,9      112:24,24           104:12             158:15 183:18
  82:16 109:25       6:14 12:1           159:13,17         suspected 42:18      185:2,18,23
  117:18,25          13:17,21 14:22    sufficient 44:5       43:15              186:9 188:14
  118:2,13,13        15:16 16:22       Suite 1:22 2:5,11   suspended 28:9     takedown
  126:23 128:3,9     19:21 23:9          2:22              suspension 27:3      126:20 127:9
  148:1,21           25:13 26:5        sum 123:16            27:6,24 28:4       183:19
  165:20 168:23      27:1 28:13,23       124:7               28:16            taken 1:16 4:10
  169:13,15          34:7 35:10,22     summaries           suspensions          5:5 8:16 88:23
  170:5 173:22       36:3,6,8,13         154:11              26:24              103:14 114:17
  174:20 175:8       37:10,20 39:22    summary 12:12       sustain 129:12       159:13 164:23
  175:14             41:22 42:5,6        16:20 57:13       sustained 159:4      174:12 179:18
stopping 20:17       44:21 47:2          58:8                159:7              186:22 191:10
  42:18 43:14        56:18,25 91:9     superior 184:21     SUV 167:9          takes 52:8 81:1


                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 74 of 81. PageID #: 225

                                                                                Page 216

  82:17               49:11 110:7         41:8,11 43:4       44:11 155:8      60:12,18 61:1
talk 7:12,18          158:5,7             45:21 47:5       third 31:25 35:6   63:9 64:22
  21:15 93:11       tells 142:8           53:25 63:17        71:2 110:3       65:1 66:20
  133:12 141:7      ten 54:14 112:22      67:25 73:23        160:16           68:19 69:7
  158:16 165:18     tender 178:15,23      115:22 140:11    thought 68:13      70:3,5,7,13
talked 59:1,1         179:6               144:23 148:11      84:19 109:8      71:2,25 72:1,1
  91:5,21 115:2     tendered 152:1        164:24 181:7       118:1 123:5      72:24 73:8
  142:5               165:5,9 172:18      183:25 188:25      126:10 173:10    76:15,21 77:6
talking 34:15         178:8             Thanks 132:13      threat 84:11,14    77:18 80:21
  35:23 68:19       tenure 15:22        thefts 23:8        threatening        85:5,7,11 88:6
  91:17,18 140:4      36:7,14,25        thing 27:10 69:3     84:20            88:7,17,24
  140:5 142:2,10      38:18 39:2,3,9      72:18 113:5      three 25:20 30:3   90:8,23 92:21
  142:14 178:5        53:15 152:1         153:11             30:10,23 31:24   95:16,22 96:17
tape 57:21,23       term 129:11         things 6:21          33:22 35:23      97:22,25 98:3
  141:8             Terminal 2:10         29:11 42:14        36:9 111:5       98:16,17
taped 138:21        terminate 61:12       51:21 58:19        112:19 131:4,8   101:22,23
  151:1,8,9,11      terminated            91:19 130:7        131:17 160:11    102:12,21
  151:18              20:17,21 21:3       134:18 139:2       170:20           103:2 104:1,7
tapes 153:3           61:10               142:4,18 157:7   three-quarter      107:3 109:22
  156:15 157:7      termination           159:11 160:24      133:2            109:23 110:3
target 121:16         92:22               161:5 165:19     throw 22:5         111:2,20 112:8
  123:17            terms 19:19 33:5      187:6            thumb 134:21       115:5,10
targets 74:15         77:6 84:2         think 10:13          135:18 165:7     116:14 119:4
task 12:5 30:16       96:17 97:22         13:10 18:11        172:7,8,17       119:15,21
  74:12 119:16        98:3 112:3          19:23 20:3,5       177:23 178:2     121:15,18
  120:11 121:7        125:13 151:23       20:10 21:9,12    THURSDAY           122:5 123:6
  122:13 124:1      terrible 81:20        26:8,18 27:25      1:11             124:2,15,21
  161:6,10,20,23      137:25              35:14 37:23      ticket 138:11      125:1 126:4,9
  162:3             testified 62:25       42:24 46:23      time 5:13 9:11     126:10 128:3
teaches 102:16        75:23 138:8,13      49:11 50:14        11:25 12:3,14    129:13,25
team 111:18           145:10 149:9        55:21 58:21        12:16 13:25      130:23 131:5
telephone 57:9        156:25 170:19       62:25 65:14        14:25 16:22      131:11 136:2,3
tell 5:8 7:1 30:2     180:6 188:6         75:23 80:14,24     18:5 19:20       136:9 137:19
  38:11 47:24       testify 144:20        85:10 86:11        22:6 24:6 25:8   138:5,25 139:6
  49:25 51:9          149:15 175:11       87:22 90:18        26:5,25 28:22    139:21 143:15
  52:4,15,17        testifying 138:17     93:13 100:22       31:3,22 34:1     144:9 145:14
  55:24 56:21       testimony 28:2        108:25 109:9       35:9 36:22       146:16 149:2
  57:8,12 59:22       58:15 118:25        114:10,15          37:3,5 38:3,18   150:13 152:4,6
  69:16 70:17         135:21 139:12       115:11 134:2       39:8,16,17,22    153:10 155:2
  72:17 79:10         143:8 149:7         141:19 153:19      45:11 47:20      157:16 158:20
  81:8 88:16          157:6 165:3         156:7 158:19       48:3,6,11,16     159:10 165:22
  101:3 103:13        179:22 180:2,3      160:1 162:14       48:19,19,23      167:12 169:24
  121:13 133:4        180:8,21 191:7      162:18,21          49:4,10,13,13    171:6,10,12,20
  142:9 164:5         191:8               169:13 173:6       49:18,19,19,23   171:21,22
  167:19,23         texting 184:11        176:3 186:12       50:1,3,4 51:12   172:22,24
  188:10 191:6      thank 9:20 10:4       186:14             51:14 52:7,8     173:18,22
telling 26:1          10:18 32:10       thinking 22:25       52:19 54:16      174:7,10,13

                              Hoffmaster & Barberic, Inc.
                                   (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 75 of 81. PageID #: 226

                                                                               Page 217

  175:19 179:22      49:6               95:17              83:14 112:20      162:17 163:5
  179:25 180:8     traffic 23:11,14   transmitted          113:1,6 125:19   unbeknownst
  180:15 181:7       40:20 42:12,20     95:23              132:12 171:2      150:17
  183:20 185:14      43:17,20,24      transpired         turned 14:11       undercover
  187:4 188:9        74:14 93:25        180:12,23          23:20 30:17       51:13,15 74:11
  191:10             116:22 117:2,9   traskin@mrrl...      77:17 79:17,20    120:9
times 30:20          117:16,23          2:18               80:5,5,17,18     underneath
  34:19 37:23        118:18 119:3     traumatic            83:9 94:20        43:13 119:3
  40:10 50:5,12      123:22 138:8       162:11             95:1 105:23      understand 5:2
  74:12 92:6         155:5 185:7,19   travel 131:10        106:11 107:22     5:8 12:12 13:5
  101:18,19          185:20,22,24       149:3 150:13       112:12,16         13:13 37:12
  112:22 162:16      186:5,21,25        167:11           turning 53:1        39:18,20,20
  177:14           trained 74:13      traveling 138:16     94:20 112:25      40:10 44:6
tiny 52:21           75:2 102:12      treatment 89:12    Turnpike 94:9       59:3 63:8
tire 72:18,20        112:14 185:6       89:15              94:11 96:2,10     64:22 69:15
  100:2,5            185:18 187:2     tree 25:9,9        turns 44:13         70:17 73:3
tires 72:14 73:1   training 15:1,15   tried 65:15        twice 69:19         77:2 86:25
  73:3,9,13          40:11,12,13,14     76:24            two 11:20 22:5      87:10 93:12
today 4:25 5:6       74:5,10,19,21    trigger 107:2        24:3 25:20        101:12,15
  7:12 9:4,18        100:8,11,14,19   truck 124:4          34:17 35:2,4,5    110:6 111:13
  10:21,22 15:5      101:4,13,16,19   true 15:5 67:10      35:9 48:7         114:13 116:13
  16:18 21:15        102:2,8,17         131:9 191:8        49:17 73:12       117:8 118:11
  23:17 74:18        145:12 185:23    trunk 95:23          93:19 99:15       118:17 122:19
  75:7 76:20,23      186:5,9,20,24      186:3              100:22 101:1,3    158:23 166:5
  76:24 77:3         187:8,18         truth 191:6,6,6      115:9 116:25      179:21 180:5
  115:21 129:19    transaction        truthful 8:25        122:24 123:24     186:4,8,15,19
  133:18 179:18      119:17 121:10    try 5:8,18 19:17     124:6 131:4       186:20
  179:21             121:15,20          81:20 83:22        141:23 142:2     understanding
today's 6:20 7:2     123:3              84:6 95:15         142:10,15         5:20 12:11
  8:13             transcribe 5:21      113:1 126:10       154:25 162:23     13:3,10 14:14
Todd 2:15          transcribed          137:22             165:12 175:11     16:20 29:21
  149:10 164:3       191:7            trying 5:10 19:8     184:2             30:3,8,12,22
  177:20           transcript           26:10 27:23      type 50:6 52:20     31:9 34:15
told 39:1 106:1      134:12 190:1       43:18,19,22        55:19,21 127:9    35:1 42:9
Tom 47:17            191:8              45:19 67:1,16    typed 55:9,13,16    44:15 49:7
top 23:10,21       transcription        68:6 69:1,2,16     153:21            56:15 57:5
  45:16 49:2         191:8              70:23 81:12      types 40:11,13      93:18 94:12,14
  73:24 172:24     transit 125:20       84:21 90:9         42:14 142:17      100:18 117:22
  173:18           transition 38:22     91:18 98:8       typical 55:15       119:8 123:12
topic 7:13         transitioning        106:14 107:15    typing 112:21       143:24 185:17
total 96:13          34:23              110:2,6 125:4                       understood
  163:11           transitions          125:8,16 126:9           U           50:10,22 52:21
totality 137:21      34:20              142:3 146:2      U-turn 23:21,22     61:13 114:19
touching 65:25     translated 49:8      148:25 150:4     uh-huh 5:19         143:1,3,6
  66:3 136:19      translates           168:17           ultimately 24:10    172:4
Tower 2:10           134:11           tugging 87:24        64:13            undeserved
track 18:7 19:6    transmission       turn 26:21 83:12   unarmed 14:11       49:12

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 76 of 81. PageID #: 227

                                                                             Page 218

unfolding          65:13,20,24,25   68:20,23 69:6       169:17,20,24       165:15,21
  126:21           66:3,5,10,17     69:19,22 70:2       170:2,6,20         166:2,5,25
uniformed          68:19,23 69:6    70:19 71:1,4,5      171:9 173:21       167:4,14 168:2
  122:15 123:22    69:16,18 70:2    71:6,9 72:12        173:25 174:16      171:18,22,24
United 1:1 4:13    70:18,25 71:4    72:22,25 74:5       175:22 176:9       172:15 174:6
units 126:5        71:8,10,19       74:6,13,14,16       176:16,21          175:22 176:25
unlocked 110:10    72:13,15,24      75:3 76:7,12        177:11 178:17      177:6,8,13,14
unquote 139:25     73:2,13,16,18    76:13,18,18         181:14,18,18       178:16 179:12
unrelated          76:12,14 77:5    77:3,5,18,20        181:25 182:1       180:25 181:2
  118:14           77:16,19,19      78:3 79:15          182:15,17        video's 158:23
uploads 158:12     78:4,8 79:2      80:4 82:20          183:16 185:2     videos 55:5 77:9
upright 80:10      83:1 85:15       84:2 95:3,18        186:2,10,22        103:14 153:17
ups 184:3          86:9,22 88:23    98:19,20,25         187:10,14,17       165:10,14
upset 87:1         89:11 92:23      99:2,19,23          188:15           view 24:13 44:5
  106:12           93:8 95:10       104:23 105:1      vehicles 99:15       60:20 86:24
use 11:24 14:4,8   97:25 98:13,19   109:16,17           130:14 163:2,9     87:10,12,15,18
  21:25 22:2       99:1,9,17,21     110:1 117:6,17      163:16,25          87:19,24,25
  29:7 42:22       99:24 100:3      117:20,25           167:20 169:10      99:20 108:13
  55:18 91:13      105:6,10 106:8   118:18 124:14       169:11 185:8       124:5 157:6
  95:15 101:17     106:21 109:10    124:19 125:1      verbal 5:18          168:9,12 178:5
  102:3,4,10,14    109:12 110:14    125:20 126:12       180:20,22        viewed 166:3
  111:1 150:7      110:17 130:15    126:13,14,14        181:3            violation 118:23
  151:22 152:20    130:21 131:7     126:16,19,19      verbalized 143:5     138:8
  152:22 153:1     137:3 142:22     126:21,24,25        143:18 147:25    violations 42:12
  153:24 154:3     149:3,12,25      127:1,3,5,9,10      148:4              52:24
  160:5 171:10     150:8 155:20     127:20,21,24      verbally 144:5     violators 42:19
  171:11 173:17    155:24 167:8     127:25 128:2,3    verbatim 141:7       43:15
  188:3,19         168:3,8,12,15    128:6,9,13,23     version 29:16      visual 139:10
uses 160:11        168:18 170:13    128:25 129:17     versus 4:12          163:8
utilization        171:6 177:5      129:21 131:16       19:14 29:11      vital 89:10
  102:17           181:15 183:23    136:4,6,14,19       58:6 72:6        Vlna 22:23
utilize 147:8    various 56:16      136:25 137:5,7      101:6 139:16       87:16,19 99:10
  151:17         vehicle 14:15,16   137:10,23         vest 119:24,25     voice 86:14
utilized 42:17     20:22 21:3,4     138:2,4,6,14      vibrates 112:19      160:24
  43:14 117:19     21:20 23:12,21   138:15 139:13     Vic 24:5           voicing 162:6
utilizing 148:16   24:2,11,12,14    143:21 145:19     vice 48:21 120:7   voluntarily
                   24:15,20,23      146:1,4,6,9,19      120:9              20:17 21:15,20
         V         25:12,23 26:5    147:3,4,5,6,7,9   vicinity 150:25      21:21 44:17,22
v 1:6              26:9 41:24       147:15,17         video 59:1 71:22     44:25 45:5
Valley 95:7,18     43:19,23 44:5    148:6,20,24         71:23 72:9         163:15,24
van 59:14,19,25    44:7,17,21,22    149:2,13,16,23      77:15 78:2         182:24 187:22
  60:10,14,23,25   45:4 46:24       150:7,14            90:15 97:24        188:2,7
  61:6,6,9,21,23   47:2 53:3        152:13 166:7,9      98:17 104:2      voluntary 44:7
  62:3,4,7,9,10    59:20,24,25      166:15 167:15       107:2 130:8,24     87:15 185:1,5
  62:16,24 63:23   60:10,13 61:14   167:17 168:20       139:18 140:16    volunteered
  63:25 64:6,7     61:16 65:17,23   168:25 169:1,7      153:13 156:11      100:21 158:20
  64:11,14 65:7    65:24 66:3       169:13,14,16        164:9 165:8,14   vomited 89:15

                           Hoffmaster & Barberic, Inc.
                                (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 77 of 81. PageID #: 228

                                                                               Page 219

       W            52:12,20 53:2     45:15 51:3         126:14 127:13      191:5,17
Wait 140:7         warrant 42:14      74:18 112:14       138:19 153:11     witnessing 98:22
 148:8             wasn't 11:7        141:25 142:1      weren't 35:12      word 43:22
waiting 48:12,16    56:23 58:16,21    147:22,23,25       50:6 57:23        worded 33:10
 52:7 99:10         73:2 75:19        156:7 166:12       120:2 124:25      words 107:15,17
waiver 189:1        77:22 79:12       173:18,20          188:13             149:17 178:21
walk 123:2          83:13 108:19      176:15 178:22     West 1:23 24:13     182:5
 125:11 128:7,8     120:23 126:23     179:7,15 182:5     24:15 25:1        work 7:16 31:25
 135:9 145:23       141:20,22         182:8,12          Westfall 12:24      48:9,14,21,22
 146:14             143:19 147:14     183:17 184:20     Whatever's          48:22,25 49:1
walking 112:13      185:20 187:15     188:16             164:15             50:4,7,16
wall 63:4 155:10   watch 45:20       we've 4:25 46:16   wheel 66:21         51:13 67:17
walls 151:23        97:24 153:13      59:1 119:13        67:16 68:6         68:7 74:12,23
 152:22,25          153:17,18         141:8 148:15       69:24 78:19        111:17 114:24
 153:24             157:20 158:15     166:24 168:3       79:6 80:14,15      154:25 155:2
Walmart 121:24      158:18,21         172:15 184:8       108:21 109:4      worked 70:13
 123:18             174:5 175:23     weapon 14:15        139:7,13 177:1    working 29:22
want 5:13 6:21      176:8 177:14      14:17 79:1         177:4,16           48:14 121:6
 8:3,7 23:18       watched 7:8        81:17 82:2         179:24             155:3
 24:20 26:21,22     55:4 77:15        84:25 103:24      wheels 77:17       workload 50:17
 37:12 40:13,24     175:21 176:16     109:13,23,24      WHEREOF            works 30:2
 43:7 45:7 46:6     176:25 177:13     109:25 124:19      191:17            world 51:16
 54:1 59:15        watching 140:16    132:21 134:15     wherewithal        worse 44:13
 63:1,8,12          164:9 177:6,8     134:17 135:12      84:23             wouldn't 44:16
 64:18,22 75:14     181:24            137:6,13 138:6    white 105:16,19     114:17 136:24
 88:1,2 89:21      way 15:13 19:17    185:15            William 1:10,13     143:23
 90:6 93:11         21:21 23:24      weapons 85:18       4:1,10 5:25       wound 89:4
 101:2 103:12       28:4,8 29:10      163:5              7:24 9:9 16:3     Wow 22:25
 118:11 130:24      56:14 65:13      wearing 48:6        41:3 45:25        wrecked 26:14
 138:1 144:16       76:9 88:3 89:9    119:24 131:21      46:14 103:9       wrecking 24:11
 145:7 151:14       108:16 109:20     155:20,23          189:3 190:20      writing 18:8
 152:17 157:6,7     126:20 136:21    weather 118:12      191:5              53:2
 157:17 158:6,8     137:13 140:18    week 38:16 54:7    window 61:20       written 34:2,5
 158:17 159:25      153:15 159:8     weeks 22:21         61:22 62:1         39:21 41:21
 162:1 173:2,4      161:1,9,11,17     23:6 111:20        63:6,7 176:21      42:4 44:20
 178:22 179:4       165:2 177:6       115:9 120:16       186:2              45:3 47:1
wanted 11:19        178:18 183:17     120:21            windows 62:2,5      49:22 52:10,12
 47:6 48:14,18      184:6,14 187:9   welcome 10:6        62:11,11 64:6      52:20 53:1
 90:5 114:19       ways 18:24 21:8    41:10              172:22             67:14 68:14
 146:2 153:13       112:5 188:6      welfare 112:4      winter 119:25      wrong 12:3
 157:20 159:22     we'll 5:14 43:2   well-being         Winters 2:4         93:13 109:15
wants 31:18         130:8,11,24       113:13            withdraw 43:8       141:4 155:8
warning 14:22       165:18 171:11    went 23:20         within-named
                    172:12            24:25 52:20        191:5                    X
 15:2,16,20,21
 53:2              we're 4:8 7:12     80:7 99:12        witness 45:12,15
                                                                                Y
warnings 52:10      11:15 21:8,14     109:17 110:1       108:7 164:15
                    35:23 44:2        120:20 123:23      178:17 179:15     Yasmyn 2:2


                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 78 of 81. PageID #: 229

                                                                                Page 220

Yeah 45:14         11 3:11,18 11:23   18688 1:18         248-7906 2:18        32:17 33:4,23
  55:12 57:20       15:25 16:2,7      188 3:19           250 124:4            34:11 36:16
  119:23 151:4      16:10 17:13       189 3:13 190:2     27 18:4,5,11         47:7 53:12
  152:16 168:21     25:17 163:11      19 3:18             19:2,18,23          71:14 81:1
  185:17           113 3:18           1900 2:11           20:5 165:11       5-1-2014 32:21
year 29:13 39:10   116 3:5                               270 168:19         50 2:11
  150:24           117 3:18                   2           169:6             53 165:20
years 100:12,24    12 3:11 26:23,24   2 33:10 44:3       28(D) 191:13       54 3:18
  111:16 132:14     41:2,7,14 42:2      167:24           29 191:22          57 3:18 165:23
  150:23 162:24     45:24 46:4,7      2:37 165:22        29th 191:18        58 3:18
yesterday 16:19     165:11 167:1,5    2:39:40 173:18                        5th 27:25
young 155:9         174:21            2:40 174:20,24             3
                   12:30 167:15         175:6 176:15     3 50:25 165:11             6
       Z           129 3:19             176:17             167:25           6 32:8,14,20
zero 142:17        12th 10:14 15:14   2:40:02 174:5      3-14-17 54:14        33:4,23 34:11
zone 23:9           15:19             2:40:03 173:20     3-7 165:22           36:16 46:5,7
Zurzin 123:1       13 3:12 14:20      2:40:09 171:11     3:28 168:2           47:7 52:5,16
  127:15            46:12,13,17,23      173:23           3:31 168:3,5         53:12 165:8,10
                    47:3 174:24       2:40:14 175:8      30 45:18             173:13 179:12
        0                             2:40:15 175:14     34305 2:17         60 23:19
                   13:27 168:22
04 173:20          13:31 168:8          178:19           35 23:16           621-2550 1:24
0700 32:4          13:35 168:9        2000 6:11          357-3350 2:12      621-3377 1:24
                   13:36 168:23       2001 6:10,12,13                       65th 24:14,15
        1                                                        4
                   13:37 169:15,20    2010 27:4                               25:1
1 28:13 33:9                          2011 121:23        4 3:4 51:24
  165:20 179:12    13:39 171:8,8
                                      2012 121:23          59:10,19 64:19           7
  190:1            13:40 170:5
                   13:41 171:9        2015 27:6,25         67:21 69:11      7 3:10 32:8,14
1-1-15 47:14                            28:10,13           71:13              32:23 33:4,23
1-1-2014 32:18     1360 1:23
                   14 3:12 9:17       2017 4:24 8:21     4-30-15 47:14        34:11 36:16
1-1-2015 32:24                          9:17 22:21       4-30-2014 32:18      47:7 51:4,7,25
1-888-595-1970      103:8,13,15,16
                    106:18 176:4        23:7 54:8        4-30-2015 32:24      52:13,16 53:6
  1:25                                  55:25 56:17      41 3:11              182:21
1:18-CV-00139      144 3:19
                   149 3:19             58:13 59:7       42 3:18            70 3:18
  1:6                                   63:22 82:9       440 1:22 2:18      71 24:13 94:9,13
1:18-CV-139        14th 8:20 55:25
                    58:12 59:7          104:20 165:22    440-498-9100         94:21 95:10,24
  4:15                                  182:22 183:23      2:6                96:5,10 123:23
10 3:10 9:8,21      63:21 82:9
                    86:19 158:3       2018 1:11 10:14    44113 1:23 2:11    781-3600 2:23
  11:1 26:22                            15:14,19         44115 2:6          7th 4:23 22:21
  45:12            15 2:20 3:13,18
                    165:16 176:7        190:22 191:18    44135 2:22           23:7 54:8
10:00 45:13                           2020 191:22        44139 2:17           56:17 104:20
  78:19             176:18 179:1,8
                    189:2             20445 2:22         45 3:11 156:11       183:23
10:19 1:19                            210 2:22           46 3:12
100 2:16 63:12     16 3:11,18                                                      8
                   17 111:16          216 1:24,24 2:12   48 157:15 158:5
  107:25                                2:23             490 2:5            8 27:8
1000 54:14         17(2) 3:18                                               8-31-2014 32:21
                   180 3:19           2200 32:4
103 3:12                                                         5          8:30 168:14,17
                   181 3:4            23 1:11
104 3:18                              24 157:15 158:4    5 10:24 32:8,14    812 2:5
                   184 3:5

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 79 of 81. PageID #: 230

                                                                    Page 221

82 96:11
86 3:18
        9
9 3:10,10 7:22
  7:23 8:15 33:9
  59:12,13
  165:11,13,24
  179:12
9-1-1 154:14,15




                        Hoffmaster & Barberic, Inc.
                             (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 80 of 81. PageID #: 231
Case: 1:18-cv-00139-PAG Doc #: 34 Filed: 12/14/18 81 of 81. PageID #: 232



                                                                                                                                        Page 190
      I   have read the foregoing transcript from Page                                                                         1

      through 189 and note the following correctionsz
      PAGE                    LINE                                                           REQUESTED CHANGE




           0
               Au         I/I/,
  _




                                            m
                                     \\\\




                                                                                             \
  3
                                                           MARGARET A. H\NTZ
                                            HE
                                             z_           NDTARVPUBUB OHIO
                                            nu       s vcnmmlsslonzxmniw-2a-20 R-1
  .

                ,4   .




                              W
                         lily 7-71   II
                                     1                                                      pf
                                                                                                      L   //L
                                                                                                                     /2
                                                                                                                          ,




                                                                                                                               /M
  .                                  .......... ..
                                         ER WILLIAM JASON MILLER
                                             .   .    .         2   2   .   . . LL .   _
                                                                                           _..   I
                                                                                                                .7
                                                                                                                               V




               Subscribed and sworn to before me on the
                                                                                                                                   /V
                                                             day
  of J2/7//Z/Mo-4                                                           2018.


                                                                                                                              7/
                                                                ,




                                                                                                 Notary Public
               My comm ission expiresz                                                               2 7-XZ- V792                           .




                                                          Hoffmaster 81 Barberic, Inc.
                                                                (216) 621-2550
